[exhibit101firstliencredi001.jpg]
EXHIBIT 10.1 SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT DATED AS OF October 10, 2018 AMONG LILIS ENERGY, INC., as Borrower,
the Guarantors party hereto, BMO HARRIS BANK N.A., as Administrative Agent, and
the Lenders party hereto SUNTRUST BANK, as Syndication Agent and CAPITAL ONE,
NATIONAL ASSOCIATION, as Documentation Agent BMO CAPITAL MARKETS CORP. AND
SUNTRUST ROBINSON HUMPHREY, INC. as Joint Lead Arrangers and Joint Bookrunners
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01
Terms Defined Above
...............................................................................................
1 Section 1.02 Certain Defined Terms
..............................................................................................
1 Section 1.03 Types of Loans and Borrowings
............................................................................. 33
Section 1.04 Terms Generally; Rules of Construction
................................................................. 33 Section
1.05 Accounting Terms and Determinations;
GAAP...................................................... 33 Section 1.06 Times
of Day
...........................................................................................................
34 Section 1.07 Timing of Payment or Performance
........................................................................ 34
ARTICLE II THE CREDITS Section 2.01 Commitments
..........................................................................................................
34 Section 2.02 Loans and Borrowings
............................................................................................
34 Section 2.03 Requests for Borrowings
.........................................................................................
35 Section 2.04 Interest Elections
.....................................................................................................
36 Section 2.05 Funding of Borrowings
...........................................................................................
37 Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts
................... 38 Section 2.07 Borrowing Base
.......................................................................................................
38 Section 2.08 Borrowing Base Adjustment Provisions
................................................................. 40 Section
2.09 Letters of Credit
......................................................................................................
41 Section 2.10 Defaulting Lenders
..................................................................................................
45 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section
3.01 Repayment of Loans
...............................................................................................
47 Section 3.02 Interest
.....................................................................................................................
47 Section 3.03 Alternate Rate of Interest
........................................................................................
48 Section 3.04 Prepayments
............................................................................................................
50 Section 3.05 Fees
.........................................................................................................................
52 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
............................... 53 Section 4.02 Presumption of Payment by the
Borrower .............................................................. 54
Section 4.03 Certain Deductions by the Administrative Agent
................................................... 54 Section 4.04 Disposition
of Proceeds
..........................................................................................
55 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES Section 5.01
Increased Costs
.......................................................................................................
55 Section 5.02 Break Funding Payments
........................................................................................
56 Section 5.03 Taxes
.......................................................................................................................
57 Section 5.04 Designation of Different Lending Office
................................................................ 60 Section 5.05
Replacement of Lenders
..........................................................................................
60 i 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi003.jpg]
ARTICLE VI CONDITIONS PRECEDENT Section 6.01 Closing Date
............................................................................................................
61 Section 6.02 Each Credit Event
...................................................................................................
64 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01 Organization; Powers
..............................................................................................
64 Section 7.02 Authority; Enforceability
........................................................................................
65 Section 7.03 Approvals; No Conflicts
.........................................................................................
65 Section 7.04 Financial Condition; No Material Adverse Change
................................................ 65 Section 7.05 Litigation
.................................................................................................................
65 Section 7.06 Environmental Matters
............................................................................................
66 Section 7.07 Compliance with the Laws; No Default
.................................................................. 67 Section
7.08 Investment Company Act
........................................................................................
67 Section 7.09 Taxes
.......................................................................................................................
67 Section 7.10 ERISA
.....................................................................................................................
67 Section 7.11 Disclosure; No Material Misstatements
.................................................................. 68 Section
7.12 Insurance
.................................................................................................................
68 Section 7.13 Restriction on Liens
................................................................................................
68 Section 7.14 Group Members
......................................................................................................
68 Section 7.15 Foreign Operations
..................................................................................................
69 Section 7.16 Location of Business and Offices
........................................................................... 69
Section 7.17 Properties; Title, Etc.
..............................................................................................
69 Section 7.18 Maintenance of
Properties.......................................................................................
70 Section 7.19 Gas Imbalances
.......................................................................................................
70 Section 7.20 Marketing of Production
.........................................................................................
70 Section 7.21 Security Documents
................................................................................................
70 Section 7.22 Swap Agreements
...................................................................................................
71 Section 7.23 Use of Loans and Letters of Credit
......................................................................... 71
Section 7.24 Solvency
..................................................................................................................
71 Section 7.25 Foreign Corrupt Practices
.......................................................................................
71 Section 7.26 Anti-Corruption Laws; Sanctions; OFAC
............................................................... 72 Section 7.27
Senior Debt Status
...................................................................................................
72 Section 7.28 EEA Financial Institution
........................................................................................
72 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01 Financial Statements; Other
Information ................................................................ 72
Section 8.02 Notices of Material Events
......................................................................................
75 Section 8.03 Existence; Conduct of Business
..............................................................................
76 Section 8.04 Payment of Obligations
...........................................................................................
76 Section 8.05 [Reserved]
...............................................................................................................
76 Section 8.06 Operation and Maintenance of Properties
............................................................... 76 Section 8.07
Insurance
.................................................................................................................
77 Section 8.08 Books and Records; Inspection Rights
................................................................... 77 Section
8.09 Compliance with Laws
............................................................................................
77 Section 8.10 Environmental Matters
............................................................................................
77 Section 8.11 Further Assurances
..................................................................................................
78 Section 8.12 Reserve Reports
......................................................................................................
79 Section 8.13 Title Information
.....................................................................................................
80 ii 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi004.jpg]
Section 8.14 Additional Collateral; Additional Guarantors
......................................................... 81 Section 8.15 ERISA
Compliance
.................................................................................................
82 Section 8.16 Account Control Agreements; Location of Proceeds of Loans
............................... 82 Section 8.17 EEA Financial Institution
........................................................................................
83 Section 8.18 Unrestricted Subsidiaries
........................................................................................
83 Section 8.19 Post-Closing Obligations
........................................................................................
83 Section 8.20 On-Going Hedge Obligations
.................................................................................
83 Section 8.21 Operators’ Lien Waiver
..........................................................................................
84 Section 8.22 Marketing Activities
...............................................................................................
84 ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants
................................................................................................
84 Section 9.02 Indebtedness
............................................................................................................
84 Section 9.03 Liens
........................................................................................................................
86 Section 9.04 Restricted Payments; Limitations on Debt Payments, Redemption
and Amendments
...........................................................................................................
86 Section 9.05 Investments, Loans and Advances
.......................................................................... 88
Section 9.06 Nature of Business; No International Operations
................................................... 89 Section 9.07 Proceeds of
Loans
...................................................................................................
89 Section 9.08 ERISA Compliance
.................................................................................................
89 Section 9.09 Sale or Discount of Receivables
............................................................................. 90
Section 9.10 Mergers, Etc
............................................................................................................
90 Section 9.11 Sale of Properties
....................................................................................................
91 Section 9.12 Sales and Leasebacks
..............................................................................................
92 Section 9.13 Environmental Matters
............................................................................................
92 Section 9.14 Transactions with Affiliates
....................................................................................
93 Section 9.15 Negative Pledge Agreements; Dividend Restrictions
............................................. 93 Section 9.16 Take-or-Pay or
Other Prepayments
......................................................................... 94
Section 9.17 Swap Agreements
...................................................................................................
94 Section 9.18 Amendments to Organizational Documents
........................................................... 95 Section 9.19
Changes in Fiscal Periods
.......................................................................................
95 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default
....................................................................................................
95 Section 10.02 Remedies
.................................................................................................................
97 ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.01 Appointment; Powers
..............................................................................................
98 Section 11.02 Duties and Obligations of Administrative Agent
.................................................... 98 Section 11.03 Action by
Administrative Agent
............................................................................. 99
Section 11.04 Reliance by Administrative Agent
........................................................................ 100
Section 11.05 Subagents
..............................................................................................................
100 Section 11.06 Resignation of Administrative Agent
.................................................................... 100 Section
11.07 Administrative Agent as a
Lender.........................................................................
100 Section 11.08 No Reliance
...........................................................................................................
100 Section 11.09 Administrative Agent May File Proofs of Claim
.................................................. 101 Section 11.10 Authority
of Administrative Agent to Release Guarantors and Collateral and Liens
......................................................................................................................
101 iii 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi005.jpg]
Section 11.11 Duties of the Arrangers
.........................................................................................
102 Section 11.12 Credit Bidding
.......................................................................................................
102 Section 11.13 Intercreditor Agreement
........................................................................................
103 Section 11.14 Certain ERISA Matters
.........................................................................................
103 ARTICLE XII MISCELLANEOUS Section 12.01 Notices
..................................................................................................................
104 Section 12.02 Waivers; Amendments
..........................................................................................
105 Section 12.03 Expenses, Indemnity; Damage Waiver
................................................................. 107 Section
12.04 Successors and Assigns
.........................................................................................
110 Section 12.05 Survival; Revival; Reinstatement
.......................................................................... 113
Section 12.06 Counterparts; Integration; Effectiveness
............................................................... 113 Section
12.07 Severability
...........................................................................................................
114 Section 12.08 Right of Setoff
.......................................................................................................
114 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF TRIAL BY JURY .......................................................
115 Section 12.10
Headings................................................................................................................
116 Section 12.11 Confidentiality
......................................................................................................
116 Section 12.12 Interest Rate Limitation
........................................................................................
116 Section 12.13 Collateral Matters; Swap Agreements
.................................................................. 117 Section
12.14 No Third Party Beneficiaries
................................................................................
117 Section 12.15 EXCULPATION PROVISIONS
.......................................................................... 117
Section 12.16 USA Patriot Act Notice
.........................................................................................
118 Section 12.17 Flood Insurance Provisions
...................................................................................
118 Section 12.18 Releases of Guarantors and Collateral
.................................................................. 118 Section
12.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
........... 119 Section 12.20 Effect of Amendment and Restatement
................................................................ 119 ARTICLE
XIII GUARANTEE Section 13.01 Guarantee of Payment
...........................................................................................
120 Section 13.02 Guarantee Absolute
...............................................................................................
121 Section 13.03 Reinstatement
........................................................................................................
121 Section 13.04 Subrogation
...........................................................................................................
121 Section 13.05 Subordination
........................................................................................................
121 Section 13.06 Payments Generally
..............................................................................................
121 Section 13.07 Setoff
.....................................................................................................................
122 Section 13.08 Formalities
............................................................................................................
122 Section 13.09 Limitations on Guarantee
......................................................................................
122 Section 13.10 Survival
.................................................................................................................
122 Section 13.11 Keepwell
...............................................................................................................
122 iv 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi006.jpg]
Annex, Exhibits and Schedules Annex I List of Maximum Credit Amounts and Closing
Date Commitments Exhibit A Form of Note Exhibit B Form of Borrowing Request
Exhibit C Form of Interest Election Request Exhibit D Form of Compliance
Certificate Exhibit E Form of Solvency Certificate Exhibit F Closing Date
Security Instruments Exhibit G Form of Assignment and Assumption Exhibit H-1
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; non-partnerships)
Exhibit H-2 Form of U.S. Tax Compliance Certificate (Foreign Participants;
non-partnerships) Exhibit H-3 Form of U.S. Tax Compliance Certificate (Foreign
Participants; partnerships) Exhibit H-4 Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; partnerships) Exhibit I Form of Reserve Report Certificate
Exhibit J Form of Counterpart Agreement Schedule 1.01(a) Subsidiary Guarantors
Schedule 1.01(b) Approved Counterparties Schedule 7.05 Litigation Schedule 7.14
Group Members Schedule 7.19 Gas Imbalances Schedule 7.20 Marketing of Production
Schedule 7.22 Swap Agreements Schedule 8.10(b) Environmental Matters Schedule
9.02 Existing Indebtedness Schedule 9.05 Investments Schedule 9.14 Affiliate
Transactions v 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi007.jpg]
THIS SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated
as of October 10, 2018 is among Lilis Energy, Inc., a Nevada corporation (the
“Borrower”), certain Subsidiaries of the Borrower party hereto as Guarantors,
each of the Lenders from time to time party hereto and BMO Harris Bank N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”). R E C I T A L S A. The
Borrower has requested that the Lenders provide certain loans to and extensions
of credit on behalf of the Borrower and the Issuing Bank provide Letters of
Credit. B. On the date hereof, the Borrower will refinance in full its existing
Amended and Restated Revolving Credit Agreement, dated as of January 30, 2018,
among the Borrower, the lenders party thereto from time to time, and Riverstone
Credit Management LLC, as administrative agent and collateral agent for the
lenders thereto (as amended, restated, supplemented or otherwise modified, the
“Existing First Lien Credit Agreement”) and replace it with this Agreement,
which shall include an assignment of the rights and obligations under the
Existing Loan Documents (as applicable) and an assignment of the loans, liens
and other security interests securing the Existing First Lien Credit Agreement
to the Administrative Agent pursuant to the applicable Security Instruments
(such refinancing, the “Credit Agreement Refinancing”). C. In consideration of
the mutual covenants and agreements herein contained and of the loans,
extensions of credit and commitments hereinafter referred to, the parties hereto
agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01
Terms Defined Above. As used in this Agreement, each term defined above has the
meaning indicated above. Section 1.02 Certain Defined Terms. As used in this
Agreement, the following terms have the meanings specified below: “ABR Loans”
means Loans bearing interest based upon the Alternate Base Rate. “Accounting
Changes” has the meaning assigned to such term in Section 1.05. “Adjusted LIBO
Rate” means, with respect to any Eurodollar Borrowing for any Interest Period,
(and with respect to clause (c) of the definition of “Alternate Base Rate” for
an Interest Period of one (1) month) an interest rate per annum equal to the
LIBO Rate for such Interest Period multiplied by the Statutory Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto. “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent. “Affiliate” means, with respect to
a specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi008.jpg]
“Aggregate Maximum Credit Amounts” means, at any time, an amount equal to the
sum of the Maximum Credit Amounts in effect at such time, as the same may be
reduced or terminated pursuant to Section 2.06. “Agreement” means this Second
Amended and Restated Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits hereto, as the same may be amended, modified,
supplemented, restated, replaced or otherwise modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Amended and Restated Intercreditor
Agreement” means that certain Second Amended and Restated Intercreditor
Agreement dated on or about October 10, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among BMO
Harris Bank N.A., as Priority Lien Agent, and Wilmington Trust, National
Association, as Second Lien Agent, which will amend and restate the Existing
Intercreditor Agreement. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect: Borrowing Base Utilization < 25% >25% and >50% and >75% and >90%
Percentage <50% <75% <90% Eurodollar Loans 2.25% 2.50% 2.75% 3.00% 3.25% ABR
Loans 1.25% 1.50% 1.75% 2.00% 2.25% Each change in the Applicable Margin shall
apply during the period commencing on the effective date of such change in the
Borrowing Base Utilization Percentage and ending on the date immediately
preceding the effective date of the next such change; provided, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then beginning on such date and until such Reserve Report is delivered, the
“Applicable Margin” shall mean the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level. 2
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi009.jpg]
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount, which percentage as of the date hereof is set forth on
Annex I. “Approved Counterparty” means (a) any Secured Swap Provider, (b) each
Person listed on Schedule 1.01(b) and each of such Person’s Affiliates, or (c)
any other Person whose long term senior unsecured debt rating at the time a
particular Swap Agreement transaction is entered into is A- or A3 by S&P or
Moody’s (or their equivalent), respectively, or higher. “Approved Fund” means
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Approved Petroleum Engineers”
means (a) Cawley, Gillespie & Associates, Inc., (b) Netherland, Sewell &
Associates, Inc., (c) Ryder Scott Company Petroleum Consultants, L.P., (d)
DeGoyler and McNaugton, and (e) any other independent petroleum engineers
reasonably acceptable to the Administrative Agent. “Arrangers” means BMO Capital
Markets Corp. and SunTrust Robinson Humphrey, Inc. in their capacity as the
joint lead arrangers. “ASC” means the Financial Accounting Standards Board
Accounting Standards Codification, as in effect. “Assignee” has the meaning
assigned to such term in Section 12.04(b)(i). “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 12.04(b)), and
accepted by the Administrative Agent, substantially in the form of Exhibit G or
any other form approved by the Administrative Agent. “Assignment of Loans and
Liens” shall mean an assignment agreement substantially in the form as may be
approved by the Administrative Agent and reasonably acceptable to the Borrower
and signed by each Lender (as defined in the Existing First Lien Credit
Agreement) and the Collateral Agent (as defined in the Existing First Lien
Credit Agreement). “Availability Period” means the period from and including the
Closing Date to but excluding the Termination Date. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of, 3
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi010.jpg]
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership as required
by the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means
31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an “employee benefit plan”
(as defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code to which Section 4975 of the Code
applies, and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “Board” means
the Board of Governors of the Federal Reserve System of the United States of
America or any successor Governmental Authority. “Borrower” has the meaning
assigned to such term in the preamble hereto. “Borrowing” means Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect. “Borrowing
Base” means at any time an amount equal to the amount determined in accordance
with Section 2.07, as the same may be adjusted from time to time pursuant to the
Borrowing Base Adjustment Provisions. “Borrowing Base Adjustment Provisions”
means Section 2.08(a) and Section 2.08(b) and any other provision hereunder
which adjusts (as opposed to redetermines) the amount of the Borrowing Base.
“Borrowing Base Deficiency” occurs, if at any time, the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect. The amount of the Borrowing
Base Deficiency at such time is the amount by which the total Revolving Credit
Exposures of all Lenders at such time exceeds the Borrowing Base in effect at
such time; provided, that, for purposes of determining the existence and amount
of any Borrowing Base Deficiency, obligations under any Letter of Credit will
not be deemed to be outstanding to the extent such obligations are Cash
Collateralized. “Borrowing Base Increase Amount” has the meaning assigned to
such term in Section 3.05(d). “Borrowing Base Properties” means the proved Oil
and Gas Properties that (a) are included in the Initial Reserve Report or
thereafter in the most recently delivered Reserve Report delivered pursuant to
Section 8.12 and (b) are given Borrowing Base Value. “Borrowing Base Utilization
Percentage” means, as of any day, the fraction expressed as a percentage, the
numerator of which is the sum of the Revolving Credit Exposures of the Lenders
on such day, and the denominator of which is the Borrowing Base in effect on
such day. 4 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi011.jpg]
“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement, the value attributed to such asset in connection with the most
recent determination of the Borrowing Base as reasonably determined by the
Administrative Agent. “Borrowing Request” means a request by the Borrower
substantially in the form of Exhibit B for a Borrowing in accordance with
Section 2.03. “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City or Houston, Texas are
authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which banks are open for dealings in dollar deposits in
the London interbank market. “Capital Lease Obligations” means, with respect to
any Person, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. “Cash Collateralize” means, to pledge and
deposit with or deliver to the Administrative Agent (in a manner reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank, which
shall require such deposit to made into a controlled account), for the benefit
of any Issuing Bank, the Lenders or any Secured Parties and other Persons as the
context requires, as collateral for LC Exposure or obligations of the Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and any applicable Issuing Bank shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
any such Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support. “Cash Equivalents” means (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of one (1) year or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within one (1) year from the date of acquisition; (d)
shares of money market funds investing exclusively in investments described in
clauses (a), (b) and (c) of this definition and (e) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government. “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements. 5
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi012.jpg]
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Group Member. “Change in Control”
shall mean and be deemed to have occurred if (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) (other than
the Permitted Holders) is or becomes the beneficial owner (as defined in Rules
13(d)-3 and 13(d)-5 of the Exchange Act), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests in the Borrower, with ordinary
voting power to elect or appoint the directors or managers of the Borrower, (b)
except as permitted by Section 9.12, a Disposition by the Borrower or a
Subsidiary occurs pursuant to which the Borrower or any Subsidiary Disposes of,
in one transaction or a series of related transactions, all or substantially all
of the properties and assets of the Borrower and its Subsidiaries taken as a
whole, (c) the holders of the Equity Interests in the Borrower approve any plan
relating to the liquidation or dissolution of the Borrower, (d) occupation at
any time of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were not (i) directors of the Borrower
on the date of this Agreement, (ii) nominated or appointed by the board of
directors of the Borrower, or (iii) directors nominated or appointed by the
holders of the Second Lien Obligations or the Specified Preferred Stock pursuant
to a right of appointment approved by the board of directors of the Borrower, or
(e) a “Change of Control” (or any other term having a similar purpose or
meaning) as defined in the Second Lien Facility or any Junior Debt (and any
Permitted Refinancing Indebtedness in respect thereof). “Change in Law” means
the occurrence after the date of this Agreement of any of the following: (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c)
compliance by any Lender or Issuing Bank (or, for purposes of Section 5.01(b)),
by any lending office of such Lender or by such Lender’s or Issuing Bank’s
holding company, if any, with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented. “Closing Date”
means the date on which the conditions specified in Section 6.01 are satisfied
(or waived in accordance with Section 12.02). “Code” means the Internal Revenue
Code of 1986, as amended from time to time, and any successor statute.
“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument. “Commitment” means, with respect to each Lender, the commitment of
such Lender to make or continue Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06, (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b) or (c) otherwise modified pursuant to the terms of this
Agreement. The amount representing each Lender’s Commitment shall at any 6
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi013.jpg]
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) such
Lender’s Applicable Percentage of the then effective Borrowing Base. “Commitment
Fee Rate” means 0.50% per annum. “Commodities Account” has the meaning assigned
to such term in the UCC. “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute. “Compliance Certificate” means a Compliance Certificate, signed by a
Financial Officer, substantially in the form of Exhibit D. “Connection Income
Taxes” means Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise prohibited, in each
case determined in accordance with GAAP; (c) the net income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
into or consolidated with the Borrower or any of its Restricted Subsidiaries;
(d) any extraordinary non-cash gains or losses during such period; (e) non-cash
gains or losses under FASB ASC Topic 815 resulting from the net change in mark
to market portfolio of commodity price risk management activities during that
period; and (f) any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns. Notwithstanding the foregoing, if any
non-cash expense subsequently becomes a cash expense, it will be included in the
period during which it became a cash expense. “Consolidated Restricted
Subsidiaries” means each Restricted Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP. “Consolidated Subsidiaries” means each
Subsidiary of the Borrower (whether now existing or hereafter created or
acquired) the financial statements of which shall be (or should have been)
consolidated with the financial statements of the Borrower in accordance with
GAAP. “Consolidated Total Assets” shall mean, as of any date of determination,
the amount that would, in conformity with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Group Members, calculated on a pro forma basis after giving effect to any
subsequent acquisition or disposition of a Person or business. 7
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi014.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Control
Agreement” means a deposit account control agreement, securities account control
agreement or commodity account control agreement (or similar agreement), as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the applicable Loan Party, the Administrative Agent and the
relevant financial institution party thereto, which establishes the
Administrative Agent’s control (within the meaning of Section 9-104 of the UCC)
with respect to the applicable Deposit Account or Securities Account covered
thereby. Such agreement shall provide a first priority perfected Lien (other
than Excepted Liens to the extent any such Excepted Liens would have priority
over the Liens in favor of the Collateral Agent pursuant to any applicable law)
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the applicable Credit Party’s Deposit Account, Securities Account or Commodity
Account. “Controlled Account” means a Deposit Account, Commodities Account or
Securities Account that is subject to a Control Agreement. “Counterpart
Agreement” means a Counterpart Agreement substantially in the form of Exhibit J
delivered by a Guarantor pursuant to Section 8.14. “Credit Agreement
Refinancing” has the meaning set forth in the recitals to this Agreement.
“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender. “Current Assets” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the other Group Members at such
date, plus the unused Commitments then available to be borrowed, but excluding
all non-cash assets under FASB ASC Topic 815. “Current Liabilities” means, as of
any date of determination, without duplication, the sum of all amounts that
would, in accordance with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the other Group Members on such date, but excluding (a) all
non-cash obligations under FASB ASC Topic 815 and (b) the current portion of the
Loans and obligations in respect of Letters of Credit under this Agreement.
“Current Ratio” means, with respect to the Borrower and the Consolidated
Restricted Subsidiaries for any date of determination, the ratio of (a) Current
Assets as of the last day of the most recently ended Fiscal Quarter (which may
be such date of determination) to (b) Current Liabilities as of the last day of
the most recently ended Fiscal Quarter (which may be such date of
determination). “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default. “Defaulting Lender” means, subject to
Section 2.10, any Lender that (a) has failed, within two (2) Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to the Administrative Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and 8
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi015.jpg]
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an Responsible Officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to it, or (d)
has become the subject of a Bankruptcy Event or Bail-In Action. “Deficiency
Date” has the meaning assigned to such term in Section 3.04(c)(ii). “Delayed
Draw Take Back Debt” has the meaning assigned to such term in the Second Lien
Facility as in effect on the date hereof, or as such Second Lien Facility is
amended, restated, amended and restated, supplemented or otherwise modified in
accordance with this Agreement and the Amended and Restated Intercreditor
Agreement (or any other intercreditor agreement entered into pursuant to the
terms of this Agreement). “Deposit Account” has the meaning assigned to such
term in the UCC. “Disposition” means, with respect to any property, any sale,
lease, sale and leaseback, assignment, conveyance, transfer, casualty,
condemnation or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings. “Disqualified Capital Stock” means any Equity
Interest that, by its terms (or by the terms of any security into which it is
put-able, exchangeable or convertible) or upon the happening of any event, (a)
matures or is mandatorily redeemable for any consideration other than other
Equity Interests (which would not constitute Disqualified Capital Stock), other
than as a result of an asset sale or change of control, pursuant to a sinking
fund obligation or otherwise, or (b) is redeemable for any consideration other
than other Equity Interests (which would not constitute Disqualified Capital
Stock) at the option of the holder thereof (other than as a result of an asset
sale or change of control or such redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), in whole or in part,
on or prior to the date that is ninety-one (91) days after the Maturity Date;
provided that, if such Equity Interests are issued to any plan for the benefit
of employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Capital Stock
solely because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Equity Interests held by any future, present or
former employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its parent entities or any other entity in which a Loan
Party has an Investment and is designated in good faith as an “affiliate” by the
board of directors or managers of the Borrower, in each case pursuant to any
equity holders’ agreement, management equity plan or stock incentive plan or any
other management or employee benefit plan or agreement shall not constitute
Disqualified Capital Stock solely because such Equity Interests may be required
to be repurchased by the Borrower or its Subsidiaries. “Documentation Agent”
means the documentation agent identified on the cover page of this Agreement. 9
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi016.jpg]
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Group Member” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia. “EBITDAX” means, for any period, the sum of Consolidated Net Income
for such period plus (a) the following expenses or charges to the extent
deducted in determining Consolidated Net Income for such period: (i) interest,
(ii) federal and state income and franchise taxes, (iii) depreciation,
depletion, amortization, and other noncash charges (including non-cash charges
resulting from the requirements of ASC 410 and 815), (iv) expenses associated
with the exploration of Oil and Gas Properties (including plugging and
abandonment), (v) the actual transaction costs, expenses, fees and charges
incurred with respect to any proposed or consummated issuance of Equity
Interests or Indebtedness, or any proposed or consummated Disposition or
Acquisition (in each case, including legal fees, title, environmental and other
third-party due diligence costs, advisory fees, financing and bank fees,
transition overhead, pre-close overhead paid to the seller as a purchase price
adjustment, and new software implementation costs in an aggregate amount under
this clause (v) not to exceed 5.00% of EBITDAX during such period), (vi)
transactional costs, fees and expenses (excluding, for the avoidance of doubt,
capitalization of PIK interest, payment of accrued interest and other similar
costs and expenses) relating to this Agreement, the Transactions, and the Second
Lien Facility in an aggregate amount with respect to this clause (vi) not to
exceed 10.00% of EBITDAX during the period in which such costs, fees and
expenses are incurred and all noncash income to the extent included in
determining Consolidated Net Income for such period (including cancellation of
indebtedness income and non-cash income resulting from the requirements of ASC
410 and 815); provided further that for the purposes of calculating EBITDAX for
any period of four consecutive Fiscal Quarters (or less in the case of any
period during which the calculation of EBITDAX is being annualized for purposes
of the financial covenant calculations in Section 9.01) (each, a “Reference
Period”), (a) if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Borrower or any
Consolidated Restricted Subsidiary shall have made a Material Disposition or
Material Acquisition, EBITDAX (including Consolidated Net Income) for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition by the Borrower or its
Consolidated Restricted Subsidiaries occurred on the first day of such Reference
Period and (b) if any calculations in the foregoing clause (a) are made on a pro
forma basis, such pro forma adjustments are factually supportable and are
determined in good faith by a Responsible Officer and subject to supporting
documentation and otherwise acceptable to the Administrative Agent. As used in
this definition, “Material Acquisition” means any acquisition by the Borrower or
its Consolidated Restricted Subsidiaries of property or series of related
acquisitions of property that involves consideration in excess of $5,000,000,
and “Material Disposition” means any Disposition of property or series of
related sales, transfers or other dispositions of property that yields gross
proceeds to the Borrower or any Consolidated Restricted Subsidiary in excess of
$5,000,000. It is understood that (A) for the Fiscal Quarter of the Borrower
ending December 31, 2018, EBITDAX shall be deemed to equal EBITDAX for the
Fiscal Quarter then ending multiplied by 4, (B) for the Fiscal Quarter of the
Borrower ending March 31, 2019, EBITDAX shall be deemed to equal EBITDAX for the
two Fiscal Quarters then ending multiplied by 2 and (C) the Fiscal Quarter of
the Borrower ending June 30, 2019, EBITDAX shall be deemed to equal EBITDAX for
the three (3) Fiscal Quarter period then ending multiplied by 4/3. “EEA
Financial Institution” means (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any 10
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi017.jpg]
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Engineering Reports” has the meaning assigned to such
term in Section 2.07(c)(i). “Environmental Laws” means all Governmental
Requirements relating to the environment, the preservation or reclamation of
natural resources, the regulation or management of any harmful or deleterious
substances, or to health and safety as it relates to environmental protection or
exposure to harmful or deleterious substances. “Environmental Permit” means any
permit, registration, license, notice, approval, consent, exemption, variance,
or other authorization required under or issued pursuant to applicable
Environmental Laws. “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended, and any successor statute.
“ERISA Affiliate” means any entity (whether or not incorporated) which together
with the Borrower or a Subsidiary would be treated as a single employer under
section 4001(b)(1) of ERISA or section 414(b) or (c) of the Code or for purposes
of provisions relating to section 412 of the Code and section 302 of ERISA,
section 414 (m) or (o) of the Code. “ERISA Event” means (a) a Reportable Event,
(b) the withdrawal of the Borrower, any other Group Member or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, (c) a complete or partial withdrawal by the Borrower, any
other Group Member or any ERISA Affiliate from a Multiemployer Plan; (d) the
filing (or the receipt by any Group Member or any ERISA Affiliate) of a notice
of intent to terminate a Plan under Section 4041(c) of ERISA or the treatment of
a Plan amendment as a termination under Section 4041 of ERISA, (e) the
institution of proceedings to terminate a Plan by the PBGC, (f) the receipt by
any Group Member, or any ERISA Affiliate of a notice of withdrawal liability
pursuant to Section 4202 of ERISA, (g) any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or the incurrence by any Group
Member or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC, (h) on and after the effectiveness
of the Pension Act, a determination that a Plan is, or would be expected to be,
in “at risk” status (as defined in 303(i)(4) of ERISA or 430(i)(4) of the Code)
or (i) the failure of any Group Member or any ERISA Affiliate to make by its due
date, after expiration of any applicable grace period, a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy 11 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi018.jpg]
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived, or the
failure by the Borrower, any other Group Member or any of their respective ERISA
Affiliates to make any required contribution to a Multiemployer Plan. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Eurodollar Loans” means Loans bearing interest based upon
the Adjusted LIBO Rate. “Event of Default” has the meaning assigned to such term
in Section 10.01. “Excepted Liens” means: (a) Liens for Taxes, assessments or
other governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements, in
each case, which are usual and customary in the oil and gas business and are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause (d)
does not materially impair (i) the use of the Property covered by such Lien for
the purposes for which such Property is held by the Borrower or any other Group
Member or (ii) the value of such Property subject thereto; (e) Liens arising by
virtue of any statutory or common law provision or customary deposit account
terms relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only Deposit Accounts or other funds maintained with a
creditor depository institution, provided that no such Deposit Account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any other Group
Member to provide collateral to the depository institution (other than pursuant
to the Loan Documents); 12 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi019.jpg]
(f) zoning and land use requirements, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Borrower or any other Group Member for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, in
each case that do not secure any monetary obligations and which in the aggregate
do not materially impair (i) the use of such Property for the purposes of which
such Property is held by the Borrower or any other Group Member or (ii) the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature, in
each case, incurred in the ordinary course of business; (h) judgment and
attachment Liens not giving rise to an Event of Default, provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; (i) Liens, titles and interests of lessors
of personal Property leased by such lessors to the Borrower or any other Group
Member, restrictions and prohibitions on encumbrances and transferability with
respect to such Property and the Borrower’s or such Group Member’s interests
therein imposed by such leases, and Liens and encumbrances encumbering such
lessors’ titles and interests in such Property and to which the Borrower’s or
such Group Member’s leasehold interests may be subject or subordinate, in each
case, whether or not evidenced by UCC financing statement filings or other
documents of record; provided that such Liens do not secure Indebtedness of the
Borrower or any other Group Member and do not encumber Property of the Borrower
or any other Group Member other than the Property that is the subject of such
leases; (j) Liens, titles and interests of licensors of software and other
intangible personal Property licensed by such licensors to the Borrower or any
other Group Member, restrictions and prohibitions on encumbrances and
transferability with respect to such Property and the Borrower’s or such Group
Member’s interests therein imposed by such licenses, and Liens and encumbrances
encumbering such licensors’ titles and interests in such Property and to which
the Borrower’s or such Group Member’s license interests may be subject or
subordinate, in each case, whether or not evidenced by UCC financing statement
filings or other documents of record; provided that such Liens do not secure
Indebtedness of the Borrower or any other Group Member and do not encumber
Property of the Borrower or any other Group Member other than the Property that
is the subject of such licenses; (k) Liens on cash earnest money deposited
pursuant to the terms of an agreement to acquire assets used in, or Persons
engaged in, the oil and gas business, as permitted by this Agreement, in order
to secure the obligations of the Borrower or any other Group Member in
connection with such agreement; (l) rights reserved to or vested in a
Governmental Authority having jurisdiction to control or regulate any Oil and
Gas Property in any manner whatsoever and all laws of such Governmental
Authority; and (m) consents to assignment and similar contractual provisions
affecting any Oil and Gas Property, including customary preferential rights to
purchase and calls on production by sellers relating to Hydrocarbon Interests
acquired by any Group Member; 13 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi020.jpg]
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced, and no intention to subordinate the Liens granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens. “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder. “Excluded Accounts” means (a) each account all or
substantially all of the deposits in which consist of amounts utilized to fund
payroll, employee benefit or tax obligations of the Borrower and its
Subsidiaries, (b) fiduciary, trust or escrow accounts, (c) “zero balance”
accounts, (d) accounts designated solely as accounts for, and used solely for,
working interest and royalty payments and (e) other accounts so long as the
aggregate average daily maximum balance in any such other account over a 30-day
period does not at any time exceed $150,000; provided that the aggregate daily
maximum balance for all such bank accounts excluded pursuant to this clause (e)
on any day shall not exceed $300,000; provided that, notwithstanding the
foregoing, in no event shall any of the principal operating or disbursement
accounts of the Borrower or its Subsidiaries constitute an “Excluded Account”.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Credit Party or required to be withheld or deducted from a payment
to a Credit Party: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Credit Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.05) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Credit Party’s failure to
comply with Section 5.03(g) and Section 5.03(d), and any U.S. federal
withholding Taxes imposed under FATCA. “Existing First Lien Credit Agreement”
shall have the meaning set forth in the recitals to this Agreement. “Existing
Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated on or about January 31, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among the
Riverstone Credit Management LLC, as Priority Lien Agent, and Wilmington Trust,
National Association, as Second Lien Agent. 14 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi021.jpg]
“Existing Loan Documents” shall mean the “Credit Documents” (excluding the
“Guarantee” referenced therein) as defined in the Existing First Lien Credit
Agreement. “Fair Market Value” means, with respect to (a) any asset or group of
assets on any date of determination, the value of the consideration obtainable
in a Disposition of such asset or assets at such date of determination assuming
a Disposition by a willing seller to a willing purchaser dealing at arm’s length
and arranged in an orderly manner over a reasonable period of time having regard
to the nature and characteristics of such asset, as determined by the Borrower
in good faith and (b) any Unwind or other amendment in respect of a Swap
Agreement, the value of the consideration obtainable in connection with the
Unwind or amendment at such date of determination assuming an Unwind or
amendment by willing parties dealing at arm’s length, as determined by the
Borrower in good faith. “FASB” means Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
with respect to the foregoing. “FCPA” means the Foreign Corrupt Practices Act of
1977, as amended. “Federal Funds Effective Rate” means, for any day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the NYFRB shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate;
provided that if the NYFRB shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. “Financial Officer” means, for any
Person, the chief executive officer, chief financial officer, principal
accounting officer, treasurer, controller or other natural person principally
responsible for the financial matters of such Person. Unless otherwise
specified, all references herein to a Financial Officer means a Financial
Officer of the Borrower. “Fiscal Quarter” means each fiscal quarter of the
Borrower for accounting and tax purposes, ending on the last day of each March,
June, September and December. “Fiscal Year” means each fiscal year of the
Borrower for accounting and tax purposes, ending on December 31 of each year.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and (e) the Biggert Waters Flood
Reform Act of 2012, and any regulations promulgated thereunder. “Foreign
Subsidiaries” means any Restricted Subsidiary that is not a Domestic Group
Member. “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time subject to the terms and
conditions set forth in Section 1.05; provided that the accounting for operating
leases and Capital Leases Obligations under GAAP as in effect on the date hereof
15 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi022.jpg]
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement, including the definition of Capital Lease Obligations (it being
understood, for avoidance of doubt, that no operating leases, or obligations in
respect of operating leases, shall be treated as Capital Lease Obligations,
respectively, hereunder). “Governmental Authority” means the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra- national bodies such as the
European Union or the European Central Bank). “Governmental Requirement” means
any law (including common law), statute, code, ordinance, order, determination,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement, whether now or
hereinafter in effect, including applicable Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority. “Group Members” means the collective reference to the
Borrower and the Restricted Subsidiaries. “Guarantee” shall mean the guarantee
made by any Guarantor in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to this Agreement. “Guaranteed Liabilities” has the
meaning assigned to such term in Section 13.01. “Guarantors” means (a) each
Subsidiary listed on Schedule 1.01(a), (b) each Group Member that guarantees the
Secured Obligations pursuant to Section 8.14(b) and (c) any other Group Member
that guarantees the Secured Obligations at the election of the Borrower.
“Hazardous Material” means any chemical, compound, material, product, byproduct,
substance or waste that is defined, regulated or otherwise classified as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning under any applicable
Environmental Law, and for the avoidance of doubt includes Hydrocarbons,
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, and infectious or medical wastes. “Hedge
Compliance Date” has the meaning assigned to such term in Section 8.19. “Highest
Lawful Rate” means, as to any Lender, at the particular time in question, the
maximum non-usurious rate of interest which, under applicable law, such Lender
is then permitted to contract for, charge or collect from the Borrower on the
Loans or the other obligations of the Borrower hereunder, and as to any other
Person, at the particular time in question, the maximum non-usurious rate of
interest which, under applicable law, such Person is then permitted to contract
for, charge or collect with respect to the obligation in question. If the
maximum rate of interest which, under applicable law, the Lenders are permitted
to contract for, charge or collect from the Borrower on the Loans or the other
obligations of the Borrower hereunder shall change after the date hereof, the
Highest Lawful Rate shall be automatically increased or decreased, as the case
may be, as of the effective time of such change without notice to the Borrower
or any other Person. “Historical Financial Statements” shall mean (a) the
audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of December 31, 2017 and the related audited statements of
operations, stockholders equity and cash flows for the fiscal year ended
December 31, 2017 and (b) the 16 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi023.jpg]
unaudited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of June 30, 2018 and the related unaudited statements of
operations, stockholders equity and cash flows for the fiscal quarter ended June
30, 2018. “Hydrocarbon Interests” means all rights, titles, interests and
estates now or hereafter acquired in and to oil and gas leases, oil, gas and
mineral leases, or other liquid or gaseous hydrocarbon leases, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserved or residual interests of
whatever nature. Unless otherwise indicated herein, each reference to the term
“Hydrocarbon Interests” shall mean Hydrocarbon Interests of the Borrower or any
other Group Member, as the context requires. “Hydrocarbons” means all oil, gas,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all constituents, elements or compounds
thereof and all products refined or separated therefrom and all other minerals
which may be produced and saved from or attributable to the Oil and Gas
Properties of any Person, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests or other properties constituting Oil and Gas
Properties. “Immaterial Subsidiary” means any Subsidiary that is not a Material
Subsidiary. “Impacted Interest Period” has the meaning given to such term in the
definition of “LIBO Rate”. “Indebtedness” of any Person means (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services (including insurance premium payables and contingent obligations
when they become due and payable), other than those which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (d) the principal component of all Capital
Lease Obligations; (e) all Indebtedness (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Indebtedness is assumed by such
Person (provided that, to the extent recourse is limited to such Property, the
amount of such Indebtedness for purposes of this clause (e) shall be an amount
equal to the lesser of the amount of such Indebtedness and the Fair Market Value
of the encumbered Property); (f) all Indebtedness (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of the Indebtedness (howsoever
such assurance shall be made) to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such guarantee or assurance
against loss; 17 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi024.jpg]
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Indebtedness of
Property of others; (h) any Indebtedness of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (i) Disqualified Capital
Stock; (j) net Swap Obligations of such Person (for purposes hereof, the amount
of any net Swap Obligations on any date shall be deemed to be the Swap
Termination Value thereof as of such date); and (k) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Indebtedness of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided that Indebtedness shall not include (i) trade and other
ordinary-course payables and accrued expenses arising in the ordinary course of
business, (ii) deferred or prepaid revenues, (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) in the case of the
Borrower and the Restricted Subsidiaries, (A) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (B) intercompany
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Restricted Subsidiaries, (v) in- kind
obligations relating to net oil, natural gas liquids or natural gas balancing
positions arising in the ordinary course of business and (vi) any obligation in
respect of a farm-in agreement or similar arrangement whereby such Person agrees
to pay all or a share of the drilling, completion or other expenses of an
exploratory or development well (which agreement may be subject to a maximum
payment obligation, after which expenses are shared in accordance with the
working or participation interest therein or in accordance with the agreement of
the parties) or perform the drilling, completion or other operation on such well
in exchange for an ownership interest in an oil or gas property. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower under any
Loan Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes. “Indemnitee” has the meaning assigned to such term in Section
12.03(b). “Information” has the meaning assigned to such term in Section 12.11.
“Initial Reserve Report” means the report with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries as of June 30, 2018 prepared
internally by the chief engineer of the Borrower. “Interest Election Request”
means a request by the Borrower substantially in the form of Exhibit C to
convert or continue a Borrowing in accordance with Section 2.04. “Interest
Payment Date” means (a) with respect to any ABR Loan, the last day of each
March, June, September and December (or, if an Event of Default is in existence,
the last day of each calendar month) to occur while such Loan is outstanding and
the final maturity date of such Loan and (b) with respect to any 18
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi025.jpg]
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period. “Interest Period” means
with respect to any Eurodollar Borrowing, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
month that is one (1), two (2), three (3) or six (6) months thereafter, as the
Borrower may elect in its Borrowing Request or Interest Election Request, as
applicable, given with respect thereto; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (c) no
Interest Period may have a term which would extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. “Interim Redetermination”
has the meaning assigned to such term in Section 2.07(b). “Interim
Redetermination Date” means the date on which a Borrowing Base that has been
redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d). “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time. “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any advance, loan
or capital contribution to, assumption of Indebtedness of, purchase or other
acquisition of any other Indebtedness of, or equity participation or interest
in, or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory, goods, supplies or
services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person constituting a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person. “Issuing Bank” means (a) BMO Harris Bank N.A.
and (b) each Lender approved by the Administrative Agent that is reasonably
requested by the Borrower that agrees to act as an issuer of Letters of Credit
hereunder, in each case, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.09(i).
Any Issuing Bank may, in its discretion, arrange 19
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi026.jpg]
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. References herein and in the other Loan
Documents to an Issuing Bank shall be deemed to refer to such Issuing Bank in
respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires. “January 1 Reserve Report” has the meaning assigned to such
term in Section 8.12(a). “Junior Debt” means, collectively, (a) any Indebtedness
for borrowed money that is expressly subordinated in right of payment to any
Indebtedness incurred hereunder, (b) any Indebtedness for borrowed money as to
which any Liens on any property securing such other Indebtedness are expressly
subordinated to any Liens on any property securing any Indebtedness hereunder
and (c) the Second Lien Obligations. “LC Availability Requirements” has the
meaning assigned to such term in Section 2.09(a). “LC Commitment” means an
amount equal to $5,000,000. For the avoidance of doubt, the LC Commitment is
part of, and not in addition to, the aggregate Commitments. “LC Disbursement”
means a payment made by an Issuing Bank pursuant to a Letter of Credit. “LC
Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. “Lender Parent”
means, with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a Subsidiary. “Lenders” means the Persons listed on
Annex I and any Person that shall have become a party hereto pursuant to an
Assignment and Assumption or otherwise that is in the Register, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and is no longer in the Register. “Letter of Credit”
means any letter of credit issued pursuant to this Agreement. “Letter of Credit
Agreements” means all letter of credit applications and other agreements
(including any amendments, modifications or supplements thereto) submitted by
the Borrower, or entered into by the Borrower, with an Issuing Bank relating to
any Letter of Credit. “LIBO Rate” means, with respect to any Eurodollar
Borrowing for any Interest Period, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate. “LIBO Screen Rate” means, for any day and time,
with respect to any Eurodollar Borrowing for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for dollars for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in 20
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi027.jpg]
its reasonable discretion; provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Lien” means any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to (a)
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations, including if they burden Property to the extent they secure an
obligation owed to a Person other than the owner of the Property. For the
purposes of this Agreement, the Borrower and the other Group Members shall be
deemed to be the owner of any Property which they have acquired or hold subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Loan Documents” means this Agreement, any Notes, any Letter of Credit
Agreements, the Letters of Credit, the Amended and Restated Intercreditor
Agreement, any other intercreditor agreement entered into pursuant to the terms
of this Agreement and the Security Instruments. “Loan Party” means the Borrower
and each Guarantor. “Loans” means the loans made by the Lenders to the Borrower
pursuant to this Agreement. “Majority Lenders” means (a) at any time while no
Loans or LC Exposure are outstanding, Lenders having greater than fifty percent
(50%) of the Aggregate Maximum Credit Amounts and (b) at any time while any
Loans or LC Exposure are outstanding, Lenders holding greater than fifty percent
(50%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)). “Material Adverse
Effect” means a material adverse change in, or material adverse effect on (a)
the business, operations, Property or financial condition of the Borrower and
the other Group Members taken as a whole, (b) the ability of the Borrower and
the other Loan Parties, taken as a whole, to perform their obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Document or (d)
the rights and remedies of or benefits available to the Administrative Agent,
Issuing Bank or Lender under any Loan Document. “Material Indebtedness” means
Indebtedness (other than the Loans and Letters of Credit) of any Group Member in
an aggregate principal amount exceeding the greater of (a) $5,000,000 and (b) 5%
of the Borrowing Base then in effect. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Group Member in
respect of any Swap Agreement at any time shall be the Swap Termination Value.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower whose Total Assets (when combined with the assets of
such Subsidiary’s Subsidiaries, after eliminating intercompany obligations) at
the last day of any Fiscal Quarter were equal to or greater than 2.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (ii) whose revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) during
such period were equal to or greater than 2.5% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, 21 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi028.jpg]
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such period equal to or greater than 5% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at such date or (ii) revenues (when
combined with the revenues of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during such period equal to or greater than 5% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries.” “Maturity
Date” means the earlier of: (a) the fifth (5th) anniversary of the Closing Date;
and (b) one hundred and eighty (180) days prior to the earlier of (A) April 26,
2021; and (B) the “Maturity Date”, or any equivalent term defined in the Second
Lien Facility and/or the Second Lien Obligations, if, in the case of this clause
(b), the Second Lien Facility and/or the Second Lien Obligations, in each case
has not been repaid and/or converted in full to (i) common Equity Interests,
(ii) preferred Equity Interests on terms substantially similar to those set
forth in the Series C Preferred Stock or the Series D Preferred Stock and/or
(iii) other preferred Equity Interests on terms reasonably acceptable to the
Administrative Agent (the date of such repayment and/or conversion in full being
the “Second Lien Discharge Date”), in each case on or prior to such date in
accordance with the terms hereof. “Maximum Credit Amount” means, as to each
Lender, the amount set forth opposite such Lender’s name on Annex I under the
caption “Maximum Credit Amounts”, as the same may be (a) reduced or terminated
from time to time in connection with a reduction or termination of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06, (b) modified from time to time
pursuant to any assignment permitted by Section 12.04(b) or (c) otherwise
modified pursuant to the terms of this Agreement. As of the Closing Date, the
Aggregate Maximum Credit Amounts of the Lenders are $500,000,000. “Maximum
Liability” has the meaning assigned to such term in Section 13.13. “Memorandum
of Assignment of Mortgages” shall mean a document substantially in the form as
may be approved by the Administrative Agent pursuant to which a Lien securing
the Obligations (as defined in the Existing First Lien Credit Agreement) that is
evidenced by a mortgage or deed of trust is assigned to the Administrative
Agent. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency. “Mortgage” means each of the
mortgages or deeds of trust executed by any one or more Loan Parties for the
benefit of the Secured Parties as security for the Secured Obligations, together
with any supplements, modifications or amendments thereto and assumptions or
assignments of the obligations thereunder by any Loan Party. “Mortgages” shall
mean all of such Mortgages collectively. “Mortgaged Property” means any Property
owned by any Loan Party which is subject to the Liens existing and to exist
under the terms of any Mortgage. 22 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi029.jpg]
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA. “Net Proceeds” means the aggregate cash proceeds received
by any Group Member in respect of any Disposition of Property (including any
cash subsequently received upon the sale or other Disposition or collection of
any non-cash consideration received in any sale net of (a) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition, and (b) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness (other than Indebtedness that is secured
by all or a portion of the Collateral) for borrowed money which is secured by
the asset sold in such Disposition and which is required to be repaid with such
proceeds), any Unwind of Swap Agreements, any incurrence of Indebtedness,
Casualty Event or issuance of Equity Interests net of, in each case, unless the
Loans have been declared or become due and payable as a result of an Event of
Default described in Section 10.01(h) or Section 10.01(j), (without duplication
of amounts deducted pursuant to clauses (a) and (b) above) (i) the direct costs
relating to such sale of Property, incurrence of Indebtedness or issuance of
Equity Interests (including legal, accounting and investment banking fees, and
sales commissions paid to unaffiliated third parties) and (ii) taxes paid or
payable as a result thereof (after taking into account any tax credits or
deductions utilized or reasonably expected to be utilized and any tax sharing
arrangements. “New Borrowing Base Notice” has the meaning assigned to such term
in Section 2.07(d). “Non-U.S. Lender” means a Lender, with respect to the
Borrower, that is not a U.S. Person. “Notes” means the promissory notes, if any,
of the Borrower described in Section 2.02(d) and being substantially in the form
of Exhibit A, together with all amendments, modifications, replacements,
extensions and rearrangements thereof. “NYFRB” means the Federal Reserve Bank of
New York. “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “Oil and Gas Properties” means (a)
Hydrocarbon Interests; (b) the Properties now or hereafter pooled or unitized
with Hydrocarbon Interests; (c) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests 23 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi030.jpg]
and (g) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise indicated herein, each reference to the term “Oil
and Gas Properties” shall mean Oil and Gas Properties of the Borrower or any
other Group Member, as the context requires. “Organizational Documents” means
(a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to such corporation’s jurisdiction); (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Connection Taxes” means with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.05). “Overnight Bank Funding Rate” means, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate). “Participant” has the meaning assigned to such
term in Section 12.04(c). “Participant Register” has the meaning assigned to
such term in Section 12.04(c). “Patriot Act” has the meaning assigned to such
term in Section 12.16. “Payment Currency” has the meaning assigned to such term
in Section 13.07. 24 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi031.jpg]
“Payment in Full” means (a) the Commitments have expired or been terminated, (b)
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been paid in full
in cash (other than contingent indemnification obligations and other contingent
obligations not then due and payable), (c) all Letters of Credit shall have
expired or terminated (or are Cash Collateralized or otherwise secured to the
satisfaction of each applicable Issuing Bank or other arrangements satisfactory
to each applicable Issuing Bank have been made with respect thereto) and all LC
Disbursements shall have been reimbursed and (d) all amounts due under Secured
Swap Agreements shall have been paid in full in cash (other than (i) Secured
Swap Agreements which are cash collateralized or otherwise secured to the
satisfaction of the Secured Swap Provider and (ii) Secured Swap Agreements as to
which other arrangements satisfactory to the applicable Secured Swap Provider
have been made). “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto. “Pension Act” means the Pension Protection Act of 2006, as it
presently exists or as it may be amended from time to time, or any successor
thereto. “Permitted Holders” means (a)(i) Värde Partners, Inc., its affiliated
investment managers and funds or accounts managed by any of them (but excluding
any portfolio companies that are owned in whole or in part by any of the
foregoing) and (ii) any partner, member, manager, principal, director or officer
of any of the foregoing and, (b) any holder of Specified Preferred Stock.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred (for purposes of this definition, the “New Indebtedness” in exchange
for, or the net proceeds of which are used to modify, extend, refinance, renew,
replace or refund (collectively to “Refinance” or a “Refinancing” or
“Refinanced”), such Refinanced Indebtedness (or previous refinancing thereof
constituting Permitted Refinancing Indebtedness); provided that: (a) such New
Indebtedness is in an aggregate principal amount not in excess of the sum of (i)
the aggregate principal amount then outstanding of the Refinanced Indebtedness
plus any existing and available commitment unutilized thereunder (or, if the
Refinanced Indebtedness is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any accrued unpaid or capitalized interest and any fees and expenses, including
premiums, related to such exchange or refinancing, (b) such New Indebtedness has
a stated maturity no earlier than the stated maturity of the Refinanced
Indebtedness and an average life no shorter than the average life of the
Refinanced Indebtedness and does not, by its terms, restrict the prepayment or
repayment of the Secured Obligations, (c) such New Indebtedness contains
covenants, events of default and guarantees which (other than interest rates,
fees, floors, funding discounts and redemption or prepayment premiums as
determined at the time of issuance or incurrence of any such Indebtedness) are
not more materially restrictive on the Borrower and each of its Restricted
Subsidiaries than the terms of the Refinanced Indebtedness (as in effect at the
time of such issuance or incurrence) when taken as a whole, (d) no Subsidiary of
the Borrower (other than a Guarantor or a Person who becomes a Guarantor in
connection therewith) is an obligor under such New Indebtedness, (e) to the
extent such New Indebtedness is secured and the applicable Refinanced
Indebtedness is subject to an intercreditor agreement, the holders of such New
Indebtedness (or a representative or trustee on their behalf) shall have entered
into an intercreditor agreement which, for avoidance of doubt, shall 25
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi032.jpg]
provide that the Liens securing such obligations shall rank junior to the Liens
securing the Secured Obligations (if applicable, to at least the same extent as
the Refinanced Indebtedness) and shall only be secured by the same or a subset
of the collateral that secures the Secured Obligations (it being understood and
agreed that the Amended and Restated Intercreditor Agreement satisfies the
requirement set forth in this clause (e)), and (f) if such Refinanced
Indebtedness is subordinated in right of payment to the Secured Obligations,
such New Indebtedness (and any guarantees thereof) is subordinated in right of
payment to the Secured Obligations to at least the same extent as the Refinanced
Indebtedness and otherwise on terms satisfactory to the Administrative Agent;
provided that a certificate of an Responsible Officer of the Borrower delivered
to the Administrative Agent at least three (3) Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Petroleum Industry Standards” means the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question. “Plan” means any “employee pension benefit plan”, as defined in
section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA and which (a) is
currently or hereafter sponsored, maintained or contributed to by a Group Member
or an ERISA Affiliate or (b) was at any time during the six calendar years
immediately preceding the date hereof, sponsored, maintained or contributed to
by a Group Member or an ERISA Affiliate or to which a Group Member or an ERISA
Affiliate has any liability. “Plan Asset Regulations” means of 29 CFR §
2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from time
to time. “Prime Rate” means the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate. “Prohibited Transaction”
has the meaning assigned to such term in Section 406 of ERISA and Section
4975(c) of the Code. “Property” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, including
cash, securities, accounts and contract rights. “Proposed Borrowing Base” has
the meaning assigned to such term in Section 2.07(c)(i). 26
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi033.jpg]
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii). “Proved Reserves” means oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following: (a) “Developed Producing Reserves”, (b)
“Developed Non-Producing Reserves” or (c) “Undeveloped Reserves”. “PV-9” means,
on any date of determination, with respect to any Proved Reserves expected to be
produced from any Borrowing Base Properties, the net present value, discounted
at 9% per annum, of the future net revenues expected to accrue to the Borrower’s
and the other Group Member’s collective interests in such Proved Reserves during
the remaining expected economic lives of such reserves, calculated in accordance
with the most recent bank price deck provided to the Borrower by the
Administrative Agent. “Qualified ECP Counterparty” means in respect of any Swap
Agreement, a Guarantor that (a) has total assets exceeding $10,000,000 at the
time any guaranty of obligations under such Swap Agreement or grant of the
relevant security interest becomes effective or (b) otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act. “Qualified
Equity Interests” shall mean any Equity Interests of the Borrower other than
Disqualified Capital Stock. “Qualified Keepwell Provider” means, in respect of
any Swap Obligation, each Guarantor that, at the time the relevant guarantee (or
grant of the relevant security interest, as applicable) becomes effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Obligation at such time by entering into a keepwell or guarantee pursuant
to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Redemption” means
with respect to any Indebtedness, the repurchase, redemption, prepayment,
repayment, payment of interest, defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness. “Redeem” has the correlative meaning thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d). “Reference
Period” has the meaning assigned to such term in the definition of “EBITDAX”.
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.” “Register” has the meaning assigned to such term in
Section 12.04(b)(iv). “Regulation D” means Regulation D of the Board, as the
same may be amended, supplemented or replaced from time to time. “Related
Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors
(including attorneys, accountants and experts) of such Person and such Person’s
Affiliates. 27 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi034.jpg]
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing. “Reportable Event” means any of the
events set forth in Section 4043(c) of ERISA or the regulations issued
thereunder, with respect to a Plan, other than those events as to which the
30-day notice has been waived in regulations issued by the PBGC. “Required
Hedges” means Swap Agreements entered into by the Borrower at prices reasonably
acceptable to the Administrative Agent in respect of crude oil and natural gas,
on not less than 50% of the projected production from the Proved Reserves
classified as “Developed Producing Reserves” attributable to the Oil and Gas
Properties of the Loan Parties as reflected in the Initial Reserve Report, for a
period through at least twenty-four (24) months after the Closing Date.
“Required Lenders” means (a) at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts and (b) at any time while any Loans or
LC Exposure are outstanding, Lenders holding at least sixty-six and two thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)). “Reserve Report”
means (a) the Initial Reserve Report and (b) any other subsequent report, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of the dates set forth in Section 8.12(a) (or such other date in the
event of an Interim Redetermination) the oil and gas reserves attributable to
the proved Oil and Gas Properties of the Borrower and the Guarantors, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the economic and pricing assumptions consistent with the
Administrative Agent’s lending requirements at the time. “Reserve Report
Certificate” has the meaning assigned to such term in Section 8.12(c) and is to
be substantially in the form of Exhibit I. “Responsible Officer” means, as to
any Person, the chief executive officer, the president, any Financial Officer,
chief operating officer, general counsel, or any vice president of such Person,
and any other senior officer designated as such in writing to the Administrative
Agent. Unless otherwise specified, all references to a Responsible Officer
herein shall mean a Responsible Officer of the Borrower. “Restricted Payment”
means any dividend or other distribution or return of capital (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests. “Restricted Subsidiary” means any Subsidiary of the Borrower
that is not an Unrestricted Subsidiary. “Revolving Credit Exposure” means, with
respect to any Lender at any time, the sum of the outstanding principal amount
of such Lender’s Loans and its LC Exposure at such time. “S&P” means Standard &
Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc., and any
successor thereto that is a nationally recognized rating agency. 28
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi035.jpg]
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria). “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b). “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State. “Scheduled
Redetermination” has the meaning assigned to such term in Section 2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d). “SEC” means the Securities and Exchange
Commission or any successor Governmental Authority. “Second Lien Administrative
Agent” means Wilmington Trust, National Association, in its capacity as the
administrative agent under the Second Lien Facility and its permitted successors
and assigns and any administrative agent under any Permitted Refinancing
Indebtedness in respect thereof. “Second Lien Discharge Date” has the meaning
assigned to such term in the definition of “Maturity Date”. “Second Lien
Facility” means that certain Second Lien Term Loan Credit Agreement, dated as of
April 26, 2017, among the Borrower, the Second Lien Administrative Agent, the
lenders party thereto and the other parties thereto from time to time, together
with any amendment, restatement, modification, refinancing, replacement or Take
Back Debt. “Second Lien Obligations” means the “Obligations” (as defined in the
Second Lien Facility) and including, for the avoidance of doubt, the Take Back
Debt. “Secured Cash Management Bank” means any Lender or any Affiliate of a
Lender that is a counterparty to a Cash Management Agreement with the Borrower
or any other Group Member. “Secured Cash Management Obligations” means all
obligations of the Borrower or any other Group Member arising from time to time
under any Cash Management Agreement with a Secured Cash Management Bank.
“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (a) to the Administrative Agent, any Issuing Bank, any Lender or any other
Person under any Loan Document, (b) to any Secured Swap Provider under a Secured
Swap Agreement or (c) to any Secured Cash Management Bank in respect of Secured
Cash Management Obligations, and all renewals, extensions and/or rearrangements
of any of the foregoing, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including interest accruing after the maturity of
the Loans and LC Disbursements and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Group Member that is not an “eligible 29
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi036.jpg]
contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations of such Group Member shall in any event be excluded from “Secured
Obligations” owing by such Group Member. “Secured Parties” means, collectively,
the Administrative Agent, each Issuing Bank, the Lenders, each Secured Cash
Management Bank, each Secured Swap Provider and any other Person owed Secured
Obligations, and “Secured Party” means any of them individually. “Secured Swap
Agreement” means a Swap Agreement between (a) any Loan Party and (b) a Secured
Swap Provider. “Secured Swap Provider” means, with respect to any Swap
Agreement, (a) a Lender or an Affiliate of a Lender who is the counterparty to
any such Swap Agreement (regardless of whether such Swap Agreement was entered
into prior to the time it (or its Affiliate) became a Lender or while it (or its
Affiliate) was a Lender) with a Loan Party and (b) any Person who was a Lender
or an Affiliate of a Lender at the time when such Person entered into any such
Swap Agreement who is a counterparty to any such Swap Agreement with a Loan
Party; provided that any such Secured Swap Provider that ceases to be a Lender
or an Affiliate of a Lender shall continue to be a “Secured Swap Provider” for
purposes of this Agreement to the extent that such Secured Swap Provider entered
into a Secured Swap Agreement with the Borrower or any of its Subsidiaries prior
to the date hereof or at the time such Secured Swap Provider was a Lender (or
Affiliate of a Lender) hereunder and such Secured Swap Agreement remains in
effect and there are remaining obligations under such Secured Swap Agreement
(but excluding any transactions, confirms, or trades entered into after such
Person ceases to be a Lender or an Affiliate of a Lender). “Securities Account”
has the meaning assigned to such term in the UCC. “Security Agreement” means the
Amended and Restated First Lien Pledge and Security Agreement dated as of the
Closing Date and executed by the Borrower and the Restricted Subsidiaries in
favor of the Administrative Agent, for the benefit of the Secured Parties.
“Security Instruments” means (a) Security Agreement, (b) the Mortgages, (c) any
Control Agreement, (d) the Assignment of Loans and Liens, (e) a Memorandum of
Assignment and Assumption of Mortgages for each parish or county in which any
Mortgages (as defined in the Existing First Lien Credit Agreement) have been
filed in the real property or other appropriate records of such parish or
county, (f) the other agreements, instruments or certificates described or
referred to in Exhibit F and (g) any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the
Borrower, the other Loan Parties or any other Person, in each case in connection
with, or as security for the payment or performance of the Secured Obligations,
as such agreements may be amended, modified, supplemented or restated from time
to time. “September 1, 2018 Reserve Report” has the meaning assigned to such
term in Section 8.12(a). “Series C Preferred Stock” means the Borrower’s Series
C-1 9.75% Convertible Participating Preferred Stock and Series C-2 9.75%
Convertible Participating Preferred Stock. “Series D Preferred Stock” means the
Borrower’s Series D 8.25% Convertible Participating Preferred Stock. “Solvency
Certificate” means a solvency certificate signed by a Financial Officer in
substantially the form of Exhibit E hereto. 30 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi037.jpg]
“Specified Preferred Stock” shall mean (a) the Series C Preferred Stock, (b) the
Series D Preferred Stock, (c) any Equity Interests issued in connection with a
conversion of the Second Lien Facility and (d) any Equity Interests of the
Borrower that (i) are perpetual preferred stock, (ii) are not Disqualified
Capital Stock, (iii) do not require the scheduled payments of dividends in cash
or Cash Equivalents prior to the Maturity Date (it being understood, for the
avoidance of doubt, that dividends in the form of additional Specified Preferred
Stock or accrual to the stated value or liquidation preference thereof are
permitted) and (iv) are not and do not become convertible into or exchangeable
for Indebtedness or any other Equity Interests that would (A) constitute
Disqualified Capital Stock or (B) provide for the required scheduled payments of
dividends in cash or Cash Equivalents prior to the Maturity Date. “Statutory
Reserve Rate” means a fraction (expressed as a decimal) not to exceed the number
one, the numerator of which is the number one and the denominator of which is
the number one minus the aggregate of the maximum reserve percentages (including
any basis, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by any Governmental Authority of the Board or any other
Governmental Authority having jurisdiction for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subsidiary” means, as to any Person, a corporation,
partnership, limited liability company or other entity of which Equity Interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise Controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a direct or indirect Subsidiary or Subsidiaries of the Borrower. “Swap
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any Loan Party shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements. “Syndication Agent” means the
syndication agent identified on the cover page of this Agreement. 31
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi038.jpg]
“Take Back Debt” means, collectively (a) the Term Loan Take Back Debt and (b)
the Delayed Draw Take Back Debt. “Taxes” means any and all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), use or sales taxes, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Term Loan Take Back Debt” has the meaning
assigned to such term in the Second Lien Facility as in effect on the date
hereof, or as such Second Lien Facility is amended, restated, amended and
restated, supplemented or otherwise modified in accordance with this Agreement
and the Amended and Restated Intercreditor Agreement (or any other intercreditor
agreement entered into pursuant to the terms of this Agreement). “Termination
Date” means the earlier of the Maturity Date and the date of termination of the
Commitments in accordance with the terms of this Agreement. “Total Assets” shall
mean, as of any date of determination with respect to any Person, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a balance sheet of such Person at such date.
“Total Debt” means, at any date, all Indebtedness of the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis, excluding
contingent obligations arising under FASB ASC 815; provided that net Swap
Obligations to the extent such obligations are due and payable and not paid on
such date shall constitute Total Debt. “Transactions” means, with respect to (a)
the Borrower, the execution, delivery and performance by the Borrower of this
Agreement, each other Loan Document to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, the Borrower’s grant of the security interests and provision of
Collateral under the Security Instruments and Borrower’s grant of Liens on
Mortgaged Properties (if applicable) and other Properties pursuant to the
Security Instruments and (b) each Loan Party, the execution, delivery and
performance by such Loan Party of each Loan Document to which it is a party, the
guaranteeing of the Secured Obligations and the other obligations under the
Security Agreement by such Loan Party and (c) each Loan Party, such Loan Party’s
grant of the security interests and provision of Collateral under the Security
Instruments, and the grant of Liens by such Loan Party on Mortgaged Properties
(if applicable) and other Properties pursuant to the Security Instruments.
“Transferee” means any Assignee or Participant. “Type” when used in reference to
any Loan or Borrowing, refers to whether the rate of interest on such Loan, or
on the Loans comprising such Borrowing, is determined by reference to the
Alternate Base Rate or the Adjusted LIBO Rate. “UCC” means the Uniform
Commercial Code of the State of New York or of any other state the laws of which
are required to be applied in connection with the perfection of security
interests in any Collateral. “Unrestricted Subsidiary” means any Subsidiary of
the Borrower which the Borrower has designated in writing to the Administrative
Agent to be an Unrestricted Subsidiary pursuant to Section 8.18 and satisfies
the requirements to be an Unrestricted Subsidiary as set forth in Section 8.18.
32 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi039.jpg]
“Unwind” means, with respect to any Swap Agreement, the early termination,
unwind, cancelation or other Disposition of any such Swap Agreement. “Unwound”
shall have a meaning correlative to the foregoing. “U.S. Person” means a “United
States person” within the meaning of Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned such term in Section
5.03(g)(ii)(B)(3). “Wholly-Owned Subsidiary” means any Subsidiary of which all
of the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the
Borrower, the Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. Section 1.03 Types of Loans and Borrowings. For purposes
of this Agreement, Loans and Borrowings, respectively, may be classified and
referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and the word “through”
means “through and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. The use of the phrase “subject to” as used in connection with
Excepted Liens or otherwise and the permitted existence of any Excepted Liens or
any other Liens shall not be interpreted to expressly or impliedly subordinate
any Liens granted in favor of the Administrative Agent and the other Secured
Parties as there is no intention to subordinate the Liens granted in favor of
the Administrative Agent and the other Secured Parties. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision. Section 1.05 Accounting Terms and Determinations; GAAP. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial 33 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi040.jpg]
matters required to be furnished to the Administrative Agent or the Lenders
hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the initial financial statements to be delivered pursuant to
Section 8.01(a), except for Accounting Changes (as defined below) with which the
Borrower’s independent certified public accountants concur and which are
disclosed to the Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section
8.01(a). In the event that any Accounting Change shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Majority Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Section 1.06 Times of Day. Unless
otherwise specified, all references herein to times of day shall be references
to Central time (daylight or standard, as applicable). Section 1.07 Timing of
Payment or Performance. When the payment of any obligation or the performance of
any covenant, duty or obligation is stated to be due or performance required on
a day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day. ARTICLE II THE CREDITS Section 2.01
Commitments. Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow the Loans. Section
2.02 Loans and Borrowings. (a) Borrowings; Several Obligations. Each Loan shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. (b) Types of Loans. Subject to the terms of this Agreement, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. (c) Minimum Amounts; Limitation on Number of
Borrowings. At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that 34
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi041.jpg]
is an integral multiple of $100,000 and not less than $500,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.09(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date. (d) Notes. If a Lender shall make a written
request to the Administrative Agent and the Borrower to have its Loans evidenced
by a Note, then, for each such Lender, the Borrower shall execute and deliver a
single Note of the Borrower dated, in the case of (i) any Lender party hereto as
of the date of this Agreement, as of the date of this Agreement or (ii) any
Lender that becomes a party hereto pursuant to an Assignment and Assumption, as
of the effective date of the Assignment and Assumption, payable to such Lender
in a principal amount equal to its Maximum Credit Amount as in effect on such
date, and otherwise duly completed. Upon request from a Lender, in the event
that any such Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed. The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, may be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender; provided that the failure to
make any such notation or to attach a schedule shall not affect any Lender’s or
the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note. Section 2.03 Requests for
Borrowings. To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request in writing (a) in the case of a Eurodollar Borrowing, not
later than 1:00 P.M. three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 P.M. on
the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.09(e). Each such Borrowing
Request shall be irrevocable and delivered by hand delivery, fax or other
electronic communication to the Administrative Agent in substantially the form
of Exhibit B and signed by the Borrower. Each such written Borrowing Request
shall specify the following information in compliance with Section 2.02: (i) the
aggregate amount of the requested Borrowing; (ii) the date of such Borrowing,
which shall be a Business Day; (iii) whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; (iv) in the case of a Eurodollar Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; (v) the amount of
the then effective Borrowing Base, the current total Revolving Credit Exposures
(without regard to the requested Borrowing) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Borrowing); and 35
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi042.jpg]
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. Each Borrowing Request
shall constitute a representation that the amount of the requested Borrowing
shall not cause the total Revolving Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base). Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing. Section 2.04 Interest
Elections. (a) Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request unless otherwise
precluded by the terms hereof and, if a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.04. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. (b) Interest Election
Requests. To make an election pursuant to this Section 2.04, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or other electronic communication to the Administrative Agent of a written
Interest Election Request signed by the Borrower. (c) Information in Interest
Election Requests. Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02: (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to Section 2.04(c)(iii) and Section
2.04(c)(iv) shall be specified for each resulting Borrowing); (ii) the effective
date of the election made pursuant to such Interest Election Request, which
shall be a Business Day; (iii) whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”. 36 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi043.jpg]
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. (d) Notice to Lenders
by the Administrative Agent. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing. (e) Effect of
Failure to Deliver Timely Interest Election Request and Events of Default and
Borrowing Base Deficiencies on Interest Election. If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if (i) a Borrowing Base Deficiency has occurred
and is continuing, no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing with an Interest Period longer than one (1) month (and
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be deemed to
request an Interest Period of one (1) month) and (ii) an Event of Default has
occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and, unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto. Section 2.05 Funding of Borrowings. (a)
Funding by Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 P.M. to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to, prior to expiration of the time period set forth in
Section 8.16(b), any account and, thereafter, a Controlled Account, in each
case, designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.09(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner. (b) Presumption of
Funding by the Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to 1:00 P.M. on the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
37 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi044.jpg]
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent. Section 2.06
Termination and Reduction of Aggregate Maximum Credit Amounts. (a) Scheduled
Termination of Commitments. Unless previously terminated in accordance with this
Agreement, the Commitments shall terminate on the Maturity Date. If at any time
the Aggregate Maximum Credit Amounts are terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction. (b) Optional Termination and Reduction of Aggregate Maximum Credit
Amounts. (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $100,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments. (ii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction or such shorter time as the Administrative
Agent may agree in writing, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that, any such notice of termination of the Aggregate Maximum Credit Amounts may
state that such notice is conditioned upon the occurrence of any event specified
therein (including effectiveness of other credit or debt facilities or the
consummation of a Material Acquisition or Material Disposition), in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied (it being understood that the failure of such condition to be
satisfied shall not relieve the Borrower of its obligations under Section 5.02).
Any termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts pursuant to this Section 2.06(b)(ii) shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage. Section 2.07
Borrowing Base. (a) Initial Borrowing Base. For the period from and including
the Closing Date to but excluding the first Redetermination Date, the amount of
the Borrowing Base shall be $95,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to the Borrowing Base Adjustment Provisions. (b) Scheduled and Interim
Redeterminations. The Borrowing Base shall be redetermined semi-annually in
accordance with this Section 2.07 (each such redetermination, a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank(s) and the Lenders on or about May 1st and November 1st
of each year, commencing on or about November 1, 2018. The Borrower may, by
notifying the Administrative Agent thereof, one time between any Scheduled
Redetermination, elect to cause the Borrowing Base to be redetermined in
accordance with this Section 2.07. Further, the Administrative Agent may, or at
the direction of the Required Lenders shall, by notifying the Borrower thereof,
one time between any Scheduled Redeterminations, elect to cause the Borrowing 38
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi045.jpg]
Base to be redetermined (collectively with the Borrower’s right set forth in the
previous sentence, an “Interim Redetermination”) in accordance with this Section
2.07. (c) Scheduled and Interim Redetermination Procedure. (i) Each Scheduled
Redetermination and each Interim Redetermination shall be effectuated as
follows: upon receipt by the Administrative Agent of (A) the Reserve Report for
such redetermination and the related Reserve Report Certificate and (B) such
other reports, data and supplemental information, including the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Administrative Agent (the Reserve Report, such Reserve Report
Certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in its sole discretion, propose
a new Borrowing Base (the “Proposed Borrowing Base”) based upon such information
and such other information (including the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Indebtedness, the Loan Parties’ other assets,
liabilities, fixed charges, cash flow, business, properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its oil and gas lending criteria as it exists at the particular time. In no
event shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit
Amounts. (ii) The Administrative Agent shall thereafter notify the Borrower and
the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base
Notice”): (A) in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and Section 8.12(c)
(excluding the September 1, 2018 Reserve Report) in a timely and complete
manner, then before or on or about March 15th or September 15th, as the case may
be, of such year following the date of delivery or (2) if (I) the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner or (II) in connection with the September 1, 2018 Reserve Report,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and (B) in the
case of an Interim Redetermination, promptly, and in any event within fifteen
(15) days, after the Administrative Agent has received the required Engineering
Reports (or such later date to which the Borrower and the Administrative Agent
agree). (iii) Subject to Section 2.10(b) and Section 12.02(b)(ii) with respect
to any Defaulting Lender, any Proposed Borrowing Base that would (A) increase
the Borrowing Base then in effect must be approved by all Lenders as provided in
this Section 2.07(c)(iii) and (B) decrease or maintain the Borrowing Base then
in effect must be approved by the Required Lenders as provided in this Section
2.07(c)(iii). Such decisions will be made by each Lender based upon such
criteria (including, without limitation, the status of title information with
respect to the proved Oil and Gas Properties as described in the Engineering
Reports and the existence of any other Indebtedness, the Loan Parties’ other
assets, liabilities, fixed charges, cash flow, business, properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as such Lender
deems appropriate in its sole discretion and consistent with its oil and gas
lending criteria as it exists at the particular time. Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall 39
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi046.jpg]
have fifteen (15) days to agree with the Proposed Borrowing Base or disagree
with the Proposed Borrowing Base by proposing an alternate Borrowing Base. If,
at the end of such 15-day period, any Lender has not communicated its approval
or disapproval in writing to the Administrative Agent in connection with any
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, such silence shall be deemed to be an approval of such maintained or
decreased Proposed Borrowing Base, as applicable. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved, or are deemed to approve in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved, or have been deemed to approve in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, as aforesaid, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to a number of Lenders
sufficient to constitute the Required Lenders and, so long as such amount does
not increase the Borrowing Base then in effect, such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d) (provided
that, if the Administrative Agent shall have polled the Lenders and ascertained
that the highest Borrowing Base then acceptable to all of the Lenders increases
the Borrowing Base then in effect, such amount shall become the new Borrowing
Base, effective on the date specified in Section 2.07(d)). (d) Effectiveness of
a Redetermined Borrowing Base. After a redetermined Borrowing Base is approved
by all of the Lenders or the Required Lenders (subject to Section 2.10(b) and
Section 12.02(b)(ii) with respect to any Defaulting Lender), as applicable,
pursuant to Section 2.07(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders (the “New Borrowing Base Notice”) of the amount of the
redetermined Borrowing Base and such amount shall become the new Borrowing Base,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank(s) and the Lenders: (i) in the case of a Scheduled Redetermination, (A) if
the Administrative Agent shall have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and Section 8.12(c)
(excluding the September 1, 2018 Reserve Report) in a timely and complete
manner, then on or about May 1st or November 1st of each year, as applicable,
following such notice (or as soon as possible thereafter, pursuant to the
procedures set forth in Section 2.07(c)(iii)), or (B) (I) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner or (II) in connection with the September 1, 2018 Reserve Report,
then in each case on the Business Day next succeeding delivery of such New
Borrowing Base Notice; and (ii) in the case of an Interim Redetermination, on
the Business Day next succeeding delivery of such New Borrowing Base Notice.
Such amount shall then become the Borrowing Base, until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower. Section 2.08
Borrowing Base Adjustment Provisions. (a) Reduction of Borrowing Base Upon Asset
Dispositions and Unwind of Swap Positions. If the Borrower or one of the other
Loan Parties Disposes of Oil and Gas Properties included in 40
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi047.jpg]
the Borrowing Base (but excluding any Dispositions of Hydrocarbons in the
ordinary course of business and any Disposition to a Loan Party or from a
non-Loan Party to a non-Loan Party) or any Equity Interests in any Person owning
Oil and Gas Properties (but excluding any Disposition to a Loan Party or from a
non- Loan Party to a non-Loan Party), or Unwinds Swap Agreements and (i) the
aggregate Borrowing Base Value attributable to all such Disposed Oil and Gas
Properties (or such Oil and Gas Properties owned by any Group Member whose
Equity Interests were sold) plus (ii) the aggregate Borrowing Base Value
attributable to all Unwound Swap Agreements, in each case since the later of (x)
the last Redetermination Date and (y) the last adjustment of the Borrowing Base
pursuant to this Section 2.08(a) is in excess of five percent (5.0%) of the
Borrowing Base then in effect (as reasonably determined by the Administrative
Agent), individually or in the aggregate, then the Borrowing Base will be
automatically reduced by an amount equal to the Borrowing Base Value of such Oil
and Gas Properties (or such Oil and Gas Properties owned by any Subsidiary whose
Equity Interests were sold) or such Unwound Swap Agreement and the
Administrative Agent shall promptly inform the Borrower of the amount of the
adjusted Borrowing Base. For the purposes of this Section 2.08(a), a Disposition
of Oil and Gas Properties shall be deemed to include the designation of a
Restricted Subsidiary owning Oil and Gas Properties as an Unrestricted
Subsidiary and the Disposition of Oil and Gas Properties, or Equity Interests in
any Loan Party owning Oil and Gas Properties, to an Unrestricted Subsidiary. (b)
Reduction of Borrowing Base Related to Title. If the Administrative Agent or
Required Lenders have adjusted the Borrowing Base in accordance with Section
8.13(c), so that, after giving effect to such reduction, the Borrower will
satisfy the requirements of Section 8.13(c), the Administrative Agent shall
promptly notify the Borrower in writing and, upon receipt of such notice, the
new Borrowing Base will simultaneously become effective. Section 2.09 Letters of
Credit. (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Closing Date until the day
which is five (5) Business Days prior to the end of the Availability Period;
provided that, in addition to the conditions set forth in Section 6.02, the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if (x) the LC Exposure would exceed the LC
Commitment, (y) the Revolving Credit Exposure of any Lender would exceed the
Commitment of such Lender or (z) a Borrowing Base Deficiency exists at such time
or would result therefrom (collectively, the “LC Availability Requirements”). In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Issuing Bank shall not at any
time be obligated to issue any Letter of Credit if such issuance would conflict
with, or cause the Issuing Bank or any of the Lenders to exceed any limits
imposed by, any applicable Governmental Requirement. (b) Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the Issuing Bank and the Administrative Agent (not
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice: (i) requesting the issuance of a
Letter of Credit or identifying the Letter of Credit to be amended, renewed or
extended; 41 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi048.jpg]
(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day); (iii) specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.09(c)); (iv) specifying
the amount of such Letter of Credit; (v) specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and (vi) specifying the amount of
the then effective Borrowing Base and whether a Borrowing Base Deficiency exists
at such time, the current total Revolving Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit). Each notice
shall constitute a representation that, after giving effect to the requested
issuance, amendment, renewal or extension, as applicable, the LC Availability
Requirements will be satisfied on the date of such issuance, amendment, renewal
or extension. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit; provided that, in the
event of any conflict between such application and the terms of this Agreement,
the terms of this Agreement shall control. (c) Dollar Denominated; Expiration
Date. Each Letter of Credit shall (i) be denominated in dollars and (ii) expire
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension of a Letter of Credit, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date. (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.09(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.09(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. (e) Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement and any taxes, fees, charges or other costs or expenses incurred
by the Issuing Bank in connection with such payment by paying to the 42
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi049.jpg]
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 Noon, on the date that such LC Disbursement is made, if the Borrower shall
have received notice of such LC Disbursement prior to 10:00 A.M., on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 Noon, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, unless the
Borrower has notified the relevant Issuing Bank and Administrative Agent that it
will, and does, reimburse such LC Disbursement by the required date and time,
the Borrower shall, subject to the satisfaction of the conditions to Borrowing
set forth in Section 6.02, be deemed to have requested, and the Borrower does
hereby request under such circumstances, that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. Each such payment shall be made to the Issuing Bank
at its address for notices referred to herein in dollars and in immediately
available funds. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.09(e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.09(e) to reimburse the applicable Issuing Bank, then
to such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this Section 2.09(e) to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. (f) Obligations Absolute. The
Borrower’s obligation to reimburse LC Disbursements as provided in Section
2.09(e) shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or any
other Loan Document, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or any Letter of Credit Agreement, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.09(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by 43
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi050.jpg]
a court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised all requisite care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. An Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. An Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax
or other electronic transmission) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement. (h) Interim Interest. If an
Issuing Bank shall make any LC Disbursement, then, until the Borrower shall have
reimbursed such Issuing Bank for such LC Disbursement (either with its own funds
or a Borrowing under Section 2.09(e)), the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans. Interest accrued pursuant to
this Section 2.09(h) shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment. (i) Replacement of an Issuing Bank. An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall also be deemed to refer to such successor or to
any previous Issuing Bank, or to such successor and all previous Issuing Banks,
as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with this
Section 2.09(i) above. Subject to the appointment and acceptance of a successor
Issuing Bank which is reasonably acceptable to the Borrower, any Issuing Bank
may resign as an Issuing Bank at any time upon thirty (30) days’ prior written
notice to the Administrative Agent, the Borrower and the Lenders, in which case,
such Issuing Bank shall be replaced in accordance with this Section 2.09(i). (j)
Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of Cash Collateral pursuant to this
Section 2.09(j), (ii) the LC Exposure exceeds the LC Commitment at any time as a
result of a reduction in the Borrowing Base, (iii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any 44 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi051.jpg]
prepayment pursuant to Section 3.04(c) or (iv) the Borrower is required to Cash
Collateralize a Defaulting Lender’s LC Exposure pursuant to Section 2.10, then
the Borrower shall deposit, in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to 105% of (A) in the case of an Event of Default, the LC Exposure
(net of any Cash Collateral already held at the applicable time by the
Administrative Agent with respect to such LC Exposure) and (B) in the case of
the LC Exposure exceeding the LC Commitment, the amount of such excess, and (C)
in the case of a payment required by Section 3.04(c), the amount of such excess
as provided in Section 3.04(c), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any other Group Member
described in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank(s) and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.09(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, the Issuing
Bank(s), the Administrative Agent, the Lenders or any other Person for any
reason whatsoever. Such deposit shall be held as collateral securing the payment
and performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank(s) for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived. Section 2.10 Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender: (a) Commitment Fees. Commitment fees shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.05(a). (b) Waivers and Amendments. The Maximum Credit Amount and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall 45 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi052.jpg]
not be included in determining whether the Majority Lenders or Required Lenders,
as applicable, have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
12.02); provided that, without prejudice to the terms of Section 12.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender adversely affected thereby. (c) LC Exposure. If any LC Exposure
exists at the time such Lender becomes a Defaulting Lender then: (i) all or any
part of the LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Percentage
(disregarding such Defaulting Lender’s Maximum Credit Amount) but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; (ii) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall,
within one (1) Business Day following notice by the Administrative Agent Cash
Collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.09(j) for so long as such LC Exposure
is outstanding; (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is Cash Collateralized; (iv) if the
LC Exposure of the non-Defaulting Lenders is reallocated pursuant to clause (i)
above, then the fees payable to the Lenders pursuant to Section 3.05(a) and
Section 3.05(b) shall be adjusted to reflect such reallocations; and (v) if all
or any portion of such Defaulting Lender’s LC Exposure is neither reallocated
nor Cash Collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Bank or any other Lender
hereunder, all fees payable pursuant to Section 3.05(a) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or Cash Collateralized;
and (d) Letters of Credit. So long as such Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrower in accordance with Section 2.10(c), and participating
interests in any newly issued, extended, renewed or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and such Defaulting Lender shall not participate therein).
(e) New Letters of Credit. If (a) a Bankruptcy Event or a Bail-In Action with
respect to a Lender Parent of any Lender shall occur following the date hereof
and for so long as such event shall continue or (b) the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit, unless the Issuing Bank 46 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi053.jpg]
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder. (f) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender in accordance with Section 2.09(j); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future LC
Exposure with respect to future Letters of Credit issued under this Agreement,
in accordance with Section 2.09(j); sixth, to the payment of any amounts owing
to the Lenders or the Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or repayment of
any Letter of Credit obligations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit obligations owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
obligations are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.10(c)(i). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.10 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (g) Defaulting Lender Cure. In the
event that the Administrative Agent, the Borrower and the Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage. ARTICLE
III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01 Repayment
of Loans. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Termination Date. Section 3.02 Interest. 47
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi054.jpg]
(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate. (b) Eurodollar Loans. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate. (c) Post-Default Rate.
Notwithstanding the foregoing, (i) if an Event of Default pursuant to Section
10.01(a) or Section 10.01(b) has occurred and is continuing, then such overdue
amounts outstanding, shall, as of the date of such failure to pay the relevant
amount when due or such later date determined by the Required Lenders, bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate and (ii) if an Event
of Default pursuant to Section 10.01(h) or Section 10.01(i) has occurred and is
continuing, then all Loans and other amounts outstanding or any other fee or
other amount payable by any Group Member, shall, as of the date of such failure
to pay the relevant amount when due or such later date determined by the
Required Lenders, bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a), but in no event to exceed the Highest Lawful Rate.
(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. (e) Interest Rate Computations. All interest shall be
computed on the basis of a year of 360 days unless such computation would exceed
the Highest Lawful Rate, in which case interest shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
Section 3.03 Alternate Rate of Interest. If prior to the first day of any
Interest Period: (a) If prior to the first day of any Interest Period: (i) the
Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or (ii) the Administrative Agent shall have received notice
from the Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as
applicable, determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by 48 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi055.jpg]
such Lenders) of making or maintaining their affected Loans included in such
Borrowing for such Interest Period, then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone, fax or other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either as an ABR
Borrowing or at an alternate rate of interest determined by the Majority Lenders
as their cost of funds. (b) If any Lender determines that any Governmental
Requirement has made it unlawful, or if any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make,
maintain, fund or continue any Eurodollar Borrowing, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make, maintain, fund or
continue Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings
will be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), either convert or prepay all
Eurodollar Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrower will also pay accrued interest on the amount so
converted or prepaid. (c) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.03(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
3.03(a)(i) have not arisen but either (A) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement that the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBO Screen Rate), (B) the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (C) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (D) the supervisor for the administrator of the LIBO Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 12.02(b), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Majority Lenders
stating that such 49 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi056.jpg]
Majority Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 3.03(c) (but, in the case of
the circumstances described in Section 3.03(c)(ii), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Section 3.04 Prepayments. (a) Optional Prepayments. The Borrower shall have the
right at any time and from time to time to prepay, without premium or penalty
(except with respect to any amounts due under Section 5.02), any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).
(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 P.M. three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 1:00 P.M. one (1) Business Day before the date of prepayment (or,
in each case, such shorter time as the Administrative Agent may agree). Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06(b), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(b). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02
and any amounts due under Section 5.02. (c) Mandatory Prepayments. (i) Upon
Optional Termination and Reduction. If, after giving effect to any termination
or reduction of the Aggregate Maximum Credit Amounts pursuant to Section
2.06(b), the aggregate Revolving Credit Exposures of all Lenders exceeds the
aggregate Commitments of all Lenders, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to the amount of such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of any LC Exposure,
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining excess to be held as Cash Collateral as provided in Section 2.09(j).
(ii) Upon Redeterminations and Title Related Borrowing Base Adjustment. If there
is a Borrowing Base Deficiency upon any redetermination or adjustment of the
Borrowing Base in accordance with Section 2.07 or Section 2.08(b), then upon
such Redetermination Date or the occurrence of such Borrowing Base adjustment
(such date, the “Deficiency Date”), the Borrower shall, within ten (10) Business
Days of the Deficiency Date, inform the Administrative Agent that it intends to
do one or more of the following (provided that, if the Borrower fails to elect
any of the following actions within such ten (10) Business Day period, it shall
be deemed to have elected option (A) hereof): 50
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi057.jpg]
(A) within thirty (30) days after the Deficiency Date (1) prepay the Borrowings
in an aggregate principal amount equal to such Borrowing Base Deficiency and (2)
if any Borrowing Base Deficiency remains after prepaying all of the Borrowings
as a result of any LC Exposure, Cash Collateralize as provided in Section
2.09(j), (B) promptly notify the Administrative Agent that it shall pay off such
Borrowing Base Deficiency in not more than six equal installments and then,
commencing on the 30th day after the Deficiency Date and continuing on the same
day of each month for the next five (5) months thereafter (for a total of up to
six (6) payment dates), prepay the Borrowings in an amount equal to one-fifth
(1/6th) of such Borrowing Base Deficiency (as such Borrowing Base Deficiency may
be further increased or reduced during such six (6) month period as a result of
a Borrowing Base redetermination or other adjustment of the Borrowing Base
pursuant to the Borrowing Base Adjustment Provisions) so that the Borrowing Base
Deficiency (as such Borrowing Base Deficiency may be further increased or
reduced during such six (6) month period as a result of a Borrowing Base
redetermination or other adjustment of the Borrowing Base pursuant to the
Borrowing Base Adjustment Provisions) is reduced to zero within 180 days of the
Deficiency Date, (C) within thirty (30) days after the Deficiency Date (or such
later date as the Administrative Agent may agree in its sole discretion) submit
and pledge as Collateral additional Oil and Gas Properties not evaluated in the
most recently delivered Reserve Report or other collateral reasonably acceptable
to the Administrative Agent owned by the Borrower or any of the other Loan
Parties for consideration in connection with the determination of the Borrowing
Base which the Administrative Agent and the Required Lenders deem satisfactory,
in their sole discretion, to eliminate such Borrowing Base Deficiency, or (D)
eliminate the Borrowing Base Deficiency by any combination of prepayments and/or
the pledging of additional Collateral as provided in clauses (A), (B) and (C)
above; provided that, notwithstanding the options set forth above, in all cases,
the Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date. If, because of LC Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans in accordance with this Section 3.04(c)(ii), the
Borrower shall Cash Collateralize Letters of Credit in an amount equal to such
remaining Borrowing Base Deficiency as provided in Section 2.09(j). (iii) Upon
Certain Adjustments. If there is a Borrowing Base Deficiency as a result of
Borrowing Base adjustment pursuant to the Borrowing Base Adjustment Provisions
(other than Section 2.08(b)), then, on the next Business Day after the Borrower
receives written notice from the Administrative Agent of such Borrowing Base
adjustment, the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such Borrowing Base Deficiency and (B) if any
Borrowing Base Deficiency remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such remaining Borrowing Base Deficiency to be held
as cash collateral as provided in Section 2.09(j). (iv) Upon Occurrence and
Continuation of a Borrowing Base Deficiency. In addition to the foregoing
mandatory prepayments set forth in this Section 3.04(c), at any time that a
Borrowing Base Deficiency exists, the Borrower shall to the extent necessary to
cure such Borrowing Base Deficiency: 51 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi058.jpg]
(A) upon any Disposition (other than a Disposition resulting from a Casualty
Event) not permitted by Section 9.11, prepay the Loans in an aggregate amount
equal to one hundred percent (100%) of the Net Proceeds of such Disposition or
Unwind; provided that if an Event of Default pursuant to Section 10.01(h) or
Section 10.01(i) has occurred and is continuing, one hundred percent (100%) of
the Net Proceeds of such sale, termination or other monetization shall be
applied to repay the Secured Obligations in accordance with the priority set
forth in Section 10.02(c). For the avoidance of doubt, nothing in this paragraph
is intended to permit any Loan Party to sell Property other than pursuant to
Section 9.11, and any such non-permitted sale will constitute a breach of this
Agreement; and (B) upon the incurrence or issuance of any Indebtedness by any
Group Member (other than Indebtedness permitted under Section 9.02), the
Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds received in respect of such Indebtedness;
provided that if an Event of Default pursuant to Section 10.01(h) or Section
10.01(i) has occurred and is continuing, one hundred percent (100%) of the Net
Proceeds received in respect of such Indebtedness shall be applied to repay the
Secured Obligations in accordance with the priority set forth in Section
10.02(c). For the avoidance of doubt, nothing in this paragraph is intended to
permit any Group Member to incur Indebtedness other than as permitted under
Section 9.02, and any such incurrence of Indebtedness shall be a violation of
Section 9.02 and a breach of this Agreement. (v) Application of Prepayments to
Types of Borrowings. Each prepayment of Borrowings pursuant to this Section
3.04(c) shall be applied, first, ratably to any ABR Borrowings then outstanding,
and, second, ratably to any Eurodollar Borrowings then outstanding, and if more
than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto. (vi) Interest to be Paid with
Prepayments. Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid Borrowings.
Prepayments pursuant to this Section 3.04(c) shall be accompanied by accrued
interest to the extent required by Section 3.02. (d) No Premium or Penalty.
Prepayments permitted or required under this Section 3.04 shall be without
premium or penalty, except as required under Section 5.02. Section 3.05 Fees.
(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender (determined taking into account both Loans and
LC Exposure) during the period from and including the date of this Agreement to
but excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Termination Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year) (or in such other manner as the Administrative Agent
shall provide so that such computation shall not exceed the Highest Lawful
Rate), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). 52 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi059.jpg]
(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to each applicable Issuing Bank a fronting
fee, which shall accrue at the rate equal to the greater of (A) $750 and (B)
0.20% per annum (or such other rate as may be agreed to with such Issuing Bank)
on the average daily amount of the LC Exposure attributable to such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure; provided that in no event shall such fee be
less than $750.00 during any quarter unless no LC Exposure existed at any time
during such quarter and (iii) to each Issuing Bank, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last Business Day of March,
June, September and December of each year shall be payable on such last Business
Day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this Section
3.05(b) shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). (c) Administrative Agent Fees. The Borrower agrees
to pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent. (d) Borrowing Base Increase Fees. The Borrower agrees to
pay to the Administrative Agent, for the account of each Lender then party to
this Agreement, ratably in accordance with its Applicable Percentage of the
Borrowing Base Increase Amount (as defined below), a Borrowing Base increase fee
to be agreed by the Lenders and the Borrower on the amount of any increase of
the Borrowing Base over the highest Borrowing Base previously in effect (such
amount, the “Borrowing Base Increase Amount”), payable on the effective date of
any such increase to the Borrowing Base. ARTICLE IV PAYMENTS; PRO RATA
TREATMENT; SHARING OF SET-OFFS Section 4.01 Payments Generally; Pro Rata
Treatment; Sharing of Set-offs. (a) Payments by the Borrower. The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to 11:00 A.M., on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01, except payments to be made directly to the applicable Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 53 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi060.jpg]
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars. (b)
Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. Section 4.02 Presumption of
Payment by the Borrower. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Section 4.03 Certain Deductions by the Administrative
Agent. If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), Section 2.09(d), Section 2.09(e) or 54
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi061.jpg]
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. Section 4.04 Disposition of Proceeds. The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, for so long as no Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to and retained by the Borrower or any other Loan Party
and (b) the Lenders hereby authorize the Administrative Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such Loan Parties. ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS;
TAXES Section 5.01 Increased Costs. (a) Changes in Law. If any Change in Law
shall: (i) subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; (ii) impose, modify or hold applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit (or participations
therein) by, or any other acquisition of funds by, any office of such Lender or
any Issuing Bank that is not otherwise included in the determination of the
Adjusted LIBO Rate; or (iii) impose on any Lender or any Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Credit Party of making,
converting into, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, such
Issuing Bank or other Credit Party of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or such other Credit Party (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such other
Credit Party such additional amount or amounts as will compensate such Lender or
such other Credit Party for such additional costs incurred or reduction
suffered. (b) Capital and Liquidity Requirements. If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing 55
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi062.jpg]
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by any Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered. (c) Certificates
for Reimbursement. A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in Section 5.01(a) or Section
5.01(b), including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. (d)
Effect of Failure or Delay in Requesting Compensation. Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or Issuing Bank pursuant to this Section 5.01
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. Section 5.02 Break
Funding Payments. The Borrower shall compensate each Lender for the loss, cost
and expense attributable to any of the following (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 5.02, including in
reasonable detail a calculation of such amount or amounts, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof. 56 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi063.jpg]
Section 5.03 Taxes. (a) Defined Terms. For purposes of this Section 5.03,
Section 5.04 and Section 5.05, the term “Lender” includes any Issuing Bank and
the term “applicable law” includes FATCA. (b) Payments Free of Taxes. Any and
all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.03), the applicable Credit Party receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (c) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, any Other Taxes. (d) Indemnification by the Loan Parties. The
Loan Parties shall jointly and severally indemnify each Credit Party, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.03) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Notwithstanding
the foregoing in this Section 5.03(d), a Loan Party shall not be required to
indemnify any Credit Party pursuant to this Section 5.03(d) for any Indemnified
Taxes unless such Credit Party makes demand on such Loan Party for
indemnification no later than nine (9) months after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Credit Party for payment of such Indemnified Taxes, and (ii) the date on which
such Credit Party has made payment of such Indemnified Taxes; provided that, for
the avoidance of doubt, if the Indemnified Taxes imposed or asserted giving rise
to such claims are retroactive, then the nine (9) month period referred to above
still shall refer to the date on which written demand was made. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the 57
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi064.jpg]
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Evidence of Payments.
As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 5.03, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (g) Status of Lenders. (1) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.03(g)(ii)(A), Section 5.03(g)(ii)(B) and Section 5.03(g)(ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (i) Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Borrower, (A) any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Non-U.S.
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable: (1) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States of
America is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN-E or IRS Form W- 8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty; (2) executed copies of IRS Form W-8ECI; 58
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi065.jpg]
(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E or IRS Form W-8BEN; or (4) to the extent a Non-U.S.
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W- 8BEN-E, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner; (C) any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (h) Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out- of-pocket expenses (including Taxes with
respect to such refund) of such indemnified party and without 59
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi066.jpg]
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 5.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents. Section 5.04 Designation of Different Lending Office.
If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Section 5.05
Replacement of Lenders. If (a) any Lender requests compensation under Section
5.01, (b) the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.03, (c) any Lender is a Defaulting Lender or (d)
any Lender fails to consent to a Borrowing Base redetermination, an election,
consent, approval, amendment, waiver or other modification to this Agreement or
any other Loan Document that requires the consent of all Lenders or of all
Lenders directly affected thereby, and such Borrowing Base redetermination,
election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(b)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.02), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or 60 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi067.jpg]
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. ARTICLE VI CONDITIONS PRECEDENT Section 6.01
Closing Date. The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02): (a) Fees and Expenses. All fees required to be
paid to the Administrative Agent, the Arrangers and the Lenders on or before the
Closing Date shall have been paid. All reasonable and documented out-of-pocket
fees and expenses (including reasonable and documented fees and expenses of
outside counsel) required to be reimbursed or paid by the Borrower shall have
been paid. (b) Loan Documents. The Loan Documents shall be in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent and in
connection therewith the Administrative Agent shall have received from each
party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party. (c)
Financial Information. The Commitment Parties shall have received the Historical
Financial Statements. (d) Security Instruments. (i) Execution of Security
Instruments. The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, described on Exhibit F that
have been executed and delivered by each of the requisite parties thereto. (ii)
Filings, Registrations and Recordings. Each Security Instrument and any other
document (including any UCC financing statement) required by any Security
Instrument or under law or reasonably requested by the Administrative Agent to
be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral shall be in proper form for filing, registration or
recordation. (iii) Mortgage Coverage. The Administrative Agent shall be
reasonably satisfied that, upon recording the Mortgages or the execution,
delivery, effectiveness and recording of the Memorandum of Assignment of
Mortgages in the appropriate filing offices, it shall have a first priority Lien
on at least 90% of the PV-9 of the Borrowing Base Properties; provided that
Liens permitted by Section 9.03 may exist. (iv) Pledged Stock; Stock Powers;
Pledged Notes. The Administrative Agent shall have received (A) to the extent
such Equity Interests are certificated, the certificates representing the shares
of Equity Interests pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
Responsible Officer of the pledgor thereof and (B) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof. 61 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi068.jpg]
(e) Secretary’s Certificates. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower and each other Loan Party
setting forth (i) resolutions of its board of directors or other appropriate
governing body with respect to the authorization of such Person to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of such Person
(A) who are authorized to sign the Loan Documents to which such Person is a
party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such Responsible Officers, and (iv) the articles or certificate of
incorporation and by-laws or other applicable Organizational Documents of such
Person, certified by a Responsible Officer as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such Person to
the contrary. (f) Corporate Status; Good Standing Certificates. The
Administrative Agent shall have received certificates of the appropriate State
agencies with respect to the existence, qualification and good standing of each
Loan Party in each jurisdiction where any such Loan Party is organized or owns
Borrowing Base Properties. (g) Responsible Officer’s Certificate re: Consents,
Approvals, Litigation. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying that (i) the
Borrower has received all government and third party approvals required by
Section 7.03 and such approvals have been obtained on satisfactory terms and
(ii) no action, proceeding or litigation is pending or threatened in any court
or before any Governmental Authority that involves any Loan Document or that is
seeking to enjoin or prevent the consummation of the Transactions. (h) Insurance
Certificates. The Administrative Agent shall have received certificates of
insurance coverage of the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent evidencing that the Loan Parties are
carrying insurance in accordance with Section 7.12. (i) Solvency Certificate.
The Administrative Agent shall have received a Solvency Certificate, duly
executed by a Financial Officer and dated as of the Closing Date. (j)
Responsible Officer’s Certificate: Indebtedness. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that
the Borrower and the Group Members will have outstanding no Indebtedness for
borrowed money or Disqualified Capital Stock other than the Secured Obligations
under this Agreement or other Indebtedness permitted by Section 9.02. (k)
Repayment of Existing First Lien Credit Agreement. On the Closing Date, or
substantially contemporaneously with the Loans advanced hereunder on the Closing
Date, the Credit Agreement Refinancing shall have been consummated. (l)
Conversion of Second Lien Debt. On the Closing Date, or substantially
contemporaneously with the Loans advanced hereunder on the Closing Date, the
Administrative Agent shall be reasonably satisfied that at least $50.0 million
of principal loans outstanding under the Second Lien Facility shall have been,
or shall be, converted to common Equity Interests of the Borrower, preferred
Equity Interests of the Borrower or a combination of common and preferred Equity
Interests of the Borrower; provided, that any such preferred Equity Interests
shall be on (a) terms acceptable to the 62 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi069.jpg]
Administrative Agent or otherwise (b) substantially similar terms as those set
forth in the Series C Preferred Stock. (m) Intercreditor Agreement. On or
substantially contemporaneously with the Closing Date, the Administrative Agent
and Second Lien Administrative Agent shall have entered into the Amended and
Restated Intercreditor Agreement on terms acceptable to the Administrative
Agent. (n) Initial Reserve Report. The Administrative Agent shall have received
the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.12(c)(i), Section 8.12(c)(ii), Section 8.12(c)(iii),
Section 8.12(c)(v) and Section 8.12(c)(vi). (o) Patriot Act. The Administrative
Agent shall have received all documentation and other information that is
required by bank regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, for each Group Member, in each case no later than five (5) days
prior to the Closing Date. To the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five (5)
days prior to the Closing Date, the Administrative Agent and any Lenders who
have provided a written request therefor shall have received a Beneficial
Ownership Certification with respect to the Borrower. (p) Legal Opinions. The
Administrative Agent shall have received an opinion of (i) (A) Bracewell LLP,
counsel to the Loan Parties, (B) Fennemore Craig, P.C., special Nevada counsel
to the Loan Parties, and (C) Sutin, Thayer & Browne, special New Mexico counsel
to the Loan Parties and (ii) any other local counsel in any jurisdictions where
Security Instruments will be recorded to perfect first priority Liens on any
Borrowing Base Properties, in each case in form and of substance reasonably
acceptable to the Administrative Agent. (q) Diligence; Title. The Administrative
Agent shall have completed and be reasonably satisfied in all respects with a
due diligence investigation of the Borrower, its Subsidiaries and their
Properties (including environmental, business, tax, accounting, engineering and
legal diligence and the delivery of satisfactory maintenance case financial
projections). The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require reasonably satisfactory to the
Administrative Agent setting forth the status of title to at least 90% of the
PV-9 of the Borrowing Base Properties included in the Initial Reserve Report.
(r) Lien Searches. The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Loan Parties other than those being released on or prior to the
Closing Date or Liens permitted by Section 9.03. (s) No MAE. The Administrative
Agent shall have received a certificate from a Responsible Officer of the
Borrower, dated as of the Closing Date, certifying that since December 31, 2017
there shall not have occurred any change, development or event that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect on the Borrower, its Subsidiaries, or their
respective assets, business or financial condition, taken as a whole. (t)
Closing Date Availability. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying that after giving
effect to any Borrowings as of the Closing Date, the Borrower has unused and
available Commitments of not less than $35.0 million. 63
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi070.jpg]
(u) General. The Administrative Agent shall have received such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents. The Administrative Agent shall
notify the Borrower and the Lenders of the Closing Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Bank(s) to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 5:00 p.m., on
October 19, 2018 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time). Section 6.02 Each Credit
Event. The obligation of each Lender to make a Loan on the occasion of any
Borrowing (including the initial funding), and of the Issuing Bank(s) to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions: (a) At the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing. (b) The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) as of such specified earlier date. (c) The
receipt by the Administrative Agent of a Borrowing Request in accordance with
Section 2.03 or a request for a Letter of Credit (or an amendment, extension or
renewal of a Letter of Credit) in accordance with Section 2.09(b), as
applicable. Each request for any such Borrowing and for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through Section 6.02(b). ARTICLE VII
REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the
Lenders that: Section 7.01 Organization; Powers. Each Group Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and to carry on its business as now conducted, and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and foreign qualifications could
not reasonably be expected to have a Material Adverse Effect. 64
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi071.jpg]
Section 7.02 Authority; Enforceability. The Transactions are within each Group
Member’s corporate or equivalent powers and have been duly authorized by all
necessary corporate or equivalent and, if required, owner action. Each Loan
Document to which a Loan Party is a party has been duly executed and delivered
by it and constitutes its legal, valid and binding obligation, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Section 7.03 Approvals; No
Conflicts. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person, nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect and other
than (i) the recording and filing of financing statements and the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate (i) any applicable law or regulation or any order
of any Governmental Authority in any material respect or (ii) the Organizational
Documents of any Loan Party, (c) will not violate or result in a default under
any material indenture, note, credit agreement or other similar instrument
binding upon any Group Member or its Properties, or give rise to a right
thereunder to require any payment to be made by any Group Member and (d) will
not result in the creation or imposition of any Lien on any Property of any
Group Member (other than the Liens created by the Loan Documents). Section 7.04
Financial Condition; No Material Adverse Change. (a) The Borrower has heretofore
furnished to the Lenders the Historical Financial Statements. Such financial
statements, together with notes thereto, present fairly, in all material
respects, the financial position of the Borrower and its Consolidated Restricted
Subsidiaries as of such date in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements. (b) The most recent financial statements, together with
notes thereto, furnished pursuant to Section 8.01(a) present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its Consolidated Restricted Subsidiaries as of date
thereof and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements. (c) Since December 31, 2017, and after giving effect to
the Transactions, there has been no event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect. (d)
Neither the Borrower nor any other Group Member has on the date of this
Agreement any material Indebtedness (including Disqualified Capital Stock) or
any material contingent liabilities, material off-balance sheet liabilities or
partnerships, liabilities for taxes, or material and unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments other than in respect of the Secured Obligations and those reflected
or provided for in the Historical Financial Statements. Section 7.05 Litigation.
(a) Except as set forth on Schedule 7.05 there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge 65
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi072.jpg]
of the Borrower, threatened in writing against any Group Member that (i) are not
fully covered by insurance (except for normal deductibles) as to which there is
a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) involve any Loan Document or the
Transactions. (b) Since the date of this Agreement, there has been no change in
the status of the matters disclosed in Schedule 7.05 that, individually or in
the aggregate, has resulted in a Material Adverse Effect. Section 7.06
Environmental Matters. Except for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) the Group Members and each of their respective Properties and operations
thereon are in compliance with all, and have not violated any, applicable
Environmental Laws; (b) (i) the Group Members hold and are in compliance with
all, and have not violated any, Environmental Permits required for their
respective operations and each of their respective properties; (ii) all such
Environmental Permits are in full force and effect; and (iii) no Group Member
has received any notice or otherwise has knowledge that any such Environmental
Permit may be revoked, adversely modified, or not renewed, or that any
application for any Environmental Permit may be protested or denied or that the
anticipated terms thereof may be adversely modified; (c) (i) there are no
actions, claims, demands, suits, investigations or proceedings under any
Environmental Laws or regarding any Hazardous Materials that are pending or, to
the Borrower’s knowledge, threatened, against any Group Member or regarding any
property with respect to which any Group Member has any interest or obligation,
or as a result of any operations of any Group Member on any such property; and
(ii) there are no consent decrees or other decrees, consent orders,
administrative orders or other administrative, arbitral or judicial requirements
outstanding under any Environmental Laws or regarding any Hazardous Materials,
directed to any Group Member or as to which any Group Member is a party, or
regarding any property with respect to which any Group Member has any interest
or obligation; (d) (i) there has been no Release or, to the Borrower’s
knowledge, threatened Release, of Hazardous Materials attributable to the
operations of any Group Member at, on, under or from any Group Member’s
currently or formerly owned, leased or operated property or, to the Borrower’s
knowledge, at any other location (including any location to which Hazardous
Materials have been sent for re-use, recycling, treatment, storage or disposal)
for which any Group Member could be liable, and (ii) Hazardous Materials are not
otherwise present at any such properties or other locations, in each case, in
amounts or concentrations or under conditions which constitute a violation of
any applicable Environmental Law, could reasonably be expected to give rise to
any liability, or, with respect to any Mortgaged Property, could reasonably be
expected to impair its fair saleable value; (e) no Group Member, nor to the
Borrower’s knowledge any other Person for any property with respect to which any
Group Member has any interest or obligation, has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
or request for information regarding Environmental Laws or Hazardous Materials,
and, to the Borrower’s knowledge, there are no conditions or circumstances that
would reasonably be expected to result in the receipt of any such notice or
request for information; (f) no Group Member has assumed or retained any
liability under applicable Environmental Laws or regarding Hazardous Materials
that could reasonably be expected to result in liability to any Group Member;
and 66 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi073.jpg]
(g) to the extent reasonably requested by the Administrative Agent, the Group
Members have provided to Lenders complete and correct copies of all material
environmental site assessment reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Group Member’s possession or control and relating to their respective
Properties or operations thereon. Section 7.07 Compliance with the Laws; No
Default. (a) Each Group Member is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business, in
each case except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. (b) No
Default has occurred and is continuing. Section 7.08 Investment Company Act. No
Group Member is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended. Section 7.09 Taxes. Each Group
Member has timely filed or caused to be filed all material tax returns and
reports required to have been filed and has paid or caused to be paid all
material taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are being maintained in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. Section 7.10 ERISA. Except as could not, whether
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect: (a) each Plan is, and has been, operated, administered and
maintained in compliance with, and the Borrower and each ERISA Affiliate have
complied with, ERISA, the terms of the applicable Plan and, where applicable,
the Code; (b) no act, omission or transaction has occurred which could result in
imposition on the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA; (c) no liability to the PBGC (other than required premiums
payments which are not past due after giving effect to any applicable grace
periods) by the Borrower or any ERISA Affiliate has been or is expected by any
Group Member or any ERISA Affiliate to be incurred with respect to any Plan and
no ERISA Event with respect to any Plan has occurred; (d) the actuarial present
value of the benefit liabilities under each Plan which is subject to Title IV of
ERISA does not (determined as of the end of the most recent plan year) exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA; and 67
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi074.jpg]
(e) neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period immediately preceding
the date hereof sponsored, maintained or contributed to, or has any actual or
contingent liability to any Multiemployer Plan. Section 7.11 Disclosure; No
Material Misstatements. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any Loan Party is subject, and all other existing facts and
circumstances applicable to the Loan Parties known to the Borrower, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information (other than any projections, forward-looking
information or information of a general economic or industry specific nature)
furnished by or on behalf of the Group Members to the Administrative Agent or
any Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished),
when taken as a whole, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
materially misleading (giving effect to all supplements thereto); provided that,
with respect to projected financial or other information, the Group Members
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized by the
parties hereto that such projected financial or other information are as to
future events and are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the Group Members’
control, and no assurance can be given that any particular financial projections
will be realized, and that actual results during the period or periods covered
by any such projections may differ from the projected results, and such
differences may be material, and that there are industrywide risks normally
associated with the types of businesses conducted by the Borrower and its
Subsidiaries. There are no statements or conclusions in any Reserve Report which
are based upon or include misleading material information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties and production, cost estimates, geographical or geological data and
information of a general economic or general industry nature contained in each
Reserve Report are necessarily based upon professional opinions, estimates and
projections and the Group Members do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate. Section 7.12
Insurance. For the benefit of each Loan Party, the Borrower has insurance
coverage in at least such amounts and against such risk (including public
liability) as are required by Section 8.07. Section 7.13 Restriction on Liens.
No Group Member is a party to any material agreement or arrangement (other than
Capital Lease Obligations or purchase money loan documents creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease Obligations or purchase money loan document or as otherwise
permitted by Section 9.15), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Secured Obligations and the Loan Documents. Section 7.14 Group
Members. Schedule 7.14 lists each Subsidiary of the Borrower (and the direct and
indirect ownership interest of the Borrower therein), in each case on the
Closing Date or as disclosed in writing to the Administrative Agent (which shall
promptly furnish a copy of such disclosure to the Lenders), which shall be a
supplement to Schedule 7.14. Each Guarantor, Restricted Subsidiary, Material
Subsidiary and Immaterial Subsidiary as of the Closing Date has been so
designated on Schedule 7.14. 68 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi075.jpg]
Section 7.15 Foreign Operations. No Group Member owns any Oil and Gas Properties
not located within the geographical boundaries of the United States of America
or in the offshore federal waters of the United States of America. No Group
Member owns, directly or indirectly, any Subsidiary that is not a Domestic Group
Member. Section 7.16 Location of Business and Offices. The Borrower’s
jurisdiction of organization is Nevada; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Lilis Energy, Inc.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is E0615822007-2 (or, in each case, as set forth in an notice
delivered to the Administrative Agent pursuant to Section 8.01(l) in accordance
with Section 12.01). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l) and Section
12.01(c). Each Group Member’s jurisdiction of organization, name as listed in
the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l). Section
7.17 Properties; Title, Etc. (a) Each Group Member has good and defensible title
to the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report and good title to all its material personal Properties other than
Properties sold, transferred or otherwise disposed of in compliance with Section
9.11 from time to time or those leases that have expired in accordance with
their terms, in each case, free and clear of all Liens except Liens permitted by
Section 9.03, except in each case where failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. After giving full effect to the Excepted Liens, the Group Member
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and except as otherwise provided by statute, regulation or the standard
and customary provisions of any applicable joint operating agreement, the
ownership of such Properties shall not in any material respect obligate the
Group Member to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Group Member’s net revenue interest in such Property. (b) All leases and
agreements necessary for the conduct of the business of the Group Members are
valid and subsisting, in full force and effect, and there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect. (c) The rights and
Properties presently owned, leased or licensed by the Group Members including
all easements and rights of way, include all rights and Properties necessary to
permit the Group Members to conduct their business in all material respects in
the same manner as its business is conducted on the date hereof. (d) The rights
and properties presently owned, leased or licensed by the Group Member including
all easements and rights of way, include all rights and properties necessary to
permit the Group Members to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
properties would not reasonably be expected to have a Material Adverse Effect.
(e) Each Group Member owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property necessary to operate its
business, and the use thereof by 69 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi076.jpg]
the Group Member does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Group Members
either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect. Section 7.18 Maintenance of Properties. Except for such acts or failures
to act as could not be reasonably expected to have a Material Adverse Effect,
the Oil and Gas Properties (and Properties unitized therewith) of the Group
Members have been maintained, operated and developed in a good and workmanlike
manner and in conformity with all Governmental Requirements and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of the Oil and Gas Properties of the Group Members in all material
respects. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Group Members is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Group Members is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact bottomed under and are producing from,
and the well bores are wholly within, the Oil and Gas Properties (or in the case
of wells located on Properties unitized therewith, such unitized Properties) of
the Group Members. All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Group Members that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Group Members, in a manner
consistent with the Group Members’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expected to have a Material Adverse Effect). Section 7.19 Gas Imbalances.
Except as set forth on Schedule 7.19 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require any Group Member to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding $1,000,000
of net aggregate liability. Section 7.20 Marketing of Production. Except for
contracts listed and in effect on the date hereof on Schedule 7.20, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report, no material agreements exist,
which are not cancelable on 60 days’ notice or less without penalty, for the
sale of production from the Group Members’ Hydrocarbons (including calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof or the date of such Reserve Report, as applicable. Section 7.21 Security
Documents. The Security Instruments are effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Mortgaged Property and Collateral and
proceeds thereof, as applicable. The Secured Obligations are and have been at
all times, subject to Section 8.14(a), secured by a legal, valid and
enforceability first priority perfected Liens in favor of the Administrative
Agent, covering and encumbering (a) at least 90% of the PV-9 of the Borrowing
Base Properties, (b) the Collateral granted pursuant to the Security Agreement,
including the pledged Equity Interests and the Deposit Accounts, Commodity
Accounts and 70 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi077.jpg]
Securities Accounts, in each case to the extent perfection has occurred, as the
case may be, by the recording of a mortgage, the filing of a UCC financing
statement, or, in the case of Deposit Accounts, Commodity Accounts and
Securities Accounts, by obtaining of “control” or, with respect to Equity
Interests represented by certificates, by possession (in each case, to the
extent applicable in the applicable jurisdiction); provided that, except in the
case of pledged Equity Interests, Liens permitted by Section 9.03 may exist.
Section 7.22 Swap Agreements. Schedule 7.22, as of the Closing Date, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), as of the date specified therein, sets forth a true and
complete list of all Swap Agreements of the Group Members, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes) the estimated net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied,
but excluding the Security Instruments) and the counterparty to each such
agreement. The Borrower is a Qualified ECP Counterparty. Section 7.23 Use of
Loans and Letters of Credit. The proceeds of the Loans and the Letters of Credit
shall be used by the Borrower (i) to provide working capital for lease
acquisitions, for exploration and production operations, for development
(including the drilling and completion of producing wells), for acquisitions of
Oil and Gas Properties permitted hereunder, (ii) to refinance the Existing First
Lien Credit Agreement and (iii) for the Borrower’s and its Subsidiaries’ general
corporate purposes. No Group Member is engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board. Section 7.24
Solvency. After giving effect to the Transactions and the other transactions
contemplated hereby (including at the time of and immediately after giving
effect to any Borrowing or the issuance, amendment, renewal or extension of any
Letter of Credit, as applicable) (a) the sum of the debt and liabilities
(including subordinated and contingent liabilities) of the Borrower and the
other Loan Parties, taken as a whole, does not exceed the fair value of the
present assets of the Borrower and the other Loan Parties, taken as a whole, (b)
the present fair saleable value of the assets of the Borrower and the other Loan
Parties, taken as a whole, is greater than the total amount that will be
required to pay the probable debt and liabilities (including subordinated and
contingent liabilities) of the Borrower and the other Loan Parties as they
become absolute and matured, (c) the Borrower and the other Loan Parties, taken
as a whole, have not incurred, or believe that they will incur, debts or other
liabilities including current obligations beyond their ability to pay such debt
as they mature in the ordinary course of business and (d) the capital of the
Borrower and the other Loan Parties, taken as a whole, is not unreasonably small
to engage in the business of the Borrower and the other Loan Parties, taken as a
whole. For the purpose of this Section 7.24, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability. Section
7.25 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures as it reasonably deems appropriate, in light of its business and 71
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi078.jpg]
international activities, if any, designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith in all material
respects. Section 7.26 Anti-Corruption Laws; Sanctions; OFAC. (a) The Borrower
has implemented and maintains in effect policies and procedures, if any, as it
reasonably deems appropriate, in light of its business and international
activities (if any), designed to, in all material respects, ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions. (b) The Borrower, its Subsidiaries, and to such Person’s knowledge,
its respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Group Member being designated
as a Sanctioned Person. (c) None of (i) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (ii) to the knowledge of the Borrower, any agent of
the Borrower that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. (d) The Borrower
will not directly or, to its knowledge, indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any applicable Sanctions.
Section 7.27 Senior Debt Status. The Secured Obligations constitute “Senior
Indebtedness”, “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any senior subordinated or
subordinated Indebtedness and the subordination provisions set forth in each
such agreement are legally valid and enforceable against the parties thereto.
Section 7.28 EEA Financial Institution. No Loan Party is an EEA Financial
Institution. ARTICLE VIII AFFIRMATIVE COVENANTS Until Payment in Full, the
Borrower covenants and agrees with the Lenders that: Section 8.01 Financial
Statements; Other Information. The Borrower will furnish to the Administrative
Agent for delivery to each Lender: (a) Annual Financial Statements. As soon as
available, but in any event in accordance with then applicable law and not later
than 90 days after the end of each Fiscal Year, commencing with the Fiscal Year
ending December 31, 2018, (i) the audited consolidated balance sheet for the
Borrower and its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity, and cash flows as of the end of and for such Fiscal Year,
setting forth in comparative form the figures for the previous Fiscal Year, all
reported on by BDO USA, LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis, in each case, in 72
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi079.jpg]
accordance with GAAP consistently applied and (ii) to the extent there are any
Unrestricted Subsidiaries as of the last day of such Fiscal Year, its unaudited
balance sheet, income statement and related statement of cash flows as of the
end of and for the Fiscal Year most recently ended which provides consolidating
statements, including statements demonstrating eliminating entries, if any, with
respect to any Unrestricted Subsidiaries, in such form as would be presentable
to the auditors of the Borrower. (b) Quarterly Financial Statements. As soon as
available, but in any event in accordance with then applicable law and not later
than 45 days after the end of each of the first three (3) Fiscal Quarters of
each Fiscal Year of the Borrower commencing with the Fiscal Quarter ending
September 30, 2018, (i) the unaudited consolidated balance sheet for the
Borrower and its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth, in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year- end audit adjustments and the
absence of footnotes and (ii) to the extent there are any Unrestricted
Subsidiaries as of the last day of such Fiscal Quarter, the unaudited balance
sheet for the Borrower and its Consolidated Subsidiaries and related statements
of operations and cash flows as of the end of and for such Fiscal Quarter which
provides consolidating statements, including statements demonstrating
eliminating entries, if any, with respect to any Unrestricted Subsidiaries, in
such form as would be presentable to the auditors of the Borrower. (c)
Certificate of Financial Officer - Compliance. Concurrently with any delivery of
financial statements under Section 8.01(a) or Section 8.01(b), a Compliance
Certificate (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) certifying that the Borrower has
been in compliance with Sections 9.01(a) and 9.01(b) at such times as required
therein and in connection therewith, setting forth reasonably detailed
calculations demonstrating such compliance, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the most
recently delivered financial statements referred to in Section 8.01(a) and
Section 8.01(b) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate and (iv)
specifying any change in the identity of the Restricted Subsidiaries,
Guarantors, Immaterial Subsidiaries and Unrestricted Subsidiaries as at the end
of such Fiscal Year or Fiscal Quarter, as the case may be, from the Restricted
Subsidiaries, Guarantors, Immaterial Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
Fiscal Year or Fiscal Quarter, as the case may be. (d) Certificate of Financial
Officer - Swap Agreements. Concurrently with the delivery of each Reserve Report
under Section 8.12, a certificate of a Financial Officer, setting forth as of a
recent date, a true and complete list of all Swap Agreements of each Group
Member, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor (as of the last Business Day of the period covered by such Reserve
Report), any new credit support agreements relating thereto (other than Security
Instruments) not listed on Schedule 7.22, any margin required or supplied under
any credit support document, and the counterparty to each such agreement. (e)
Certificate of Insurer -- Insurance Coverage. Within thirty (30) days following
any renewal of, or material change in, the insurance maintained in accordance
with Section 8.07, certificates of insurance coverage with respect to the
insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies. 73
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi080.jpg]
(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Group Member with the SEC or with
any national securities exchange. (g) Notices Under Material Instruments.
Promptly after the furnishing thereof, copies of any financial statement, report
or material notice furnished to or by any Person pursuant to the terms of any
preferred stock designation, indenture, loan or credit or other similar
agreement evidencing Material Indebtedness, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01. (h) Lists of Purchasers. Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
8.12, a list of all Persons purchasing Hydrocarbons from any Group Member (or,
with respect to Oil and Gas Properties that are not operated by a Group Member,
a list of the operators of such properties) the Borrower or any other Loan Party
who collectively account for at least 90% of the revenues resulting from the
sale of all Hydrocarbons from the Borrower and such other Loan Parties. (i)
Notice of Sales of Oil and Gas Properties and Unwinds of Swap Agreements. In the
event the Borrower or any other Group Member intends to (i) Dispose of any
Borrowing Base Properties (or any Equity Interests of any Group Member that owns
Oil and Gas Properties) and/or (ii) Unwind or otherwise Dispose of Swap
Agreements which could result in an anticipated decline in the mark-to-market
value thereof or net cash proceeds therefrom in excess of 5% of the Borrowing
Base then in effect (in a single transaction or in multiple transactions between
Scheduled Redeterminations), prior written notice of the foregoing (of at least
five (5) Business Days or such shorter time as the Administrative Agent may
agree in its sole discretion), the price thereof, in the case of Oil and Gas
Properties (or any Equity Interests of any Group Member that owns Oil and Gas
Properties), and, in each case, the anticipated decline in the mark- to-market
value thereof or net cash proceeds therefrom, in the case of Swap Agreements,
and, in each case, the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent. (j) Notice of Casualty Events.
Prompt written notice, and in any event within three (3) Business Days (or such
other time as the Administrative Agent may agree), of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event, in each case, of any
Property of any Group Member having a Fair Market Value in excess of $1,000,000.
(k) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event, within ten (10) Business Days after (or such other time as the
Administrative Agent may agree in its sole discretion)) any change (i) in a Loan
Party’s name or in any trade name used to identify such Loan Party in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of the Loan Party’s chief executive office or principal place of
business, (iii) in the Loan Party’s jurisdiction of organization, and (iv) in
the Loan Party’s federal taxpayer identification number. (l) Production Report
and Lease Operating Statements. In connection with each Reserve Report delivered
pursuant to Section 8.12(a), a report setting forth, for each calendar month
during the then current Fiscal Year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month. 74 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi081.jpg]
(m) Patriot Act. Promptly upon request, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act and
the Beneficial Ownership Regulation. (n) Budget. Concurrently with the delivery
of each Reserve Report under Section 8.12, a certificate of a Financial Officer,
setting forth a report, in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that a report substantially
in the form of the budget report delivered to the Administrative Agent in
connection with the consummation of the Closing Date shall be deemed to be
reasonably satisfactory), of the projected production of Hydrocarbons by the
Borrower and its Subsidiaries and the assumptions used in calculating such
projections, the Borrower’s annual operating and capital expenditure budgets and
financial forecasts, including cash flow projections covering proposed fundings,
repayments, additional advances, investments and other cash receipts and
disbursements, each for the remaining Fiscal Year on a quarterly basis. (o)
Notices of Certain Changes. Promptly, but in any event within thirty (30) days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other Organizational Document of the Borrower or any other
Group Member. (p) Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 8.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which a Group Member posts such documents
(including the Borrower’s Form 10-K or 10-Q, as applicable) to its
publicly-accessible website or to EDGAR (or such other publicly-accessible
internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR) or (ii) on which such documents are posted
on the Borrower’s behalf on SyndTrak, IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Section 8.02 Notices of Material Events. Promptly, but in
any event within five (5) Business Days, the Borrower will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following: (a) Defaults. The occurrence of any Default or Event of Default; (b)
Governmental Matters. The filing or commencement of, or the threat in writing
of, any action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any of the Group
Members not previously disclosed in writing to the Administrative Agent or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and (c) Material Adverse Effect. Any other
development that results in, or could reasonably be expected to result in a
Material Adverse Effect. 75 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi082.jpg]
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Section 8.03 Existence; Conduct of Business. The Borrower
will, and will cause each other Group Member to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other material jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except to the extent that the failure to maintain such rights,
licenses, permits, privileges and franchises or to be so qualified could not
reasonably be expected to cause a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10. Section 8.04 Payment of Obligations.
The Borrower will, and will cause each other Group Member to, pay its
obligations, including material tax liabilities, before the same shall become
delinquent or in default, except where (a) in the case of tax liabilities, the
taxes are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are being maintained in accordance
with GAAP or to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or (b) in the case of
obligations other than material tax liabilities, the failure to make such
payment could not reasonably be expected to result in a Material Adverse Effect.
Section 8.05 [Reserved]. Section 8.06 Operation and Maintenance of Properties.
The Borrower, at its own expense, will, and will cause each other Group Member
to: (a) operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the customary practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all applicable Governmental Requirements, including
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) subject to
Dispositions permitted hereunder, keep and maintain all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear and depletion excepted) all of its material
Oil and Gas Properties and other Properties material to the conduct of its
business, unless the Borrower determines in good faith that the continued
maintenance of such Oil and Gas Properties and other Properties is no longer
economically desirable, necessary or useful to the business of the Loan Parties;
(c) promptly (i) pay and discharge, or use commercially reasonable efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
other similar payments accruing under the leases or other agreements affecting
or pertaining to its material Oil and Gas Properties, except to the extent being
contested in good faith by appropriate actions and (ii) do all other things
necessary, in accordance with industry standards, to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder; except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and 76
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi083.jpg]
(d) promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with customary industry standards, the material
obligations required by each and all of the material assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other material Properties; and (e) operate its Oil and Gas
Properties and other material Properties or use commercially reasonable efforts
to cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the customary practices of the industry and in
material compliance with all applicable material contracts and agreements and in
compliance in all material respects with all Governmental Requirements, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. To the extent the Borrower is not the operator of any Property,
the Borrower shall use commercially reasonable efforts to cause the operator to
comply with this Section 8.06; provided that failure of such operator to comply
with this Section 8.06 shall not constitute a Default or Event of Default.
Section 8.07 Insurance. The Borrower will maintain, with financially sound and
reputable insurance companies, insurance covering all Group Members, in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in the applicable insurance
policy or policies insuring the Group Members or their Property shall be
endorsed in favor of and made payable to the Administrative Agent as sole “loss
payee” or other formulation acceptable to the Administrative Agent and such
liability policies shall name the Administrative Agent and the Lenders as
“additional insureds”. To the extent that the insurer will agree to do so, such
policies will also provide that the insurer will endeavor to give at least 30
days prior notice of any cancellation to the Administrative Agent. Section 8.08
Books and Records; Inspection Rights. The Borrower will, and will cause each
other Group Member to, keep proper books of record and account in which full,
true and correct entries in conformity with GAAP and all Governmental
Requirements shall be made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each other Group
Member to, permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior written notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided, however, that unless an Event of
Default shall have occurred and be continuing the Borrower shall not be required
to pay expenses relating to more than one such visit, inspection or examination
in any twelve (12) consecutive month period. Section 8.09 Compliance with Laws.
The Borrower will, and will cause each Group Member to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property in all material respects. The Borrower will maintain in effect and
enforce policies and procedures, if any, as it reasonably deems appropriate, in
light of its business and international activities (if any), designed to ensure
compliance in all material respects by the Group Members and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions. Section 8.10 Environmental Matters. (a) The Borrower
will, and will cause each Group Member to; (i) comply with all applicable
Environmental Laws, and undertake reasonable efforts to ensure that all tenants
and subtenants (if any), and all Persons with whom any Group Member has
contracted for the exploration, development, production, operation, or other
management of an oil or gas well or lease, comply with all applicable 77
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi084.jpg]
Environmental Laws; and (ii) generate, use, treat, store, release, transport,
dispose of, and otherwise manage all Hazardous Materials in a manner that could
not reasonably be expected to result in any liability to any Group Member or to
adversely affect any real property owned, leased or operated by any of them, and
take reasonable efforts to prevent any other Person from generating, using,
treating, storing, releasing, transporting, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
liability to any Group Member, or with respect to any Mortgaged Property, could
reasonably be expected to adversely affect its fair saleable value (for the
avoidance of doubt, with respect to activities on properties neighboring such
real property, such reasonable efforts shall not include any obligation to
monitor such activities or properties); it being understood that this clause (a)
shall be deemed not breached by a noncompliance with any of the foregoing (i) or
(ii) if, upon learning of such noncompliance or any condition that results from
such noncompliance, any affected Group Member promptly develops and diligently
implements a response to such noncompliance and any such condition that is
consistent with principles of prudent environmental management and all
applicable Environmental Laws, and provided that such response and condition, in
the aggregate with any other such responses and conditions, could not reasonably
be expected to have a Material Adverse Effect. (b) The Borrower will promptly,
but in no event later than five (5) days after learning of any action,
investigation, demand or inquiry contemplated by this Section 8.10(b), notify
the Administrative Agent in writing of any action, investigation, demand, or
inquiry by any Person threatened in writing or commenced against the Borrower or
any Group Member, or any of their property or any property with respect to which
a Group Member has any interest or obligation, in connection with any applicable
Environmental Laws or regarding any Hazardous Materials (excluding routine
testing and corrective action), unless the Borrower reasonably determines, based
on the information reasonably available to it at the time, that such action,
investigation, demand or inquiry is unlikely to result in costs and liabilities
in excess of $1,000,000 (it being understood that the amount will be determined
in the aggregate with the costs and liabilities of all related similar actions,
investigations, demands or inquiries) and in any case could not reasonably be
expected to have a Material Adverse Effect (it being understood that the
Borrower shall be deemed to have given notice under this Section 8.10(b)
regarding the matters set forth on Schedule 8.10(b) to this Agreement to the
extent such matters are described thereon). (c) If an Event of Default has
occurred and is continuing, the Administrative Agent may (but shall not be
obligated to), at the expense of the Borrower (such expenses to be reasonable in
light of the circumstances), conduct such investigation as it reasonably deems
appropriate to determine the nature and extent of any noncompliance with
applicable Environmental Laws, the nature and extent of the presence of any
Hazardous Material and the nature and extent of any other environmental
conditions that may exist at or affect any of the Mortgaged Properties, and the
Loan Parties and each relevant Group Member shall reasonably cooperate with the
Administrative Agent in conducting such investigation and in implementing any
response to such noncompliance, Hazardous Material or other environmental
condition as the Administrative Agent reasonably deems appropriate. Such
investigation and response may include, without limitation, a detailed visual
inspection of the Mortgaged Properties, including all storage areas, storage
tanks, drains and dry wells and other structures and locations, as well as the
taking of soil samples, surface water samples, and ground water samples and such
other investigations or analyses as the Administrative Agent deems appropriate,
and any containment, cleanup, removal, repair, restoration, remediation or other
remedial work. Upon reasonable request and notice, the Administrative Agent and
its officers, employees, agents and contractors shall have and are hereby
granted the right to enter upon the Mortgaged Properties for the foregoing
purposes. Section 8.11 Further Assurances. (a) The Borrower at its sole expense
will, and will cause each other Group Member to, promptly execute and deliver to
the Administrative Agent all such other documents, agreements and 78
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi085.jpg]
instruments reasonably requested by the Administrative Agent to (i) further
evidence and more fully describe the collateral intended as security for the
Secured Obligations, (ii) correct any omissions in this Agreement or the
Security Instruments, (iii) state more fully the obligations secured therein,
(iv) perfect, protect or preserve any Liens created pursuant to this Agreement
or any of the Security Instruments or the priority thereof, or (v) make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent to ensure that the Administrative Agent, on behalf of the Secured Parties,
has a perfected security interest in all assets of the Loan Parties intended as
security for the Secured Obligations. (b) The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Loan Party where permitted by
law, which financing statements may contain a description of collateral that
describes such property in any manner as the Administrative Agent may reasonably
determine is necessary or advisable to ensure the perfection of the security
interest in the Collateral consistent with the terms of the Loan Documents,
including describing such property as “all assets” or “all property” or words of
similar effect. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law. Section 8.12 Reserve Reports. (a) On or before April 1st and October 1st of
each year, the Borrower shall furnish to the Administrative Agent a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and its
Subsidiaries as of the immediately preceding January 1st and July 1st, as
applicable; provided that, with respect to the November 1, 2018 Scheduled
Redetermination, such redetermination will be based upon a Reserve Report dated
as of September 1, 2018 and delivered by the Borrower to the Administrative
Agent no later than October 20, 2018 and which shall be prepared internally
under the supervision of the chief engineer of the Borrower (in a manner
reasonably acceptable to the Administrative Agent) who shall certify such
Reserve Report to be true and accurate in all material respects and, except as
otherwise specified therein, to have been prepared in accordance with the
procedures used in the Initial Reserve Report (the “September 1, 2018 Reserve
Report”). The Reserve Report as of January 1st and delivered on or before April
1st of each year (the “January 1 Reserve Report”), shall be prepared by one or
more Approved Petroleum Engineers, and each Reserve Report as of July 1st shall
be prepared by one or more Approved Petroleum Engineers or internally under the
supervision of the chief engineer of the Borrower (in a manner reasonably
acceptable to the Administrative Agent) who shall certify such Reserve Report to
be true and accurate in all material respects and, except as otherwise specified
therein, to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report. (b) In the event of a request
for an Interim Redetermination pursuant to Section 2.07(b), the Borrower shall
furnish to the Administrative Agent a Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate in all material respects and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request; provided that at any time prior
to delivery of such Reserve Report the Administrative Agent may, or at the
direction of the Required Lenders shall, elect to use the most recently
delivered Reserve Report, which such Reserve Report may be rolled forward in a
customary manner. 79 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi086.jpg]
(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, it being understood and agreed that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and the other Group Members and production and cost estimates contained
in the Reserve Report are necessarily based upon professional opinions,
estimates and projections and that the Borrower and the other Group Members do
not warrant that such opinions, estimates and projections will ultimately prove
to have been accurate, (ii) except as set forth on an exhibit to the Reserve
Report Certificate, the Borrower or the other Loan Parties own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by Section
9.03, (iii) except as set forth on an exhibit to the Reserve Report Certificate,
(A) on a net basis there are no gas imbalances, take or pay or other prepayments
in excess of the volume specified in Section 7.19 with respect to its Oil and
Gas Properties evaluated in such Reserve Report which would require the Borrower
or any other Group Member to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor and (B) there are no take-or-pay or ship-or-pay
contracts that have not been disclosed in a previous Reserve Report Certificate,
(iv) none of their Oil and Gas Properties have been sold (other than
Hydrocarbons sold in the ordinary course of business) since the date of the last
Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of its Oil and Gas Properties sold
(other than Hydrocarbons sold in the ordinary course of business) and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
Reserve Report Certificate is a list of all marketing agreements entered into by
a Group Member subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.20 had such agreement been in effect on the
date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the PV-9 of the Oil and Gas Properties that the
value of such Mortgaged Properties represent and that such percentage is in
compliance with Section 8.14(a) (the certificate described herein, the “Reserve
Report Certificate”). Section 8.13 Title Information. (a) In connection with the
delivery to the Administrative Agent and the Lenders of each Reserve Report
required by Section 8.12(a), the Borrower shall deliver title information in
form and substance reasonably acceptable to the Administrative Agent covering
enough of the Borrowing Base Properties evaluated by such Reserve Report that
were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received reasonably satisfactory title
information on Hydrocarbon Interests constituting at least 90% of the PV-9 of
the Borrowing Base Properties evaluated by such Reserve Report as determined by
the Administrative Agent. (b) If the Borrower has provided title information for
additional Properties under Section 8.13(a), the Borrower shall, within 60 days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties (or such longer
period as the Administrative Agent may approve in its sole discretion), either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not permitted by Section 9.03 raised by such
information, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Liens permitted under Section 9.03 having an
equivalent or greater value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on Hydrocarbon Interests constituting at least 90% of the PV-9 of
the Borrowing Base Properties evaluated by such Reserve Report. 80
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi087.jpg]
(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent to be cured within the 60-day period (or such longer period
as the Administrative Agent may agree in its sole discretion) or the Borrower
does not comply with the requirements to provide acceptable title information
covering at least 90% of the PV-9 of the Borrowing Base Properties evaluated in
the most recent Reserve Report within such 60-day period (or such longer period
as the Administrative Agent may agree in its sole discretion), such failure
shall not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Required Lenders are not reasonably satisfied with title to any Mortgaged
Property after the 60-day period (or such longer period as the Administrative
Agent may agree in its sole discretion) has elapsed, such unacceptable Mortgaged
Property shall not count towards the 90% requirement, and the Administrative
Agent may send a notice to the Borrower and the Lenders that the then
outstanding Borrowing Base shall be reduced by an amount as determined by the
Required Lenders to cause the Borrower to be in compliance with the requirement
to provide reasonably acceptable title information covering at least 90% of the
PV-9 of the Borrowing Base Properties evaluated by such Reserve Report. This new
Borrowing Base shall become effective immediately after receipt of such notice.
Section 8.14 Additional Collateral; Additional Guarantors. (a) In connection
with each redetermination of the Borrowing Base (including, for the avoidance of
doubt, any Interim Redetermination), the Borrower shall review the Reserve
Report and the list of current Mortgaged Properties (as described in Section
8.12(c)(vi)) to ascertain whether the Mortgaged Properties represent at least
90% of the PV-9 of the Borrowing Base Properties evaluated in such Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 90% of such PV-9 value, then the Borrower
shall, and shall cause the other Loan Parties to, grant, within thirty (30) days
of delivery of the Reserve Report Certificate required under Section 8.12(c) (or
such later date as the Administrative Agent may agree in its sole discretion),
to the Administrative Agent as security for the Secured Obligations a first-
priority Lien (provided that Liens permitted by Section 9.03 may exist) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 90% of such PV-9 value. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary grants a Lien on its Oil and Gas Properties pursuant to this
Section 8.14(a) and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b). (b) The Borrower shall promptly (and
in any event within 30 days or such longer period as agreed to by the
Administrative Agent in its sole discretion) cause each Material Subsidiary that
is a Domestic Group Member that is not designated as an Unrestricted Subsidiary
pursuant to Section 8.18 (and any other Subsidiary that is required to become a
Guarantor pursuant to Section 8.14(a)) to guarantee and secure the Secured
Obligations in accordance with the terms herewith and the Security Agreement. In
connection with any such guaranty and security interest grant, the Borrower
shall, or shall cause (i) such Material Subsidiary to execute and deliver a
Counterpart Agreement and (ii) the owners of the Equity Interests of such
Material Subsidiary to pledge all of the Equity Interests of such new Material
Subsidiary (including, if such Equity Interests are certificates, delivery of
original stock certificates evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and to execute and deliver
such other additional 81 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi088.jpg]
closing documents, legal opinions and certificates as shall reasonably be
requested by the Administrative Agent. (c) The Borrower will at all times cause
the Collateral and other material tangible and intangible assets of the Borrower
and each Group Member (except for any assets that are explicitly excluded from
the Collateral pursuant to the Security Instruments) to be subject to a Lien of
the Security Instruments (subject to customary exclusions and exceptions set
forth in such Security Instruments), excluding all assets that are excluded from
the Collateral pursuant to the terms of the Security Instruments. (d) The
Borrower will not, and will not permit any Restricted Subsidiary to, grant a
Lien on any Property to secure any permitted Junior Debt which is not already
granted to secure the Secured Obligations under the Security Instruments without
first (i) giving at least ten (10) days’ (or such earlier time as may be agreed
by the Administrative Agent in its sole discretion) prior written notice to the
Administrative Agent thereof and (ii) granting to the Administrative Agent to
secure the Secured Obligations a first-priority, perfected Lien on the same
Property pursuant to Security Instruments in form and substance reasonably
satisfactory to the Administrative Agent; provided that Excepted Liens may
exist. Section 8.15 ERISA Compliance. The Borrower will promptly, but in any
event within five (5) Business Days, furnish and will cause each Subsidiary of
the Borrower and any ERISA Affiliate to promptly furnish to the Administrative
Agent (a) upon becoming aware of the occurrence of any ERISA Event or of any
Prohibited Transaction, which could reasonably be expected to have a Material
Adverse Effect, in connection with any Plan or any trust created thereunder, a
written notice of the Borrower or such other Group Member or ERISA Affiliate, as
the case may be, specifying the nature thereof, what action such Person is
taking or proposes to take with respect thereto, if any, and, when known, any
action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (b) upon receipt thereof, copies of
any notice of the PBGC’s intention to terminate or to have a trustee appointed
to administer any Plan. Promptly following any request therefor by the
Administrative Agent in respect of documents received, the Borrower will furnish
or will cause any applicable Subsidiary and any applicable ERISA Affiliate to
furnish to the Administrative Agent copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan to which any Group Member or
any ERISA Affiliate contributes or has an obligation to contribute; provided,
that if the Group Members or any of their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Group Members and/or their ERISA Affiliates shall promptly, but in any event
within five (5) Business Days following such request, make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly, but in any event within five (5) Business Days following receipt
thereof; and provided further that if the Borrower, any other Group Member or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Borrower or
other Group Member or the applicable ERISA Affiliate shall not be required to
make a request for such documents or notices more than once during any one
twelve month period. Section 8.16 Account Control Agreements; Location of
Proceeds of Loans. (a) The Borrower will, and will cause each other Loan Party
to, in connection with any Deposit Account and/or any Securities Account (other
than an Excluded Account for so long as it is an Excluded Account) established,
held or maintained after the Closing Date promptly, but in any event within
thirty (30) days after the establishment of such account (or such later date as
the Administrative Agent may agree in its sole discretion), cause such Deposit
Account, Commodities Account and/or Securities Account (other than an Excluded
Account for so long as it is an Excluded Account) to be a Controlled Account. 82
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi089.jpg]
(b) The Borrower will, and will cause each Loan Party to, until the proceeds of
any Loans are transferred to a third party in a transaction not prohibited by
the Loan Documents, hold the proceeds of any Loans made under this Agreement in
a Deposit Account, Commodities Account and/or a Securities Account that is a
Controlled Account. Section 8.17 EEA Financial Institution. No Loan Party is an
EEA Financial Institution. Section 8.18 Unrestricted Subsidiaries. (a) The
Borrower may designate any Restricted Subsidiary as an Unrestricted Subsidiary
and, subject to Section 8.18(c), the Borrower may designate any Unrestricted
Subsidiary as a Restricted Subsidiary, in each case, upon delivery to the
Administrative Agent of written notice from the Borrower; provided that
immediately before and after such designation, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in pro forma compliance with
Section 9.01(a) and Section 9.01(b), (iii) no Borrowing Base Deficiency not
otherwise cured shall be existing or result therefrom and (iv) the
representations and warranties of the Borrower and the Guarantors set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) on and as of
the date of such designation, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such designation, such representations and warranties shall continue
to be true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct) as of such specified earlier date. (b) The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary and any Disposition of
Property to an Unrestricted Subsidiary shall constitute (i) an Investment under
Section 9.05 as of the date of designation or Disposition, as applicable, in an
amount equal to the Fair Market Value of the Borrower’s investment therein and
(ii) a Disposition as of the date of designation or Disposition, including for
purposes of the provisions of Section 2.08. (c) The Borrower may designate any
Unrestricted Subsidiary as a Restricted Subsidiary once upon delivery of written
notice to the Administrative Agent; provided that such designation (i) shall
constitute the incurrence at the time of designation of any Indebtedness and
Liens of such Subsidiary existing at such time and (ii) shall constitute a
reduction in any Investment under Section 9.05 to the extent that such
Investment was attributable to such Restricted Subsidiary being an Unrestricted
Subsidiary at the date of designation in an amount equal to the Fair Market
Value of the Borrower’s investment therein, it being understood that any
incurrence of Indebtedness and Liens in connection herewith shall require
compliance with Section 9.02 and Section 9.03, as applicable. (d) Any
designation of a Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary, any designation of a Unrestricted Subsidiary as a Restricted
Subsidiary and any Disposition to an Unrestricted Subsidiary will require the
Borrower to provide the Administrative Agent a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the preceding conditions in Section 8.18(a), Section 8.18(b) or Section
8.18(c), as applicable. Section 8.19 Post-Closing Obligations. The Borrower
shall, within sixty (60) days after the Closing Date (subject to extension at
the Administrative Agent’s sole discretion), enter into the Required Hedges
(such date, the “Hedge Compliance Date”). Section 8.20 On-Going Hedge
Obligations. The Borrower will, within ten (10) Business Days after the end of
each Fiscal Quarter, commencing after the Hedge Compliance Date, have and
maintain 83 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi090.jpg]
Swap Agreements in respect of crude oil and natural gas, on not less than 50% of
the projected production from the Proved Reserves classified as “Developed
Producing Reserves” attributable to the Oil and Gas Properties of the Loan
Parties as reflected in the most recently delivered Reserve Report for a period
through at least twenty-four (24) months after the end of such applicable Fiscal
Quarter. Section 8.21 Operators’ Lien Waiver. The Borrower will, and will cause
each Restricted Subsidiary and each Affiliate of the Borrower that is an
operator of any Oil and Gas Properties of the Borrower or any of its Restricted
Subsidiaries to, within thirty (30) days following the Administrative Agent’s
reasonable request therefor (or such longer period as the Administrative Agent
may agree in its sole discretion), execute and deliver an operator’s lien waiver
agreement in substantially similar form as was delivered on the Closing Date by
the applicable Restricted Subsidiaries or Affiliates on such date. Section 8.22
Marketing Activities. The Borrower will, and will cause each of the other Group
Members to, engage in marketing activities for any Hydrocarbons or enter into
any contracts related thereto only with respect to (i) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from their proved
Oil and Gas Properties during the period of such contract, (ii) contracts for
the sale of Hydrocarbons scheduled or reasonably estimated to be produced from
proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and the
other Group Members that the Borrower or one of the other Group Members has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (iii) other contracts for the purchase and/or sale of Hydrocarbons
of third parties (A) which have generally offsetting provisions (i.e.
corresponding pricing mechanics, delivery dates and points and volumes) such
that no “position” is taken and (B) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.
ARTICLE IX NEGATIVE COVENANTS Until Payment in Full, the Borrower covenants and
agrees with the Lenders that: Section 9.01 Financial Covenants. (a) Leverage
Ratio. The Borrower will not, as of the last day of any Fiscal Quarter,
commencing with the quarter ending December 31, 2018, permit its ratio of Total
Debt as of such day to EBITDAX for the four Fiscal Quarters ending on such day
to be greater than 4.00 to 1.00. (b) Current Ratio. The Borrower will not, as of
the last day of any Fiscal Quarter, commencing with the quarter ending December
31, 2018, permit its Current Ratio as of such day to be less than 1.00 to 1.00.
Section 9.02 Indebtedness. The Borrower will not, and will not permit any other
Group Member to, incur, create, assume or suffer to exist any Indebtedness,
except: (a) the Loans and the other Secured Obligations; (b) purchase money
Indebtedness, Indebtedness of any Group Member under Capital Lease Obligations,
and extensions, renewals, and replacements of any such Indebtedness that do not
increase the aggregate principal amount thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (b) shall not exceed
$2,500,000 in the aggregate at any one time outstanding; 84
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi091.jpg]
(c) unsecured Indebtedness associated with worker’s compensation claims, bonds
or surety obligations required by Governmental Requirements or by third parties
in the ordinary course of business; (d) (i) Indebtedness between the Borrower
and its Subsidiaries which are Loan Parties, (ii) Indebtedness between the
Subsidiaries of the Borrower which are Loan Parties, (iii) Indebtedness extended
to the Borrower and its Subsidiaries which are Loan Parties by any Group Members
and (iv) Indebtedness of any Subsidiary that is not a Guarantor owing to any
other Subsidiary that is not a Guarantor; provided that any such Indebtedness
owed by either the Borrower or a Guarantor shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent; (e)
Indebtedness in respect of the Second Lien Obligations and any Permitted
Refinancing Indebtedness of such Indebtedness, not to exceed $109,607,513 in an
aggregate principal amount at any one time outstanding plus any increase in the
principal resulting from amounts accruing on such Indebtedness from interest
paid in kind; provided that such Indebtedness (i) is subject to the terms of the
Amended and Restated Intercreditor Agreement and (ii) shall not be permitted
after the occurrence of the Second Lien Discharge Date. (f) endorsements of
negotiable instruments for collection in the ordinary course of business; (g)
any guarantee of any other Indebtedness permitted to be incurred hereunder; (h)
unsecured Indebtedness in respect of Swap Agreements entered into in compliance
with Section 9.18; (i) Indebtedness arising under insurance premium financing
arrangements for insurance policies required hereunder or otherwise maintained
by the Borrower or any other Group Member in the ordinary course of business;
(j) Indebtedness arising with respect to agreements providing for
indemnification, adjustment of purchase price, earn outs, or similar
obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or capital stock (including
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest) of a Subsidiary solely to the
extent such transaction is permitted under this Agreement; (k) Indebtedness
(other than Indebtedness for borrowed money) incurred or deposits made by the
Borrower or any Loan Party (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, (ii) in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which the
Borrower or any Loan Party is a party, (iii) to secure public or statutory
obligations of the Borrower or any Loan Party, and (iv) of cash or U.S.
Government Securities made to secure the performance of statutory obligations,
surety, stay, customs and appeal bonds to which the Borrower or any Loan Party
is party in connection with the operation of the Oil and Gas Properties, in each
case in the ordinary course of business; (l) Indebtedness existing on the
Closing Date and set forth in Schedule 9.02 and Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness; 85
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi092.jpg]
(m) Indebtedness in connection with the endorsement of negotiable instruments
and other obligations in respect of cash management services, netting services,
overdraft protection and similar arrangements, in each case incurred in the
ordinary course of business; and (n) other Indebtedness not to exceed $5,000,000
in the aggregate at any one time outstanding. Section 9.03 Liens. The Borrower
will not, and will not permit any other Group Member to, create, incur, assume
or permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except: (a) Liens securing the payment of any Secured Obligations;
(b) Excepted Liens; (c) Liens securing Indebtedness permitted by Section 9.02(b)
but only on the Property that is the subject of any such Indebtedness (and any
repairs, replacements, additions, fixtures, modifications, accessions and
improvements thereto, insurance thereon, and the proceeds of the foregoing); (d)
Liens securing the Second Lien Obligations and any Permitted Refinancing
Indebtedness in respect thereof; (e) Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
(f) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and (g) Liens on Property not constituting
Collateral that secure Indebtedness or other obligations and that are not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate or principal or face amount of all Indebtedness and other
obligations secured by such Liens pursuant to this Section 9.03(g), and the Fair
Market Value of the Properties subject to such Liens (determined as of the date
such Liens are incurred), shall not exceed $5,000,000 in the aggregate at any
time outstanding. Section 9.04 Restricted Payments; Limitations on Debt
Payments, Redemption and Amendments. (a) The Borrower will not, and will not
permit any of the other Group Members to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except: (i) the Borrower
may make Restricted Payments with respect to its Equity Interests payable solely
in additional shares of its Equity Interests (other than Disqualified Capital
Stock); (ii) Subsidiaries may declare and pay dividends and other Restricted
Payments ratably to the Borrower and any other Loan Party; (iii) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans, other equity compensation plans or other benefit plans for management,
employees or other individual service providers of the Borrower and the other
Group Members which plans 86 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi093.jpg]
have been approved by the Borrower’s board of directors or other governing body,
to the extent such Restricted Payments are made in the ordinary course of
business; (iv) the Borrower may make payments of cash in lieu of fractional
shares in connection with the conversion of any equity security, debt security
or other debt that is convertible into, or has been converted into, equity
(including (A) any conversion of any debt security or other debt to common
Equity Interests, preferred Equity Interests on terms substantially similar to
those set forth in the Series C Preferred Stock or the Series D Preferred Stock
and/or other preferred Equity Interests on terms reasonably acceptable to the
Administrative Agent, (B) in connection with the “Term Loan Conversion” as
defined in and contemplated by the Second Lien Facility and (C) in connection
with the issuance and/or conversion into Equity Interests of the Borrower as
contemplated by any Specified Preferred Stock); and (v) the Borrower may make
Restricted Payments so long as prior to, and after giving effect to such
Restricted Payment, (i) there is no Default, Event of Default or Borrowing Base
Deficiency that has occurred and is continuing, (ii) the ratio of Total Debt to
EBITDAX is less than 2.75 to 1.0 and (iii) the unused Commitments then available
to be borrowed are at least 25% of the then effective Borrowing Base. (b)
Redemptions. The Borrower will not, and will not permit any of the other Group
Members to, prior to the date that is ninety-one (91) days after the Maturity
Date, call, make or offer to make any Redemption of or otherwise Redeem (whether
in whole or in part), (i) any Junior Debt except: (A) the Borrower may make a
Redemption of or otherwise Redeem Junior Debt so long as prior to, and after
giving effect to such Redemption, (1) there is no Default, Event of Default or
Borrowing Base Deficiency that has occurred and is continuing, (2) the ratio of
Total Debt to EBITDAX is less than 2.75 to 1.0 and (3) the unused Commitments
then available to be borrowed are at least 25% of the then effective Borrowing
Base, and (B) the Borrower may Redeem such Junior Debt (1) in exchange for or
with the proceeds of any Permitted Refinancing Indebtedness, (2) by converting
or exchanging any such Indebtedness to common Equity Interests of the Borrower,
preferred Equity Interests of the Borrower on terms substantially similar to
those set forth in the Series C Preferred Stock or the Series D Preferred Stock
and/or other preferred Equity Interests of the Borrower on terms reasonably
acceptable to the Administrative Agent, or (3) in connection with (I) the
conversion of certain Second Lien Obligations into Equity Interests of the
Borrower pursuant to Article XI of the Second Lien Facility and/or (II) the
incurrence of the Term Loan Take Back Debt in accordance with the terms and
conditions in effect in the Second Lien Facility on the Closing Date. (c)
Amendments. Except pursuant to a transaction permitted under Section 9.04(b),
the Borrower will not amend or modify the documentation governing any Junior
Debt that constitutes Material Indebtedness or the terms applicable thereto, if
the effect of such amendment is (i) to cause such Material Indebtedness to
mature prior to the Secured Obligations, (ii) to cause such Material
Indebtedness to require cash payments of interest prior to the Maturity Date,
(iii) to cause such Material Indebtedness to not meet the requirements set forth
in the definition of Permitted Refinancing Indebtedness (tested as if such
Material Indebtedness were being issued or incurred at such time) or (iv) to
cause such Material Indebtedness to provide for any scheduled amortization or
mandatory prepayments prior to the Maturity Date; provided that, in any event
such amendment or modification must otherwise be permitted by the Amended and
Restated Intercreditor Agreement. 87 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi094.jpg]
Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any other Group Member to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to: (a) Investments which are disclosed in Schedule 9.05; (b) accounts
receivable arising in the ordinary course of business or under Section 9.09; (c)
Investments in Cash Equivalents; (d) Investments (i) made by the Borrower in or
to its Subsidiaries which are Loan Parties (or Persons that become Loan Parties
substantially contemporaneously with such Investments), (ii) made by the
Subsidiaries of the Borrower which are Loan Parties to each other and the
Borrower or (iii) made by any Group Member in or to the Borrower or to its
Subsidiaries which are Loan Parties (or Persons that become Loan Parties
substantially contemporaneously with such Investments); (e) Subject to the
limits in Section 9.06, Investments in direct ownership interests in additional
Oil and Gas Properties and gas gathering systems related thereto or related to
gas and mineral leases, unitization agreements, joint bidding agreements,
service contracts or similar agreements that a reasonable and prudent oil and
gas industry owner or operator would find acceptable, farm-out, farm-in, joint
operating, joint venture, joint development or other area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located, in each case, within the geographic boundaries of the United States of
America; (f) Investments pursuant to Swap Agreements otherwise permitted under
this Agreement; (g) loans or advances to employees, officers or directors of the
Group Members in the ordinary course of business, but in any event not to exceed
$500,000 in the aggregate at any one time outstanding; (h) Investments in stock,
obligations or securities received in settlement of debts arising from
Investments permitted under this Section 9.05 owing to the Borrower or any
Restricted Subsidiary as a result of a bankruptcy or other insolvency proceeding
of the obligor in respect of such debts or upon the enforcement of any Lien in
favor of the Borrower or any of its Restricted Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(h) exceeds $1,000,000; (i) demand deposits with financial
institutions, prepaid expenses and extensions of trade credit in the ordinary
course of business (and any Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss); (j) Investments
constituting Indebtedness permitted under Section 9.02(d); (k) extensions of
trade credit and purchases of assets and services (including purchases of
inventory, supplies and materials) in the ordinary course of business; 88
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi095.jpg]
(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices; (m) [Reserved]; (n) Investments in Oil and Gas
Properties consisting of any deferred or non-cash portion of the sales price
received by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder; (o) (i) Investments consisting of earnest money deposits in
connection with an Investment otherwise permitted by this Section 9.05, and (ii)
lease, utility or similar deposits in the ordinary course of business covering a
lease, utility or similar service period not to exceed twelve (12) months; and
(p) other Investments not to exceed $5,000,000 in the aggregate at any time at
any one time outstanding. Section 9.06 Nature of Business; No International
Operations. The Borrower and the other Group Members, taken as a whole, will not
allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company. The Group Members
will not acquire or make any other expenditures (whether such expenditure is
capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States of America
or in the offshore federal waters of the United States of America. No Group
Member will have any Foreign Subsidiaries. Section 9.07 Proceeds of Loans. The
Borrower will not permit the proceeds of the Borrowings to be used for any
purpose other than those permitted by Section 7.23. No Loan Party nor any Person
acting on behalf of the Borrower has taken or will take any action which may
cause any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Exchange Act, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti- Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto. Section 9.08 ERISA Compliance. Except as could not, whether
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Borrower will not, and will not permit any ERISA Affiliate
to, at any time: (a) engage in any transaction in connection with which the
Borrower or any ERISA Affiliate, could be subject to either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed by Chapter 43 of Subtitle D of the Code; 89
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi096.jpg]
(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Borrower, a Subsidiary or any ERISA Affiliate to the PBGC; (c)
fail to make, or permit any ERISA Affiliate to fail to make, after giving effect
to any applicable grace period, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, any Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) fail to satisfy, or allow any ERISA Affiliate to fail
to satisfy, the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), in any case whether or not waived, with
respect to any Plan; and (e) acquire, or permit any ERISA Affiliate to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to any Subsidiary or with respect to any ERISA Affiliate if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period immediately preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA and
determined as of the end of the most recent plan year) of such Plan allocable to
such benefit liabilities. Section 9.09 Sale or Discount of Receivables. Except
for receivables obtained by the Group Members out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any other Group Member to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable. Section 9.10 Mergers, Etc.
The Borrower will not, and will not permit any other Group Member to merge into
or with or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve, except that (a) any Loan Party may consolidate with or into the
Borrower (provided the Borrower shall be the continuing or surviving entity),
(b) any Restricted Subsidiary may consolidate with any other Restricted
Subsidiary of the Borrower (provided if a Loan Party is involved, such Loan
Party shall be the continuing or surviving entity), (c) so long as no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing or
would occur as a result of such consolidation, the Borrower or any Restricted
Subsidiary may merge or consolidate with any other Person in connection with an
acquisition permitted pursuant to Section 9.05 (provided that the Person
surviving the consolidation shall be the Borrower in the event the Borrower
participates in such consolidation, or otherwise a Restricted Subsidiary of the
Borrower that complies with Section 8.14 and Section 9.06 to the extent
applicable), (d) any Unrestricted Subsidiary may participate in a consolidation
with the Borrower or any Restricted Subsidiary (provided that, (i) if the
Borrower participates in the consolidation, the Borrower shall be the surviving
entity, and otherwise, such Restricted Subsidiary shall be the continuing or
surviving entity and (ii) immediately after giving effect to such consolidation,
the conditions to redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary set forth in Section 8.18(c) are satisfied), (e) any Restricted
Subsidiary may Dispose of any or all of its assets (upon voluntary liquidation
or otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower, (f) the Borrower and each other Restricted Subsidiary may Dispose
of assets as permitted by Section 9.11 90 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi097.jpg]
(excluding the direct, or indirect, Disposition of all or substantially all of
the Group Member’s Oil and Gas Properties, taken as a whole), and (g) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided that prior to
such liquidation or dissolution, all assets of such Subsidiary shall be
transferred to a Loan Party. Section 9.11 Sale of Properties. The Borrower will
not, and will not permit any other Group Member to, sell, assign, farm-out,
convey or otherwise transfer any Property (subject to Section 9.10) except for:
(a) the sale or other Disposition of Hydrocarbons in the ordinary course of
business; (b) if no Default or Event of Default has occurred and is continuing,
the sale or other Disposition (including any farmout or similar agreement) of
Oil and Gas Properties not given any Borrowing Base Value or Equity Interests of
any Restricted Subsidiary that does not own any Oil and Gas Properties given any
Borrowing Base Value; (c) the sale or transfer of equipment that (i) is
obsolete, worn out, or no longer necessary for the business of the Borrower or
such other Group Member or (ii) is replaced by equipment of at least comparable
value and use; (d) the sale or other Disposition (including Casualty Events or
in connection with any condemnation proceeding) of any Oil and Gas Property that
is given Borrowing Base Value or any interest therein or Equity Interests of any
Restricted Subsidiary owning Oil and Gas Properties that are given Borrowing
Base Value, or the Unwind of Swap Agreements; provided that: (i) no Default or
Event of Default has occurred and is continuing nor would a Default, Event of
Default or Borrowing Base Deficiency (after giving effect to Section 2.08(a) and
any prepayment of the Loans made with the proceeds of such sale or other
Disposition or Unwind (including any prepayment required to be made pursuant to
Section 2.08(a))) result therefrom, (ii) either (A) substantially all of the
consideration received in respect of such sale or other Disposition shall be
cash or cash equivalents and any non-cash consideration received (to the extent
constituting an Investment) is permitted under Section 9.05 and is pledged as
collateral to secure the Secured Obligations to the extent required by the Loan
Documents or (B) the consideration consists of other Oil and Gas Properties,
(iii) the consideration received in respect of a sale or other Disposition of
any Oil and Gas Property, interest therein or Equity Interests of any Subsidiary
owning Oil and Gas Properties shall be equal to or greater than the Fair Market
Value of the Oil and Gas Property, Equity Interest or interest therein subject
of such sale or other Disposition (as reasonably determined by a Responsible
Officer of the Borrower and if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to the foregoing), and (iv) if any such sale or other Disposition is
of Equity Interests of a Restricted Subsidiary owning Oil and Gas Properties,
such sale or other Disposition shall include 100% of the Equity Interests of
such Restricted Subsidiary; (e) sales and other Dispositions for cash of
Properties (not otherwise regulated by Section 9.11(a) through Section 9.11(d))
having a Fair Market Value not to exceed $1,250,000 during any twelve (12) month
period; 91 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi098.jpg]
(f) transfers of Properties from any Group Member to the Borrower or any
Subsidiary of the Borrower; provided, that, if the transferee of such Property
is a Loan Party, the transferor shall be a Loan Party at the time of such
Disposition and to the extent required to comply with Section 8.14(a) after
giving effect thereto, the relevant Loan Party shall grant to the Administrative
Agent, as security for the Secured Obligations, a first priority Lien on such
Properties as contemplated by such Section; (g) Casualty Events with respect to
Properties which are not Oil and Gas Properties; (h) the sale or other
Disposition of any Equity Interests of any Unrestricted Subsidiary; (i)
Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);
(j) any transaction permitted by Section 9.05 (excluding the sale or other
Disposition of any Property governed by Section 9.12(d)); (k) the Unwind or
other amendment of any Swap Agreement; provided that the consideration received
in connection thereto is at least equal to Fair Market Value; (l) any cash or
Cash Equivalents in the ordinary course of business for their Fair Market Value;
(m) claims against customers, working interest owners, other industry partners
or any other Person in connection with workouts or bankruptcy, insolvency or
other similar proceedings with respect thereto; provided that the consideration
received for such claim is at least equal to Fair Market Value; (n) solely to
the extent constituting a Disposition, the incurrence of Liens, the making of
Investments and the making of Restricted Payments, in each case as expressly
permitted by this Agreement; (o) seismic, geologic or other data and license
rights in the ordinary course of business so long as such Disposition is not
adverse to the Lenders and does not impair the Borrower’s or any Subsidiary’s
operation of the Oil and Gas Properties; and (p) leases, subleases, licenses or
sublicenses (on a non-exclusive basis with respect to any intellectual property)
of real, personal or intellectual property in the ordinary course of business.
Section 9.12 Sales and Leasebacks. The Borrower will not, and will not permit
any other Group Member to, enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member. Section
9.13 Environmental Matters. The Borrower will not, and will not permit any other
Group Member to, undertake (or allow to be undertaken at any property subject to
its control) anything which will subject any such property to any obligation to
conduct any investigation or remediation under any applicable Environmental Laws
or regarding any Hazardous Material that could reasonably be expected to have a
Material Adverse Effect, it being understood that the foregoing will not be
deemed to limit (i) any obligation under applicable Environmental Law to
disclose any relevant facts, conditions or circumstances to the appropriate
Governmental Authority as and to the extent required by any such Environmental
Law, 92 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi099.jpg]
(ii) any investigation or remediation required to be conducted under applicable
Environmental Law, (iii) any investigation reasonably requested by a prospective
purchaser of any property, provided that such investigation is subject to
conditions and limitations (including indemnification and insurance obligations
regarding the conduct of such investigation) that are reasonably protective of
the Borrower and any Group Member, or (iv) any investigation or remediation
required pursuant to any lease agreements with the owners of any Properties.
Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any other Group Member to, enter into any transaction, including any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than transactions between or among the Group Members)
unless such transactions are otherwise permitted under this Agreement and are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to: (a) the execution and
delivery of any Loan Document; (b) compensation and other benefits to, and the
terms of any employment contracts with, individuals who are officers, managers
or directors of the Borrower and the Restricted Subsidiaries, provided such
compensation is approved by the Borrower’s board of directors or managers or
provided for in the limited liability company agreement, articles or certificate
of incorporation, bylaws or other applicable organizational documents of the
Borrower or such Restricted Subsidiary; (c) to the extent not captured by the
foregoing clause (b), payment of the fees described on Schedule 9.14, (d)
Restricted Payments permitted pursuant to Section 9.04; and (e) the issuance and
sale of Equity Interests in the Borrower (other than Disqualified Capital
Stock), or to the extent permitted by Section 9.18, the amendment of the terms
of any Equity Interests issued by the Borrower (other than Disqualified Capital
Stock) and the granting of registration and other customary rights in connection
therewith. Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The
Borrower will not, and will not permit any other Group Member to, create, incur,
assume or suffer to exist any contract, agreement or understanding which in any
way prohibits or restricts (a) the Borrower or any other Group Member from
granting, conveying, creating or imposing any Lien on any of its Property to
secure the Secured Obligations or (b) the Borrower or any other Group Member
from paying dividends or making distributions to any Loan Party; provided that
(i) the foregoing shall not apply to restrictions and conditions under the Loan
Documents, the documentation evidencing any Specified Preferred Stock, the
documentation evidencing the Second Lien Facility and the other “Loan Documents”
thereunder, (ii) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
9.02(b) if such restrictions or conditions apply only to the property or assets
securing such Indebtedness, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to restrictions or conditions imposed by
documents creating Liens which are described in clause (d), (f), (i), or (j) of
the definition of “Excepted Liens”, (but then only with respect to the property
or asset that is the subject of the applicable lease, document or license
described in such clause) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
the Administrative Agent and the Secured Parties or restricts any Restricted
Subsidiary from paying dividends or making distributions to the Borrower or any
Guarantor, or which requires the consent of or notice to 93
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi100.jpg]
other Persons in connection therewith, and (v) clauses (a) and (b)(v) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof. Section 9.16 Take-or-Pay or Other
Prepayments. The Borrower will not, and will not permit any other Group Member
to, allow take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any other Group Member that would require the
Borrower or such other Group Member to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor to exceed 2.0% of the
annual production of gas of the Borrower and the other Group Members for the
most recent calendar year, on an mcf equivalent basis in the aggregate. Section
9.17 Swap Agreements. (a) The Borrower will not, and will not permit any other
Group Member to, enter into any Swap Agreements with any Person other than: (i)
Swap Agreements with an Approved Counterparty in respect of commodities entered
into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is entered into: eighty-five
percent (85%) of the reasonably anticipated projected production from proved
developed producing reserves from Oil and Gas Properties (as such production is
projected in the most recent Reserve Report delivered pursuant to the terms of
this Agreement) for each month during such period for each of crude oil, natural
gas and natural gas liquids, calculated separately; provided, that (A) put
option contracts or floors that are not related to corresponding calls, collars
or swaps shall not be included in calculating such percentage threshold and (B)
such Swap Agreements shall not, in any case, have a tenor of greater than four
(4) years. It is understood that Swap Agreements in respect of commodities which
may, from time to time, “hedge” the same volumes, but different elements of
commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes; and (ii) Swap Agreements in respect
of interest rates with an Approved Counterparty, which effectively convert
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and its Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 100% of the then outstanding principal amount of all Loans. (b) In no
event shall any Swap Agreement contain any requirement, agreement or covenant
for any Group Member to post collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures (other than under the
Security Instruments); (c) Swap Agreements shall only be entered into in the
ordinary course of business (and not for speculative purposes); (d) No Swap
Agreement in respect of commodities shall be terminated, unwound, cancelled or
otherwise disposed of except to the extent permitted by Section 9.11; and (e)
If, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements) exceeded 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then, to the extent necessary, the Borrower
shall terminate, create off-setting positions, allocate volumes to other
production the Borrower or any Subsidiary is marketing, or otherwise 94
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi101.jpg]
unwind existing Swap Agreements such that, at such time, future hedging volumes
will not exceed 100% of reasonably anticipated projected production of crude
oil, natural gas and natural gas liquids, calculated separately, for the
then-current and any succeeding calendar months. Section 9.18 Amendments to
Organizational Documents. The Borrower shall not, and shall not permit any other
Group Member to, amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) its Organizational Documents in any respect that could
reasonably be expected to be materially adverse to the interests of the
Administrative Agent or the Lenders without the consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided that nothing in
this Section 9.18 shall prohibit technical, ministerial and structural
modification of the Organizational Documents of the Borrower in connection with
the issuance or conversion of the Specified Preferred Stock. Section 9.19
Changes in Fiscal Periods. The Borrower shall not, and shall not permit any
other Group Member to have its Fiscal Year end on a date other than December 31
or change the method of determining Fiscal Quarters. ARTICLE X EVENTS OF
DEFAULT; REMEDIES Section 10.01 Events of Default. One or more of the following
events shall constitute an “Event of Default”: (a) Payments. The Borrower shall
fail to pay any principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration or otherwise; (b) Interest Payments. The Borrower shall fail to pay
any interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 10.01(a)) payable under any Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; (c) Representations, Etc.
Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Group Member in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, notice, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect (unless already qualified by materiality in
which case such applicable representation and warranty shall prove to have been
incorrect) when made or deemed made; (d) Certain Covenants. (i) The Borrower or
any other Group Member shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.02, Section 8.03 (solely with respect to
legal existence of the Borrower), Section 8.14, Section 8.16, Section 8.18,
Section 8.19, Section 8.20 or in Article IX; (e) Other Covenants. The Borrower
or any other Group Member shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b), Section 10.01(c) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any 95 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi102.jpg]
Lender) or (B) a Responsible Officer of the Borrower or such other Group Member
otherwise becoming aware of such default; (f) Payment Default Under Other
Indebtedness. The Borrower or any other Group Member shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure continues after the applicable grace or notice period, if any,
specified in the relevant document for such Material Indebtedness; (g) Default
Under Other Indebtedness. Without limiting Section 10.01(f), any other event or
condition occurs that results in any Material Indebtedness of any Group Member
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable notice periods, if any, and any applicable grace
periods) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity or require the Borrower
or any other Group Member to make an offer in respect thereof; (h) Bankruptcy,
Etc. An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Group Member, or its or their debts, or of a substantial part of
its or their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Group Member or for a substantial part of its or
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered; (i) Bankruptcy, Etc. the Borrower or any
other Group Member shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
10.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
other Group Member or for a substantial part of its or their assets, (iv) file
an answer admitting the material allegations of a petition filed against it or
them in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) take any action for the purpose of effecting any of the
foregoing; or any partner, or stockholder of the Borrower shall make any request
or take any action for the purpose of calling a meeting of the partners or
stockholders, as applicable, of the Borrower to consider a resolution to
dissolve and wind up the Borrower’s affairs or (vii) become unable, admit in
writing its inability or fail generally to pay its debts as they become due; (j)
Judgments. (i) One or more judgments for the payment of money in an aggregate
amount in excess of the greater of $5,000,000 and 5% of the Borrowing Base then
in effect (to the extent not covered by independent third party insurance as to
which the insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against any Group Member or any combination
thereof and the same shall remain undischarged for a period of sixty (60)
consecutive days during which execution shall not be effectively stayed; (k)
Loan Documents. The Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Loan Party party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby 96 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi103.jpg]
on any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any other Loan
Party or any of their Affiliates shall so state or assert in writing; (l) ERISA
Events. (a) (i) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; (ii) any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); (iii) an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); (iv) any
Plan shall have an accumulated funding deficiency (whether or not waived); and
(v) the Borrower or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); and (b) there would
result from any event or events set forth in Section 10.01(l) the imposition of
a lien, the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect. (m) Change in Control. A Change in Control shall
occur. Section 10.02 Remedies. (a) In the case of an Event of Default (other
than one described in Section 10.01(h) or Section 10.01(i)), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Majority Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments and/or the LC Commitments, and thereupon
the Commitments and/or the LC Commitments shall terminate immediately, and (ii)
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued hereunder
and under the Loans and the other Loan Documents (including the payment of cash
collateral to secure the LC Exposure as provided in Section 2.09(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the other Loan Parties accrued hereunder and
under the Notes and the other Loan Documents (including the payment of cash
collateral to secure the LC Exposure as provided in Section 2.09(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party. In
the case of the occurrence of an Event of Default, the Administrative Agent and
the Lenders will have all other rights and remedies available at law and equity.
(b) In the case of the occurrence of an Event of Default which results in the
Commitments terminating then the Borrowing Base shall automatically and
concurrently be reduced to $0 simultaneously with the termination of the
Commitments. (c) All proceeds realized from the liquidation or other Disposition
of Collateral and any other amounts received after maturity of the Loans,
whether from the Borrower, another Loan Party, by acceleration or otherwise,
shall be applied: 97 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi104.jpg]
(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such; (ii) second, pro rata to payment
or reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities payable to the Lenders; (iii) third, pro rata to
payment of accrued interest on the Loans; (iv) fourth, pro rata to payment of
principal outstanding on the Loans, Secured Obligations referred to in clause
(b) and (c) of the definition of Secured Obligations and LC Disbursements; (v)
fifth, pro rata to any other Secured Obligations; (vi) sixth, to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure; and
(vii) seventh, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement. ARTICLE XI THE ADMINISTRATIVE AGENT
Section 11.01 Appointment; Powers. Each Lender and Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 12.04) hereby authorizes and directs the Administrative
Agent to enter into the Security Instruments on behalf of such Lender, in each
case, as needed to effectuate the transactions permitted by this Agreement and
agrees that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of such applicable Security Instrument. Without
limiting the provisions of Sections 11.02 and 12.03, each Lender hereby consents
to the Administrative Agent and any successor serving in such capacity and
agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, or any such successor, arising from
the role of the Administrative Agent or such successor under the Loan Documents
so long as it is either acting in accordance with the terms of such documents
and otherwise has not engaged in gross negligence or willful misconduct. Section
11.02 Duties and Obligations of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing (the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any other Group Member that is communicated to or
obtained by the bank 98 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi105.jpg]
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the other Group Members or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein. For purposes of determining compliance
with the conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto. Section 11.03 Action by Administrative Agent. The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default or Event of Default has occurred and
is continuing, then the Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this Section
11.03, provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders. In no event, however, shall the Administrative Agent
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, the Loan Documents or
Governmental Requirement. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct. 99
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi106.jpg]
Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank(s) hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Section 11.05 Subagents. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this Article XI shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 11.06 Resignation of Administrative Agent. The Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank(s) and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint from among the Lenders a
successor. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank(s),
appoint a qualified financial institution as successor Administrative Agent.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. Section 11.07 Administrative Agent as a Lender.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. Section 11.08 No
Reliance. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep themselves informed as to the performance or
observance by, the Borrower or any of the other Group 100
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi107.jpg]
Members of this Agreement, the Loan Documents or any other document referred to
or provided for herein or to inspect the Properties or books of any such Person.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Arrangers shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower or any Group Member (or any of their Affiliates)
which may come into the possession of such agent or any of its Affiliates. In
this regard, each Lender acknowledges that Simpson Thacher & Bartlett LLP is
acting in this transaction as special counsel to the Administrative Agent only,
except to the extent otherwise expressly stated in any legal opinion or any Loan
Document. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein. Section 11.09 Administrative Agent May File Proofs
of Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the other Loan Parties,
the Administrative Agent (irrespective of whether the principal of any Loan or
LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, LC Disbursements and all other Secured Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.05 and Section 12.03. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding. Section 11.10 Authority of Administrative Agent to Release
Guarantors and Collateral and Liens. The Lenders, each Issuing Bank and each
other Secured Party: (a) irrevocably authorize the Administrative Agent to
comply with the provisions of Section 12.18 (without requirement of notice to or
consent of any Person except as expressly required by Section 12.02(b)) and 101
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi108.jpg]
(b) authorize the Administrative Agent to execute and deliver to the Loan
Parties, any and all releases of Liens, termination statements, assignments or
other documents as reasonably requested by such Loan Party in connection with
any sale or other disposition of Property to the extent such sale or other
disposition is permitted by the terms of Section 9.11 or is otherwise authorized
by the terms of the Loan Documents. Upon request by the Administrative Agent at
any time, the Majority Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under
Article XIII pursuant to this Section 11.10 or Section 12.18. Section 11.11
Duties of the Arrangers, Syndication Agent and Documentation Agent. The
Arrangers, Syndication Agent and Documentation Agent shall not have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
capacity as the Administrative Agent or a Lender hereunder. Section 11.12 Credit
Bidding. The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Majority Lenders, to credit bid all or any
portion of the Secured Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be
credit bid by the Administrative Agent at the direction of the Majority Lenders
on a ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason, such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments 102
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi109.jpg]
issued by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid. Section
11.13 Intercreditor Agreement. Each Lender (in its capacity as such, in its
capacities as potential Secured Parties, and on behalf of itself and its
Affiliates) (a) agrees that it will be bound by and will take no actions
contrary to the provisions of the Amended and Restated Intercreditor Agreement
and (b) authorizes and instructs BMO Harris Bank N.A. to enter into the Amended
and Restated Intercreditor Agreement as Priority Lien Agent (as defined therein)
on behalf of such Secured Party. The foregoing provisions are intended as an
inducement to the Lenders hereunder to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Amended and Restated Intercreditor Agreement. Each Lender (in its capacity as
such, in its capacities as potential Secured Parties, and on behalf of itself
and its Affiliates) hereby further agrees that (i) the Administrative Agent may,
from time to time on and after the Closing Date, without any further consent of
any Lender, enter into amendments to, amendments and restatements of,
supplements to and/or replacements of, the Amended and Restated Intercreditor
Agreement , and to enter into any other intercreditor agreement with the agent
or other representatives of the holders of Indebtedness that is permitted to be
secured by a Lien on the Collateral that is permitted under this Agreement, in
each case, in order to effect the first-priority Liens on the Collateral and to
provide for certain additional rights, obligations and limitations in respect
of, any Liens required by the terms of this Agreement to be junior to the Liens
securing the Secured Obligations with respect to the Collateral, which are, in
each case, incurred in accordance with Article IX of this Agreement, and to
establish certain relative rights as between the holders of the Secured
Obligations and the holders of the Indebtedness secured by such Liens, (ii) the
Administrative Agent may rely exclusively on a certificate of an Responsible
Officer of the Borrower as to whether any such Liens are permitted, and (iii)
such Amended and Restated Intercreditor Agreement and any other intercreditor
agreement referred to in the foregoing clause (a) entered into by the
Administrative Agent shall be binding on the Secured Parties. Section 11.14
Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of the Plan Asset Regulations) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s 103 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi110.jpg]
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith, (iii) (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Administrative
Agent, in its sole discretion, and such Lender. (a) In addition, unless either
(1) sub-clause (i) in the immediately preceding clause (a) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each other Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto). (b) The Administrative Agent, and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal- away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XII MISCELLANEOUS Section 12.01 Notices. 104
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi111.jpg]
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone and subject to Section 12.01(b), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows: (i) if to the Borrower, to it at: Lilis Energy, Inc.
Address: 300 E. Sonterra Blvd., Suite 1220 San Antonio, Texas 78258 Attention:
Joseph C. Daches Email: jdaches@lilisenergy.com (ii) if to the Administrative
Agent, to it at: BMO Harris Bank N.A. Address: 700 Louisiana Street, Suite 2100
Houston, TX 77002 Attention: Melissa Guzmann Email: melissa.guzmann@bmo.com
(iii) if to the Issuing Bank, to it at: BMO Harris Bank N.A. Address: 700
Louisiana Street, Suite 2100 Houston, TX 77002 Attention: Melissa Guzmann Email:
melissa.guzmann@bmo.com (iv) if to any other Lender or Issuing Bank, to it at
its address (or fax number) set forth in its Administrative Questionnaire. (b)
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. (c) Any party hereto may change
its address or fax number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt. Section 12.02 Waivers;
Amendments. 105 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi112.jpg]
(a) No failure on the part of the Administrative Agent, any Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time. (b) Subject to
Section 3.03(c), neither this Agreement nor any provision hereof nor any Loan
Document nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into (x) by the
Borrower and/or the other applicable Loan Parties and the Majority Lenders or
(y) by the Borrower and/or the other applicable Loan Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall: (i) increase the Maximum Credit Amount of any Lender
without the written consent of such Lender, (ii) increase the Borrowing Base
without the written consent of each Lender (other than any Defaulting Lender),
or decrease or maintain the Borrowing Base without the consent of the Required
Lenders; provided that a Scheduled Redetermination and the delivery of a Reserve
Report may be postponed by the Required Lenders; provided further that it is
understood that any waiver (or amendment or modification that would have the
effect of a waiver) of the right of the Required Lenders to adjust (through a
reduction of) the Borrowing Base or the amount of such adjustment in the form of
a reduction to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions in connection with the occurrence of a relevant event giving rise to
such right shall require the consent of the Required Lenders, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Secured
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of (A)
payment or prepayment of the principal amount of any Loan or LC Disbursement,
(B) any interest thereon, or (C) any fees payable hereunder, or any other
Secured Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone the Termination Date
without the written consent of each Lender affected thereby, (v) change Section
4.01(b) or Section 4.01(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (vi)
waive or amend Section 10.02(c) without the written consent of each Lender
(other than any Defaulting Lender); provided that any waiver or amendment to
Section 10.02(c) or to this proviso in this Section 12.02(b)(vi), or any
amendment or modification to any Security Instrument that results in the Secured
Swap Agreement secured by such Security Instrument no longer being secured
thereby on an equal and ratable basis with the principal of the Loans, or any
amendment or other change to 106 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi113.jpg]
the definition of the terms “Secured Swap Agreement,” or “Secured Swap
Provider”, which would result in an equivalent effect shall also require the
written consent of each Secured Swap Provider adversely affected thereby, (vii)
release any Guarantor (other than as a result of a transaction permitted
hereby), release all or substantially all of the collateral (other than as
provided in Section 11.10) without the written consent of each Lender (other
than any Defaulting Lender), or (viii) change any of the provisions of this
Section 12.02(b) or the definitions of “Majority Lenders” or “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender (other than
Defaulting Lenders); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent or Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to any Schedule shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders. (c) Notwithstanding anything to the contrary
contained in the Loan Documents, the Administrative Agent and the Borrower, may
amend, modify or supplement any Loan Document without the consent of any Lender
in order to (i) correct, amend, cure or resolve any ambiguity, omission, defect,
typographical error, inconsistency or other manifest error therein, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make administrative or operational changes not adverse to any
Lender or (iv) adhere to any local Governmental Requirement or advice of local
counsel not adverse to any Lender. (d) Notwithstanding anything to the contrary
contained in any Loan Documents, the Commitment of any Defaulting Lender may not
be increased without its consent (it being understood, for avoidance of doubt,
that no Defaulting Lender shall have any right to approve or disapprove any
increase, decrease or reaffirmation of the Borrowing Base) and the
Administrative Agent may with the consent of the Borrower amend, modify or
supplement the Loan Documents to effectuate an increase to the Borrowing Base
where such Defaulting Lender does not consent to an increase to its Commitment,
including not increasing the Borrowing Base by the portion thereof applicable to
the Defaulting Lender. (e) Notwithstanding anything to the contrary contained in
any Loan Documents, the Administrative Agent may (without the consent of the
Lenders or any other holder of any Secured Obligations) enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 3.03(c) in accordance
with the terms thereof. Section 12.03 Expenses, Indemnity; Damage Waiver. (a)
The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of this Agreement, the
preparation, negotiation, execution, delivery and administration (both before
and after 107 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi114.jpg]
the execution hereof and including advice of counsel to the Administrative Agent
as to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated); provided, that, counsel shall be limited to one
(1) counsel for the Administrative Agent and its Affiliates, taken as a whole
one (1) firm of local counsel in each relevant jurisdiction for the
Administrative Agent, one (1) regulatory counsel to the Administrative Agent and
its Affiliates with respect to a relevant regulatory matter, taken as a whole,
and, solely in the case of a conflict of interest, one (1) additional counsel
(and if necessary, one local counsel and one regulatory counsel in each relevant
jurisdiction for each matter) for the affected parties similarly situated), (ii)
all reasonable and documented costs, expenses, taxes, assessments and other
charges incurred by the Administrative Agent or any Lender in connection with
any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein or conducting of title reviews, mortgage matches and
collateral reviews, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iv) all documented out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. (b) THE BORROWER SHALL AND SHALL CAUSE EACH LOAN PARTY TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE SYNDICATION AGENT, THE DOCUMENTATION
AGENT, THE ISSUING BANK AND EACH LENDER, THEIR RESPECTIVE AFFILIATES, AND THEIR
RESPECTIVE RELATED PARTIES (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE INDEMNITEES (SUCH LEGAL
EXPENSES TO BE LIMITED TO ONE COUNSEL FOR THE INDEMNITEES TAKEN AS A WHOLE, ONE
FIRM OF LOCAL COUNSEL IN EACH RELEVANT JURISDICTION FOR THE INDEMNITEES TAKEN AS
A WHOLE ONE REGULATORY COUNSEL TO THE INDEMNITEES WITH RESPECT TO A RELEVANT
REGULATORY MATTER, TAKEN AS A WHOLE, AND, SOLELY IN THE CASE OF A CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL (AND IF NECESSARY, ONE LOCAL COUNSEL AND ONE
REGULATORY COUNSEL IN EACH RELEVANT JURISDICTION FOR EACH MATTER) FOR THE
AFFECTED INDEMNITEES SIMILARLY SITUATED), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF, AND ANY ENFORCEMENT AGAINST THE BORROWER OR ANY OTHER
GROUP MEMBER OF ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, (ii) THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER
LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY OTHER GROUP MEMBER TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR 108 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi115.jpg]
COVENANT OF THE BORROWER OR ANY OTHER GROUP MEMBER SET FORTH IN ANY OF THE LOAN
DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL BY AN ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (vi) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF THE BORROWER OR ANY
OTHER GROUP MEMBER BY SUCH PERSONS, (viii) ANY ASSERTION THAT THE LENDERS WERE
NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, (ix) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED TO THE BORROWER OR
ANY OTHER GROUP MEMBER, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY OTHER
GROUP MEMBER OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM (1) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE
OR (2) A MATERIAL BREACH IN BAD FAITH BY SUCH INDEMNITEE OF ITS EXPRESS
OBLIGATIONS UNDER THIS AGREEMENT AT A TIME WHEN THE BORROWER HAS NOT BREACHED
ITS OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT OR (y) RELATE TO ANY
PROCEEDING SOLELY BETWEEN OR AMONG INDEMNITEES OTHER THAN (1) CLAIMS AGAINST ANY
AGENT, ISSUING BANK OR ARRANGERS OR THEIR RESPECTIVE AFFILIATES IN THEIR
CAPACITY OR IN FULFILLING THEIR ROLE UNDER ANY LOAN DOCUMENT TO THE EXTENT SUCH
INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION IN ACCORDANCE WITH THIS
SECTION 12.03(b) AND (2) LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES THAT ARISE OUT OF ANY ACT OR OMISSION ON THE PART OF THE BORROWER OR
ANY OTHER LOAN PARTY. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC,
TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS, EXCEPT TO THE
EXTENT ANY SUCH DAMAGES ARE FOUND BY A FINAL AND NON-APPEALABLE DECISION OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE. THIS SECTION 12.03(B) SHALL NOT APPLY
WITH RESPECT TO TAXES OTHER 109 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi116.jpg]
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, OR DAMAGES ARISING FROM ANY
NON-TAX CLAIM. (c) To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Arrangers or the
Issuing Bank under Section 12.03(a) or Section 12.03(b), each Lender severally
agrees to pay to the Administrative Agent, the Arrangers or the Issuing Bank, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Arrangers or the Issuing Bank
in its capacity as such. (d) To the extent permitted by Governmental
Requirements, the Borrower shall not, and shall cause each Group Member not to,
assert, and hereby waives and agrees to cause each Group Member to waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
whether occurring on, prior to or after the Closing Date. (e) All amounts due
under this Section 12.03 shall be payable not later than thirty (30) days after
written demand therefor. Section 12.04 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 12.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated herein, the Related Parties of each of the Administrative Agent,
any Issuing Bank, the Lenders and the other Secured Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b) (i)
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees (each, an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of: (A) the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any Assignee; provided further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent with ten (10)
Business Days after having received written notice thereof; and 110
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi117.jpg]
(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent shall be required for an assignment to a Lender. (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (and shall be in
increments of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and the assignor shall have paid (or
another Person shall have paid on its behalf) in full any amounts owing by it to
the Administrative Agent and any Issuing Bank; (D) the Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and (E) the assignee must not be a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), a Defaulting Lender or an Affiliate or a
Subsidiary of the Borrower or any other Loan Party. (iii) Subject to Section
12.04(b)(iv) and the acceptance and recording thereof, from and after the
effective date specified in each Assignment and Assumption the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(c). (iv) The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank(s)
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection 111 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi118.jpg]
with any changes to the Register, if necessary, the Administrative Agent will
reflect the revisions on Annex I and, at its election, forward a copy of such
revised Annex I to the Borrower, each Issuing Bank and each Lender. (v) Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an Assignee, the Assignee’s completed Administrative Questionnaire
and, as required by Section 5.03(g), applicable tax forms (or certifications
(taking into account whether the Assignee shall already be a Lender hereunder
and shall have provided the required tax forms and certifications)), the
processing and recordation fee referred to in this Section 12.04(b) and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b). (c) Any Lender may, without the consent of
the Borrower, the Administrative Agent or the Issuing Bank, sell participations
to one or more banks or other entities (other than the Borrower, any Affiliate
of the Borrower or any natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person)) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall continue to give prompt attention to and process
(including, if required, through discussions with Participants) requests for
waivers or amendments hereunder. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Participant may have consent
rights with respect to any amendment, modification or waiver described in
clauses (i), (iii), (iv), (v), (vi) and (vii) of the proviso to Section 12.02(b)
that affects such Participant and for which such Lender would have consent
rights. In addition such agreement must provide that the Participant be bound by
the provisions of Section 12.03. The Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(g) (it being understood that the documentation required under
Section 5.03(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 12.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.02 and Section 5.03 as
if it were an assignee under paragraph (b) of this Section 12.04 and (B) shall
not be entitled to receive any greater payment under Section 5.02 or Section
5.03, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from an adoption of or any change in any law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 4.01(c) as though it were a Lender. Each Lender that sells
a participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating
112 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi119.jpg]
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 12.04(d) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto. The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issues Notes to any Lender requiring Notes to facilitate transactions
described in this Section 12.04(d) in accordance with Section 2.02(d) or as the
Borrower may otherwise consent (such consent not to be unreasonably withheld or
delayed). (e) Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the other Loan Parties to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state. Section 12.05 Survival; Revival; Reinstatement. (a) All
covenants, agreements, representations and warranties made by the Loan Parties
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until Payment in Full. The provisions of Article III, Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof. (b)
To the extent that any payments on the Secured Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations shall be revived
and continue as if such payment or proceeds had not been received and the
Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take any action requested by the Administrative Agent and the Lenders
to effect such reinstatement. Section 12.06 Counterparts; Integration;
Effectiveness. 113 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi120.jpg]
(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. (c) Except as provided in Section
6.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
fax, facsimile or other similar electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. Section 12.07
Severability. Any provision of this Agreement or any other Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. Section 12.08 Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including obligations under Swap Agreements) at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any other Group Member against any of and all the obligations of the Borrower
or any other Group Member owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured; provided that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation,” no amounts received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
The rights of each Lender under this Section 12.08 are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.02(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, Issuing Bank(s) and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, Issuing Bank(s) and their respective
Affiliates under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank(s) or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and 114
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi121.jpg]
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Section 12.09 GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF TRIAL BY JURY. (a) THIS
AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. (b) EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS (AND THE BORROWER SHALL CAUSE
EACH GROUP MEMBER TO SUBMIT) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN
DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. (c)
EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09. (D) EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (I) SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY 115 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi122.jpg]
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 12.01 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND (II) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. Section 12.10 Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. Section 12.11
Confidentiality. Each of the Administrative Agent, each Issuing Bank and each
Lender agrees to keep confidential all Information (as defined below); provided
that nothing herein shall prevent the Administrative Agent, any Issuing Bank or
any Lender from disclosing any such Information (a) to the Administrative Agent,
any other Issuing Bank, any other Lender or any Affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section 12.11, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Swap Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential in
compliance with the policies of the Administrative Agent, such Issuing Bank or
such Lender), (d) upon the request or demand of any Governmental Authority, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Governmental Requirement, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than as a result of a breach of this
Section 12.11, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, or (j) if agreed by
the Borrower in its sole discretion, to any other Person. “Information” means
all information received from the Borrower or any other Group Member relating to
the Borrower or the other Group Members or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any Group Member and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes and other Secured Obligations arising under the Loan
Documents, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans or Notes shall
under no circumstances exceed the maximum amount allowed by such applicable law,
and any excess shall be canceled automatically and if theretofore paid shall be
credited by such Lender on the principal amount of the Secured Obligations (or,
to the extent that the principal amount of the Secured Obligations shall have
been 116 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi123.jpg]
or would thereby be paid in full, refunded by such Lender to the Borrower); and
(b) in the event that the maturity of the Loans or Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Secured Obligations (or,
to the extent that the principal amount of the Secured Obligations shall have
been or would thereby be paid in full, refunded by such Lender to the Borrower).
All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder. Section 12.13 Collateral Matters; Swap
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Secured Obligations shall
also extend to and be available to the Secured Swap Providers in respect of the
Secured Swap Agreements as set forth herein. Except as set forth in Section
12.02(b)(vi), no Lender or any Affiliate of a Lender shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Swap Agreements. Section 12.14 No Third Party
Beneficiaries. This Agreement, the other Loan Documents, and the agreement of
the Lenders to make Loans and any Issuing Bank to issue, amend, renew or extend
Letters of Credit hereunder are solely for the benefit of the Borrower, and no
other Person (including any other Loan Party of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, Issuing Bank or Lender for any reason
whatsoever. There are no third party beneficiaries. Section 12.15 EXCULPATION
PROVISIONS. Each of the parties hereto hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and 117 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi124.jpg]
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Credit Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Credit Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Loan Parties and the
Credit Parties. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST
THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.” Section
12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower and other
Loan Parties, which information includes the name and address of the Borrower
and other Loan Parties and other information that will allow such Lender to
identify the Borrower and other Loan Parties in accordance with the Patriot Act.
Section 12.17 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. Section 12.18 Releases of Guarantors and Collateral. (a)
Each of the Lenders, the Issuing Bank, and by accepting the benefits of the
Collateral, each of the Secured Swap Providers and Secured Cash Management
Banks, irrevocably authorize the Administrative Agent to take the following
actions, and the Administrative Agent hereby agrees to take such actions at the
request of the Borrower (at the Borrower’s sole cost and expense): (a) release
any Lien on any Collateral granted to or held by the Administrative Agent, for
the ratable benefit of the Secured Parties, under any Loan Document (i) upon
Payment in Full, (ii) that is Disposed of or to be sold Disposed of as part of
or in connection with any Disposition permitted under the Loan Documents, (iii)
by any Person that is designated as an Unrestricted Subsidiary in accordance
with Section 8.18 or (iv) if approved, authorized or ratified in writing in
accordance with Section 12.02; (b) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien permitted by Section 9.03(c); and (c) to release any
Guarantor from its obligations under any Loan Documents if such Person (i)
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents, (ii) is designated as an Unrestricted Subsidiary in accordance with
Section 8.18 or (iii) if approved, authorized or ratified in writing in
accordance with Section 12.02. (b) Upon request by the Administrative Agent at
any time, the Majority Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular 118
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi125.jpg]
types or items of property, or to release any Guarantor from its obligations
under this Agreement pursuant to Section 11.10 or this Section 12.18. (c) In
connection with any release of any Guarantor or release or subordination of any
Liens in any portion of the Collateral, in each case, in accordance with this
Section 12.18, the Administrative Agent, at the request and sole expense of the
Borrower, shall promptly execute and deliver to the Borrower all releases or
other documents reasonably necessary or desirable to evidence the release of the
applicable Liens in such portion of the Collateral, to subordinate its interest
in such portion of the Collateral or release any Guarantor from its obligations
under this Agreement; provided that the Administrative Agent may request that
the Borrower provide, and may conclusively rely on, without further inquiry, a
certificate of a Responsible Officer of the Borrower stating that (x) such
transaction is in compliance with this Agreement and the other Loan Documents
and (y) no Guarantor or Collateral, as applicable, other than the Guarantor or
Collateral, as applicable, required to be released is being released. Section
12.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 12.20 Effect of
Amendment and Restatement. On the Closing Date, the Existing First Lien Credit
Agreement shall be amended and restated in its entirety as set forth herein.
This Agreement has been given in renewal, extension, rearrangement and increase,
and not in extinguishment of the obligations under the Existing First Lien
Credit Agreement and the notes and other documents related thereto. This
Agreement does not constitute a novation of the obligations and liabilities
under the Existing First Lien Credit Agreement or evidence repayment of any such
obligations and liabilities. All Liens, deeds of trust, mortgages, assignments
and security interests securing the Existing First Lien Credit Agreement and the
obligations relating thereto are hereby ratified, confirmed, renewed, extended,
brought forward and rearranged as security for the Secured Obligations. None of
the Liens and security interests created pursuant to the Existing First Lien
Credit Agreement are released. Additionally, the substantive rights and
obligations of the parties hereto shall be governed by this Agreement, rather
than the Existing First Lien Credit Agreement. The Borrower hereby agrees that
all Liens securing the “Obligations” (as defined in the Existing First Lien
Credit Agreement) shall continue in full force and effect to secure the Secured
119 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi126.jpg]
Obligations. Without limitation of any of the foregoing, (a) this Agreement
shall not in any way release or impair the rights, duties, Obligations (as
defined in the Existing First Lien Credit Agreement) or Liens (as defined in the
Existing First Lien Credit Agreement) created pursuant to the Existing First
Lien Credit Agreement or any of the other Existing Loan Documents or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date and except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by the Borrower; (b) all indemnification obligations of the Borrower
and each of the Guarantors under the Existing First Lien Credit Agreement and
the other Existing Loan Documents shall survive the execution and delivery of
this Agreement and shall continue in full force and effect for the benefit of
the Lenders (as defined in the Existing First Lien Credit Agreement) and any
other Person indemnified under the Existing First Lien Credit Agreement or any
of the other Existing Loan Documents at any time prior to the Closing Date; (c)
the Obligations incurred under the Existing First Lien Credit Agreement shall,
to the extent outstanding on the Closing Date, continue outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement, and this Agreement shall not
constitute a refinancing, substitution or novation of such Indebtedness or any
of the other rights, duties and obligations of the parties hereunder; (d) any
and all references to the Existing First Lien Credit Agreement in any of the
Existing Loan Documents shall, without further action of the parties, be deemed
a reference to the Existing First Lien Credit Agreement, as amended and restated
by this Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time, and any and all references
to the “Security Documents” or “Credit Documents” (each as defined in the
Existing First Lien Credit Agreement) in any such Security Documents or such
other Credit Documents shall be deemed a reference to the Security Documents or
Credit Documents under the Existing First Lien Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended,
restated, supplemented or otherwise modified from time to time; (e) the Liens
granted pursuant to the Existing Loan Documents and Security Documents (as
defined in the Existing First Lien Credit Agreement) to which each of the
Borrower or any Subsidiary is a party shall continue without any diminution
thereof and shall remain in full force and effect on and after the Closing Date
and (g) using the applicable portion of the proceeds of its initial borrowing
request hereunder, the Borrower shall pay all the amounts that are outstanding
under the Existing First Lien Credit Agreement. Concurrently with the Closing
Date, each Lender that is not an existing Lender under the Existing First Lien
Credit Agreement shall be deemed to have purchased the “Commitments” of the
existing lenders under the Existing First Lien Credit Agreement so that after
giving effect to the foregoing the Commitment of each Lender will reflect the
amounts set forth in Annex I. ARTICLE XIII GUARANTEE Section 13.01 Guarantee of
Payment. Each Guarantor unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties, the punctual
payment of all Secured Obligations now or which may in the future be owing by
any Loan Party (the “Guaranteed Liabilities”). This Guarantee is a guaranty of
payment and not of collection only. The Administrative Agent shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other Person or any collateral. The Guaranteed Liabilities include
interest accruing after the commencement of a proceeding under bankruptcy,
insolvency or similar laws of any jurisdiction at the rate or rates provided in
the Loan Documents. Each Guarantor agrees that, as between the Guarantor and the
Administrative Agent, the Guaranteed Liabilities may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower or any other Guarantor and that in the event of a
declaration 120 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi127.jpg]
or attempted declaration, the Guaranteed Liabilities shall immediately become
due and payable by each Guarantor for the purposes of this Guarantee. Section
13.02 Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Liabilities shall be paid strictly in accordance with the terms of this
Agreement. The liability of each Guarantor hereunder is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Loan Documents or the
Guaranteed Liabilities, or any other amendment or waiver of or any consent to
departure from any of the terms of any Loan Document or Guaranteed Liability,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guaranty or support document, or any exchange, release or non-perfection of any
collateral, for all or any of the Loan Documents or Guaranteed Liabilities; (c)
any present or future law, regulation or order of any jurisdiction (whether of
right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of any Loan Document or Guaranteed
Liability; (d) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document or Guaranteed Liability; and (e) any other
setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor (other than
the defense of payment or performance). Section 13.03 Reinstatement. This
Guarantee is a continuing guaranty of the payment of all Guaranteed Liabilities
now or hereafter existing under this Agreement, and shall remain in full force
and effect until Payment in Full. Section 13.04 Subrogation. No Guarantor shall
exercise any rights which it may acquire by way of subrogation, by any payment
made under this Guarantee or otherwise, until Payment in Full. If any amount is
paid to the Guarantor on account of subrogation rights under this Guarantee at
any time prior to Payment in Full, the amount shall be held in trust for the
benefit of the Secured Parties and shall be promptly paid to the Administrative
Agent to be credited and applied to the Guaranteed Liabilities, whether matured
or unmatured or absolute or contingent, in accordance with the terms of this
Agreement. Following Payment in Full, if any Guarantor makes payment to any
Secured Party of all or any part of the Guaranteed Liabilities, the
Administrative Agent and the Secured Parties shall, at such Guarantor’s request,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Liabilities
resulting from the payment. Section 13.05 Subordination. Without limiting the
rights of the Administrative Agent and the Secured Parties under any other
agreement, any liabilities owed by the Borrower to any Guarantor in connection
with any extension of credit or financial accommodation by any Guarantor to or
for the account of the Borrower, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrower to such Guarantor, if the Administrative Agent so
requests after the occurrence and during the continuation of a Default or Event
of Default, shall be collected, enforced and received by any Guarantor as
trustee for the Administrative Agent and shall be paid over to the
Administrative Agent on account of the Guaranteed Liabilities but without
reducing or affecting in any manner the liability of the Guarantor under the
other provisions of this Guarantee. Section 13.06 Payments Generally. All
payments by the Guarantors shall be made in the manner, at the place and in the
currency (the “Payment Currency”) required by the Loan Documents; provided,
however, that if the Payment Currency is other than Dollars any Guarantor may,
at its option (or, if for any reason whatsoever any Guarantor is unable to
effect payments in the foregoing manner, such Guarantor 121
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi128.jpg]
shall be obligated to) pay to the Administrative Agent at its principal office
the equivalent amount in Dollars computed at the selling rate of the
Administrative Agent or a selling rate chosen by the Administrative Agent, most
recently in effect on or prior to the date the Guaranteed Liability becomes due,
for cable transfers of the Payment Currency to the place where the Guaranteed
Liability is payable. In any case in which any Guarantor makes or is obligated
to make payment in Dollars, the Guarantor shall hold the Administrative Agent
and the Secured Parties harmless from any loss incurred by the Administrative
Agent and any Secured Party arising from any change in the value of Dollars in
relation to the Payment Currency between the date the Guaranteed Liability
becomes due and the date the Administrative Agent or such Secured Party is
actually able, following the conversion of the Dollars paid by such Guarantor
into the Payment Currency and remittance of such Payment Currency to the place
where such Guaranteed Liability is payable, to apply such Payment Currency to
such Guaranteed Liability. Section 13.07 Setoff. Each Guarantor agrees that, in
addition to (and without limitation of) any right of setoff, banker’s lien or
counterclaim the Administrative Agent or any Secured Party may otherwise have,
the Administrative Agent or such Secured Party shall be entitled, at its option,
to offset balances (general or special, time or demand, provisional or final)
held by it for the account of any Guarantor at any office of the Administrative
Agent or such Secured Party, in Dollars or in any other currency, against any
amount payable by such Guarantor under this Guarantee which is not paid when due
(regardless of whether such balances are then due to such Guarantor), in which
case it shall promptly notify such Guarantor thereof; provided that the failure
of the Administrative Agent or such Secured Party to give such notice shall not
affect the validity thereof. Section 13.08 Formalities. Each Guarantor waives
presentment, notice of dishonor, protest, notice of acceptance of this Guarantee
or incurrence of any Guaranteed Liability and any other formality with respect
to any of the Guaranteed Liabilities or this Guarantee. Section 13.09
Limitations on Guarantee. The provisions of the Guarantee under this Article
XIII are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Administrative Agent or any
Secured Party, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 13.09, with respect to the Maximum Liability of the
Guarantors, is intended solely to preserve the rights of the Administrative
Agent and the Secured Parties hereunder to the maximum extent not subject to
avoidance under applicable law, and no Guarantor nor any other Person shall have
any right or claim under this Section 13.09 with respect to the Maximum
Liability, except to the extent necessary so that none of the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Section
13.10 Survival. The agreements and other provisions in this Article XIII shall
survive, and remain in full force and effect regardless of, the resignation or
removal of the Administrative Agent or the Administrative Agent or the
replacement of any Lender. Section 13.11 Keepwell. Each Qualified Keepwell
Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Agreement in respect of any Swap Agreements (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 13.11 for
the maximum amount of such liability that can be hereby incurred without 122
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi129.jpg]
rendering its obligations under this Section 13.11, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified Keepwell Provider under this Section 13.11 shall remain in full force
and effect until Payment in Full. Each Qualified Keepwell Provider intends that
this Section 13.11 constitute, and this Section 13.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. [SIGNATURES BEGIN NEXT PAGE] 123 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi130.jpg]
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written. BORROWER: LILIS ENERGY, INC. By: Name: Joseph C.
Daches Title: President, Chief Financial Officer and Treasurer GUARANTORS:
BRUSHY RESOURCES, INC. By: Name: Joseph C. Daches Title: President, Chief
Financial Officer and Treasurer HURRICANE RESOURCES, LLC By: /s/ Joseph C.
Daches Name: Joseph C. Daches Title: President, Chief Financial Officer and
Treasurer IMPETRO OPERATING LLC By: /s/ Joseph C. Daches Name: Joseph C. Daches
Title: President, Chief Financial Officer and Treasurer IMPETRO RESOURCES, LLC
By: /s/ Joseph C. Daches Name: Joseph C. Daches Title: President, Chief
Financial Officer and Treasurer LILIS OPERATING COMPANY, LLC By: /s/ Joseph C.
Daches Name: Joseph C. Daches Title: President, Chief Financial Officer and
Treasurer Signature Page Credit Agreement 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi131.jpg]
BMO HARRIS BANK N.A., as Administrative Agent and a Lender By: /s/ Melissa
Guzmann Name: Melissa Guzmann Title: Director Signature Page Credit Agreement
007870-0083-15888-Active.27383864.19 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi132.jpg]
SUNTRUST BANK, as a Lender By: /s/ John Kovarik Name: John Kovarik Title:
Director Signature Page Credit Agreement 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi133.jpg]
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By: /s/ Wesley Fontana Name:
Wesley Fontana Title: Managing Director Signature Page Credit Agreement
007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi134.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Nupur Kumar Name:
Nupur Kumar By: /s/ Andrew Griffin Name: Andrew Griffin Title: Authorized
Signatory Signature Page Credit Agreement 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 
[exhibit101firstliencredi135.jpg]
ANNEX I LIST OF MAXIMUM CREDIT AMOUNTS Aggregate Maximum Credit Amounts Name of
Lender Applicable Percentage Closing Date Maximum Credit Commitments Amount BMO
Harris Bank N.A. 28.947368421% $27,500,000.00 $144,736,842.11 SunTrust Bank
26.315789474% $25,000,000.00 $131,578,947.37 Capital One, National 23.684210526%
$22,500,000.00 $118,421,052.63 Association Credit Suisse AG, 21.052631579%
$20,000,000.00 $105,263,157.89 Cayman Islands Branch TOTAL: 100.00000000%
$95,000,000.00 $500,000,000.00 007870-0083-15888-Active.27383864



--------------------------------------------------------------------------------



 